Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, I have come into possession of a letter you wrote to a Secretary of State in England, Mr Howard, indicating that you did not approve of a meeting with Roisín McAliskey in Holloway Prison; that it was not an official delegation. It was not intended to be an official delegation. What was intended was that a delegation from the Committee on Civil Liberties and Internal Affairs should visit Roisín McAliskey. This delegation would not contain Irish or British Members.
On a humanitarian basis, I want to ask you why you wrote this letter to Mr Howard. On what authority? Under what rule or regulation did you write the letter? If you, at the beginning of your presidency, are going to behave towards Hedy d'Ancona, a distinguished parliamentarian for many years, and the other Members of the European Parliament in this fashion, it seems to me that your presidency will fail almost instantly. When I saw this letter to Mr Howard, I have to say I was absolutely horrified and so were other Members of the European Parliament to whom I showed it.
Mr President, would you please indicate to the House on what basis and why you wrote this letter cancelling the visit by Hedy d'Ancona and other Members of the Committee on Civil Liberties and Internal Affairs?
I am very happy to respond, Mr Andrews. Pursuant to Rule 24 of the Rules of Procedure, the Conference of Presidents is the body responsible for all political relations of the committees of this Parliament. It is therefore standard practice for a committee seeking authorization for a visit, to approach the Conference of Presidents, and the Conference of Presidents will either grant it or not. So my letter was sent with the knowledge of the Conference of Presidents, to make clear that it was not a committee delegation authorized under the Rules of Procedure. I have to comply with the Rules, whether I like it or not. If you do not agree with this procedure, the simple remedy is to change the Rules of Procedure and dispense with the powers of the Conference of Presidents, and then every committee will be able to send as many delegations or groups as it likes.
What is not possible, Mr Andrews, is for a Committee to skip the authorization and send three members, giving the public impression that the committee has sent a delegation. I was told it was not a committee delegation in a letter from the chairman, Mrs D'Ancona, and I merely informed the government of the Member State that it was not a committee delegation. I did this precisely because there was confusion in the media. And if, when I ask the chairman of the committee for the relevant information, I am told that it is not a delegation from her committee, that is what I tell the British government. Because it is important that there should be no ambiguity.
Mr President, given that we use all customary respect in our dealings with one another, I think that the proper procedure, before you write a letter to the British minister telling him that this is not an official delegation, would be to inform the Committee chairman, namely myself, beforehand. I do not think this is a very nice way of doing things!
Mrs D'Ancona, I would remind you that I asked you for information on the matter, and you told me in a letter that it was not a delegation from your committee.
When I saw that the press was describing it as a delegation, then, with the knowledge of the Conference of Presidents, I merely conveyed what you told me in your letter to the British government. I could not say that a delegation was not being sent and then leave things ambiguous. I could not do that, because under our Rules of Procedure the Conference of Presidents must have control over relations of bodies of this Parliament which might have a political impact. That is all I did, and I believe the Conference of Presidents, which I informed, was fully in agreement on the need to remind all Parliament's committees that, when they want to send delegations, they should communicate that and ask for proper authorization. And if they do not, they are not delegations and we must make that known.
Mr President, I know how important it is for a lawyer and a President of this Parliament to respect rules. However we are talking here about the will of the various groups in Parliament who wished a delegation to go. If you get a proper request for an official delegation, can you assure us that you will assent to such a request in view of the particular concerns of Members of this Parliament on humanitarian grounds? There is nothing unusual about parliamentarians visiting this prisoner. Many Irish parliamentarians have already visited her. I think it would be symbolic and possibly helpful if you were to assent to such a request.
Mrs Malone, I have said this twice, but I will happily say it a third time. It is not my responsibility, it is the responsibility of the Conference of Presidents. You must put this question to the Conference of Presidents.
Any Member may visit any prison on his own behalf whenever he wants, and be admitted. On his own behalf. As a Member. He does not need authorization from this Parliament or from the Conference of Presidents. A delegation of Members on behalf of a committee or delegation must have permission from the Conference of Presidents. I cannot give it, I have to put the request formally to the Conference of Presidents. I cannot do anything else.
Mr President, I would like to pick up a comment of Mr Andrews. He stated that you had written a letter to...
Not another word on the matter. Ladies and gentlemen, I am very sorry, but we cannot have a debate on it.
Mr President, I wish to deal with another matter which comes under your authority, namely the use of the Chamber and the premises associated with it. In the corridor I noticed a display of photographs of personalities, some of whom are called famous, one or two of whom I would call infamous and one whom I would call thoroughly discreditable. I refer to the photograph of Robert Maxwell.
Robert Maxwell was responsible for stealing millions of pounds of pensioners' funds in my country. He is responsible for conning his way into the confidence of highly placed politicians and receiving their support at a time when he enjoyed authority. He is responsible for the suppression of free speech in the press of my country by the use of litigation. So I would ask you, Mr President, to consider whether Robert Maxwell's photograph should be removed from the photographs outside the Chamber.
(Applause)
Mr Falconer, it is the Quaestors' responsibility to authorize displays, and I shall convey your request to them immediately.
Mr President, just to clarify what someone said earlier. The Home Secretary in England is, in fact, the Home Secretary of the United Kingdom...
Mr Thomas, I have said I will not accept another word on the subject.
Mr President, as regards the voting on the Van Lancker report, item 49, the second part of the final resolution, I am mentioned in the voting protocol to have voted yes. My intention was to vote no. I would appreciate if the protocol could be amended to rectify the matter.
Very well, that will be taken into account and will appear in the Minutes.
Mr President, the same applies to me. I am recorded as having voted yes in these matters when in fact it should have been no.
That will be corrected.
(Parliament approved the Minutes as amended)
(The sitting was suspended at 9.25 a.m. and resumed at 10.40 a.m.)
Community Transit System
The next item is the joint debate on:
the report (A4-0053/97) by Mr Kellett-Bowman, on behalf of the Temporary Committee of Inquiry into the Community Transit System; and-the draft recommendation (A4-0054/97), on behalf of the Temporary Committee of Inquiry on the Community Transit System, on the report of the Committee of Inquiry into the Community Transit System.
Mr President, it is said that we all have the writing of one book within us. I feel this must be mine. It represents three volumes of evidence, the committee's report and 38 recommendations concerning the transit system. The Committee of Inquiry was charged with the responsibility of giving details of the extent of transit fraud, stating who is responsible and making recommendations to improve it.
The Court of Auditors and the Commission have jointly suggested in the past that about ECU 750m were lost by the transit system in a five-year period. After investigation, my estimate is that at least ECU 3.5b a year are lost. Such is the vulnerability of the system that there is no reliability in the data and I could not dispute much higher figures. The single European market has been a success for business, but no business has succeeded as well as crime. If you measure it by growth of turnover in profits, criminals have had a very good time indeed.
How is it done? The importer has to pay taxes, duty and excise only at a destination within the Community, and none at all if the goods are leaving the Community. All that has to be done is that a piece of paper has to find its way back, by the post, to the point of entry with a stamp on it and a signature. How is the customs official able to be certain that that stamp and that signature show that those goods have either been properly paid for in tax and duty or have left the Community? Thousands of kilometres away the fraudster is able to hoodwink the system, and this has been happening. As a result, the goods disappear into the European marketplace.
Who loses? We all do: the European Community budget, the Member State budgets, the legitimate traders who, after all, pay their taxes, honest operators in the system and insurance companies who have to pay up the guarantees when the transit cannot be shown to have been completed.
Who is to blame? I suggest we all are because this has been going on gradually since the beginning of 1993 when we opened the frontiers. The Council and the Commission have presided over a system which was designed in 1968 for six countries, then stretched to 12 and beyond the point where we knew there was trouble in the system; three Member States were added, the EFTA countries were added and even last year, on 1 July, the four Visegrad countries were added into this system which was failing - a total of 23 countries on a paper-based system. The current figure for transactions during a year is now reaching 20 million.
Of course the Committee of Inquiry could not accept this situation and has made a series of recommendations. First of all, faced by 15 customs services operating in a single customs area, we have made a recommendation that the Commission should find a framework in which those customs services can act together as if they were one. They should have the same rules, the same methodology, the same powers of inspection both at ports of entry and in the territories behind them. A feeling of esprit de corps should be created where they can exchange information about malefactors in the system instead of taking little interest in anything that happens beyond their frontiers.
Of course the Committee of Inquiry supports the Commission's proposal to bring computers into the system. They will not solve the problem but they should make it much easier for that clearance document to be issued electronically so that the customs services can be aware that something has gone wrong within days, instead of waiting for weeks, for months or, in some cases, even over a year before investigations start. We have made it so easy for the criminals. We think that an investigative service, rather like UCLAF, should exist to follow through the reports of something going wrong in transit.
We would like to see the judicial services in all the Member States find some way of working together so that clever lawyers cannot come to court and get the criminals off far too easily because the legal services of different countries are unable to work together.
We would like to see the Commission negotiate with Switzerland to make sure that those safe havens that exist in Switzerland for the criminals and for transfer of ownership of goods should be brought into a control which is sympathetic to the transit system as it is working in the other Community countries and the other members of it.
We would like to see the Commission be able to take powers when manufacturers, particularly of cigarettes, are not fully cooperative with the authorities in stopping their products from reaching the black markets in our Member States.
We would like to see the applicant countries clean up their act before they come into the Community. We in this Parliament will have a say because now, Parliament decides, at the final vote, as to whether new entrants come into the Community.
This committee has been an exercise in cooperation between Members from different countries and Members from different groups. It has worked in a totally non-partisan way. I want to pay tribute to the members of the committee. I want to thank the Chairman, Mr Tomlinson. He has led the committee and created the sort of precedents which I think will be useful to Parliament for Committees of Inquiry in the future.
I want also to thank all those people who have given evidence to the committee. In almost every case - I can think of only one exception - it was voluntarily offered, either in writing or in person, where they could be questioned in committee, or sometimes in both forms. They have been most helpful. We could not have found out what was happening in the Community without a great deal of help from many of our citizens.
I want to thank, particularly, the staff of the Committee of Inquiry. When we saw you on Monday we reported how the staff who have been appointed to the Committee of Inquiry had done a superb job. We also told you of the work done by the printing services and the translation services. We know that many midnight candles have been burnt. We know that they worked right through last weekend in order that we could have these volumes before us on Monday.
So it is with these thanks, Mr President, that I want to present you with the report and invite the institutions of the European Union to take note of these recommendations and act upon them.
(Applause )
Mr President, the Committee of Inquiry met over 15 months and held 37 formal meetings. I want to pay tribute to the overwhelming majority of the members of the committee for their attendance, diligence and discipline, which were necessary in order to get a report with a degree of consensus contained in it that will be imperative for that report to command respect from the Commission, the Member States, the Council and those engaged in the transit trade.
I commend all Members of the House to read at least volume 1 and, if that is too much, certainly chapters 1 and 17 of volume 1 - the executive summary and the recommendations - so that they know clearly what is being said in their name.
This report may sound to some as if it is a technical report - it is not. It is a highly political report and has a very clear starting premise which is that, despite the crisis in the transit system and the damage caused by the problems in the transit system, transit arrangements are nevertheless vital to the single market and must change if they are to serve the needs of the single market. They must change because they are outdated, inhibit transit and encourage fraud and corruption.
To give Members an idea of the monies we entrust to the transit system, it is necessary to understand that in that total of 18-20 million transit movements a year to which Mr Kellett-Bowman referred, if it is 18 million, each of those transit movements represents an exemption from taxation privilege while the goods are in transit. The average value of that exemption from taxation privilege is ECU 25, 000. If you multiply 18 million movements by ECU 25, 000 you see that we have entrusted to this archaic, paper-based transit system ECU 450, 000m of fiscal liability.
I have to say that if I go into my local Co-operative supermarket in Walsall on a Saturday morning to buy a can of baked beans, they actually protect their interest in that can of baked beans with greater scientific control than is the case when we control financial liability in the transit system.
So there are ECU 450, 000m of fiscal liability in this system and it is entrusted to a paper-based system, discharged by a rubber stamp - a rubber stamp that can be forged, stolen or corruptly used by a corrupt customs official. That is not adequate! The monies cheated from the transit system not only cheat the own resources of the European Union but also the revenue of every Member State, because as they cheat our resources they cheat the European taxpayer in the Member State of the VAT and the excise duty. That is why we do not merely ask but demand of the Member States that they protect our interest by protecting their own and that they act simultaneously to defend the interest at European and national level.
Fraud represents not just unlawful gain to the criminal, it represents the policies forgone because of the shortage of public resources; it represents the policies that the Commission could have had without an increase in own resources; the policies that the Member States could have pursued without increasing taxation rates. Therefore fraud in this area is nothing less than a corruption of our democracy, and, following the Committee of Inquiry, action must take place. It has to be action beyond reading the report: it must be action on recommendations 1-6 that deal with strengthening the customs services; 7-13 that deal with the imperatives of improved control; 14-20 dealing with the legal issues; 21-26 dealing with improvement of the transit system, including computerization; 2737 dealing with the political choices that must be made; and for us, recommendation 38 dealing with the follow-up.
I wish to add my thanks particularly to our rapporteur, who has faithfully served the committee, and to all the Members, the Secretariat, the technical services from translation through to printing, the Commission and the many witnesses, without whose evidence we could not have had the recommendations because each of them stands on the evidence we have been given. I commend the report to the House. In conclusion, I particularly thank Mr Kellett-Bowman for the diligence with which he has reported our findings to this House.
Mr President, ladies and gentlemen, I have already pointed on another occasion to the quality of the work done by the Committee of Inquiry, the first such committee ever set up by the European Parliament.
Here I want to give particular thanks to its chairman, Mr Tomlinson, and to the rapporteur, Mr Kellett-Bowman, as well as to all the members of the committee. On behalf of President Santer and all our colleagues, let me stress the importance the European Commission attaches to this report.
The report makes a major contribution to the debate on customs transit. It states that the Committee of Inquiry managed to bring the question of transit out from the recesses of administrative action and onto the political scene, and I entirely agree with that and would underline its importance in relation to the reform activities we now expect.
The report highlights the fundamental role played by customs in relation both to the functioning of the single market and to international trade and economic growth. With the completion of the single market, the customs administrations have come under crossfire. Initially the emphasis was on the abolition of frontiers and internal controls. Far too often this process was simplistically associated with the dismantling of structures. That obscured and undervalued the continuing role of customs in administering the Community's external borders, preparing the applicant countries for enlargement, fighting fraud and implementing trade agreements. Perhaps the European Commission, in its 1993 programme, did not entirely understand the importance of the new challenges facing the customs either, and this was reflected in its political analysis.
Secondly, the Member States did not manage, and some also did not really want, to adapt their customs administrations to the Community priorities, giving precedence instead to national concerns. Here too, I am sure, it was a question of inadequate political awareness.
It is not my intention, Mr President, to comment on each chapter in detail or to respond to every single recommendation. I prefer to indicate the way in which we propose to take account of the recommendations, in particular those addressed to the Commission, in determining our policy. I shall briefly summarize my observations on what I regard as the five fundamental points highlighted by the Committee of Inquiry. I am using the term 'highlighted' in the fullest sense of the word and in a spirit of admiration: the Committee of Inquiry has given a new political form to various elements, which gives us all a clearer vision of the problem and of the necessary solutions.
These five points are as follows: the question of a European customs service, the investigative services, reform of the transit system, relations with the European economic area and the associated central and eastern European countries, the question of unpaid duties.
Firstly, the question of the European customs service. The analyses of the crisis carried out by the Committee of Inquiry reveal that many of the problems encountered in transit derive from anomalies in the operation of the customs union, which therefore needs global reform in the framework of customs policy. The report recognizes that many of the difficulties affecting transit are a direct result of the fact that the customs union is made up of 15 different administrations. Although the report does not postulate the creation of a common customs service, the Commission notes that it strongly recommends the establishment of a European framework that will, as the rapporteur said, enable the 15 national customs services to act as one. That is the most important practical objective.
Thanks in particular to Parliament, we now have one instrument for working towards one goal: ensuring that 14 customs administrations can work as one. Let me refer you to the 'Customs 2000' decision approved last December. Some of the recommendations put forward by the Committee of Inquiry are specifically provided for in the 'Customs 2000' decision and, having participated closely with the delegations of the European Parliament and the Council in the conciliation procedure, I can say that the political lines set out by the European Parliament have been reflected in and acted as practical forerunners for that decision.
The second area I want to dwell on briefly is the investigative services. The Commission is in favour of the recommendations on the creation of a common investigative service and a centralized European Union customs office. This is also consistent with the need to standardize the administration and implementation by the customs services of the rules on combating fraud, as called for by the Committee of Inquiry. The Commission fully endorses that approach.
Of course this proposal cannot be implemented via the 'Customs 2000' programme, which is aimed at other objectives. I am sure my colleague, Mrs Gradin, will be happy to respond to any requests and to look at these questions in greater depth. It is important for the Commission to play a greater part in the control activities in order to fight fraud effectively. That would imply far closer coordination between DG XXI and the activities of UCLAF.
The recommendations on the organization of the structures, powers and administrative responsibilities in the Member States are closely related to those on improving the investigative and inquiry structures, as are those on judicial cooperation. And, Mr President, I must say that in this context the report has come at a good time, given that it also clarifies the need for a successful outcome of the negotiations in the Intergovernmental Conference on increasing and strengthening joint action in matters relating to the third pillar.
The third question is the transit system. In this context, let me point out at once that the Committee of Inquiry, starting from an analysis of the system and the serious problems to which it gives rise, rightly situated this question in the framework of a more general problem. With that in mind, my services have organized wide-ranging consultations both within the Commission and with the Member States and other countries involved in the common transit system, as well as with the entire private sector.
As you know, the Committee of Inquiry was closely involved in this process which led, early in February, to the Conference on Eurotransit in which 250 public and private sector representatives took part and which was also addressed by Mr Tomlinson. The Commission now proposes to translate the results of these consultations into a range of practical measures. I can assure you, Mr President, that the Commission will take the fullest account of the recommendations by the Committee of Inquiry; moreover, by the end of April I intend to submit the action plan for reform for the College's approval.
The Commission endorses the overall conclusion of the report, namely that the transit systems are essential to trade in Europe and outside Europe, but that they are in need of radical reform. Allow me to say that the Commission also examined this question at the beginning of this Commission's term of office, in its communication of March 1995, followed by another in February 1996 and by the interim report on the transit system last autumn. The work done by the Committee of Inquiry, which sheds so much light on the situation and provides strong political impetus, will be of great help when it comes to translating these initiatives into action.
Fourth point: the European economic area and the associated central and eastern European states. The report voices serious concern about the functioning of the common transit system and its enlargement, last July, to the four Visegrad countries. I have already expressed my views on the political timeliness and technical soundness of this enlargement and the fact that so far it has not had any dramatic effects per se. I will confine myself here to a few comments.
In the Commission's opinion, it will become increasingly difficult to maintain three different types of transit system - Community transit, common transit and the TIR. The Commission will be submitting practical proposals on integrating Community transit and common transit in a single convention. The Commission is also working towards closer cooperation with Switzerland, a point the report discusses at length. To that end we have concluded a mutual assistance agreement which constitutes not just an important technical instrument but also demonstrates a real political wish on the part of Switzerland to cooperate with the Commission. The Commission assumes its full share of responsibility for the decision to extend the system to the Visegrad countries.
Having said that, I stand by the undertaking I gave to the Committee of Inquiry - and I know how much importance Mr Tomlinson and Mr Kellett-Bowman attach to this - that there will be no further extension of the common transit system until it has been reformed and computerized.
Finally, Mr President, the fifth and last point I wish to discuss briefly is a delicate one: that of unpaid duties. Here I will confine myself to a brief comment and leave it to my colleague Mr Liikanen to go into more detail if necessary.
The report calls on the Commission to make a proposal on cancelling unpaid duties if these are due to poor administration. However, it is difficult to make a proposal of this kind that would take account of the particular situation involved in every single case. The customs code provides for the refund or cancellation of the duties in individual, analysed and justified cases, but makes no provision for this kind of general measure.
The Commission is aware of the potential final implications for the operators concerned, however this question can only be resolved by legal means and by checking the merits of each case. Otherwise, all kinds of abuses would be possible, to the detriment of the European tax-payer and the financial rigour we are all facing. In any case, the Member States can secure favourable payment terms, on a case by case basis, and the Commission encourages them to do so.
In conclusion, Mr President, I would say that it is not possible in the time available to do justice to the wealth of detail in the report, which really is a very comprehensive one. It contains 38 recommendations, many of which call on the Commission to make proposals and carry out studies or encourage the Member States to take specific measures. The report calls on the Commission to show greater political leadership and on the Member States to show a stronger political resolve.
It is also clear that if the Commission is to play a more important part, that will increase the workload, especially for DG XXI and UCLAF. This implies the availability of adequate human and financial resources. Whatever the transit system that emerges in future, we need sufficient funds and staff to ensure that the system is correctly applied, controlled and adapted to change. The Commission counts on Parliament's support in obtaining adequate financial and human resources and is resolved to make its contribution towards directing the Member States' attention more closely to these questions. The success of the reform will depend also on the courage and determination shown by the Council, the national customs administrations, the economic operators and the European Parliament.
In this context, I intend to fully involve the Internal Market Council and the ECOFIN Council in the transit question, to ensure that they too assume their responsibilities, a need that is often and rightly underlined in the report on which, once again, let me express my very warm congratulations.
Thank you, Commissioner. The applause from honourable Members is sufficient evidence that the proposals you have put forward and the commitment you have undertaken were greatly appreciated by this House.
Madam President, Mr Tomlinson, Mr Kellett-Bowman and the other members of the Temporary Committee of Inquiry have produced a detailed report on the transit system outlining its weaknesses. These were also highlighted in the Commission's transit report which was passed to Parliament in April last year. Organised criminals exploit the weaknesses of the system and this results in large losses for taxpayers and companies within the European Union. The Committee of Inquiry has proposed a series of measures to be taken. We now need the political will to carry them through. As already mentioned by my colleague Mr Monti, the Commission will continue to work constructively on the issue. I hope Member States and the other institutions also are willing to take action. We must together create a flexible and at the same time safe transit system as this is vital for the Community. The system was after all created to simplify the flow of goods through the Community. Since then a common internal market has been set up with 15 countries participating. The Berlin Wall has fallen and the borders with the East are open. This is important and constructive. Trade has increased enormously and has become internationalised. However, the control system has not adjusted to the increased flow of goods through the Community and applicant countries.
The Committee of Inquiry's report is constructive and basically supports our efforts within the Commission to modernise the system and make it more effective. The principle task for us all is now to reform the transit system quickly without hindering free trade. There should be improved controls. Investigation into suspected frauds must be made sufficiently effective to deter criminal gangs.
It is encouraging that several of the recommendations in the report are about increased control and more effective investigations. Two of my areas of responsibility are directly affected, i.e. financial control and the battle against deception and fraud. Recommendations 2 and 3 propose a joint Customs investigation body and a joint office for information and analysis. These are interesting proposals. The Commission's experiences from its work with UCLAF show the importance of the police, Customs and other specialist co-operation in the battle against deception and fraud. The current system is totally inadequate but I believe that these proposals complement each other well. I hope Parliament also realises that if these changes are to be carried out, financial resources must be made available for the additional investments required in this area. This will have to be taken up again in the budget discussions. In addition, a regrouping and restructuring will be necessary within the Commission.
The proposal to strengthen and facilitate the judicial collaboration between Member States is also in line with the work started by the Commission. As you know, several initiatives have been taken. Various long-term programmes have commenced. These promote the exchange of experiences and education between the different categories of employees fighting international crime. One of the programmes, Grotius, is aimed at judges, prosecutors and others within the legal system. Another programme, Sherlock, is generating a mutual understanding on how to deal with fraudulent documentation. A third programmes under the name of Oisin is working for the police in our Member States to develop co-operation procedures.
The Council of Ministers and the Commission are at the same time discussing a formal legal structure for a more effective legal collaboration within the Union. This relates to proposed regulations for direct contact between the justice offices and the setting up of a network between the Union's examining magistrates. The exchange of information between crime investigators and the magistrates must improve. An important proposal has been made as to how the exchange of documents between the courts can be made quicker and more efficient. We would like the courts to be in direct contact with each other and not to have to go via embassies and the Foreign Office. Another proposal discussed concerns the mutual recognition of employees' legal status. A proposal for a joint registration of criminal investigations and a register of judgements has also been tabled. All of this is concerned with the fight for better communication on cross border crime.
However, these discussions are as you know very slow, partly due to the unmanageable decision-making process of the Maastricht Treaty for the Third Pillar. I hope the Intergovernmental Conference will change this and give us a better and more effective decision-making instrument for legal collaboration. An example of the current system's slowness is that none of the four important conventions signed by the Member States has been ratified. These are the conventions on Europol, co-operation between Customs, extradition of criminals and protection of mutual financial interests. I therefore wholeheartedly support the Committee of Inquiry's recommendation No. 16 which requires the prompt ratification of the convention to protect Community financial interests and which also should apply to all the other conventions. This convention was after all signed two years ago. However, not a single country has honoured the agreements they signed. If we are to have these instruments and facilities at our disposal it is important to get a response from the Member States.
Recommendations 19 and 20 involve the Member States introducing an extraterritorial legislation, i.e. that the courts in a Member State are given jurisdiction over Customs violations even if the violation has been committed in another Member State. This is a very important instrument that we need. In addition, UCLAF would be entitled to provide evidence in conjunction with proceedings in our Member States. I share the opinion of the Committee of Inquiry that the Commission ought to be given a legal right to use our evidence in court. The Commission should in my opinion be able to take legal actions in a criminal case and to give evidence in courts on the same basis as the national authorities. A similar concept has been presented within the high-level group who are also attending the meeting with our Heads of Government in Amsterdam discussing international organised crime.
As regards recommendation 27, the Committee of Inquiry suggests the outstanding debts caused by poor administration on the part of Customs should be written off. I must say that I am not sure whether I agree with this and believe that the matter should be thoroughly discussed. I cannot quite understand how writing off the outstanding debts of the Customs can improve Customs controls. After all, it does not concern the Customs' own money but that of the tax-payers. There must be other ways of supporting the Customs who work with great efficiency and integrity despite manpower reductions and an increased flow of goods. What we need to do is to develop co-operation between Customs officials throughout the Community. Using all these means, the Commission should be able to create effective transit controls.
Finally, I would like to say that the Commission appreciates the report submitted by the Temporary Committee of Inquiry. We will most likely have reason for coming back to this in due course.
Madam President, on behalf of the Socialist Group I want to welcome the Committee of Inquiry's report and in particular to extend our congratulations to the rapporteur, Mr Kellett-Bowman, for the excellent work he has done in producing the report before us today, and to Mr Tomlinson for the excellent way in which he has managed the Committee of Inquiry as its chair and for the excellent basis it gives us for the committees of inquiry in the future.
I should also congratulate the Commissioners, who, at the opening of this discussion, were certainly here in considerable numbers. I understand why one or two have drifted away, but I congratulate them on being here. Frankly, I have to say that I am disappointed that so very few Members of our House have stayed for what is a hugely important debate. Bearing in mind the turnout from the Commission, that needs to be said.
(Applause ) I look around the room and I recognize many Members from the Budget and Budget Control Committees who, of course, are committed to this cause of fighting fraud in the European Union; but we are all clear that fraud in the European Union and the reaction to it amongst the people of the Union are a major political issue for every Member of this House, not just for the Budget and Budget Control Members. I can only hope that those Members who are not here are sitting in their rooms reading the four volumes of the Committee of Inquiry's report: I will be charitable. But I do think it ill behoves us to go home and rail about fraud in the European Union and talk about what we are doing about it, when we have this excellent Committee of Inquiry's report and very few people are here to debate it.
This report demonstrates the European Parliament at its best. That is another reason why I regret that so few people are here. Here we have the European Parliament acting - for the first time really, because this was the first committee of inquiry established under the Maastricht Treaty - and the way in which it has performed, the way in which it has been conducted, the evidence that it has taken from people from the Commission, from Member States and from individuals, is a model of the way in which we would want committees of inquiry to work in the future. It has been deadly serious, combative certainly, and it has come forward with a range of proposals which do this House very great justice.
We should also be clear that what the Committee of Inquiry has exposed is the fact that the workings of the Single Market, the flagship policy of the European Union in recent years, have been exploited. This report is all about the Single Market, and most of our citizens would have assumed that the Single Market was actually working in a way that demonstrated that none of this could happen. There is clear evidence in this report of the failure of the Single Market at this moment, and of the need to tighten up. But let us remember that this was the first committee of inquiry set up by this House, and that when, at the Conference of Presidents under the chairmanship of Klaus Hänsch when he was still President of this House, we were looking to first use our new rights under the Maastricht Treaty, we wanted to be sure that the first committee of inquiry set up was one that dealt with an issue where we could have a real impact on public consciousness. Indeed Mr Martens initially came up with an idea that we should deal with fraud in the Union, and my group came up with the specific proposal about the area of fraud we should deal with. That has allowed us to demonstrate the truly effective nature of this House in its role to monitor, to examine, to investigate and to expose.
If there is any message that the media of the European Union ought to take away from this, it is that the European Parliament is exposing this fraud perpetrated against the institutions of the Union in terms of its budget and, of course, against the Member States of the European Union; that we are actually saying now to the governments and the parliaments of the Member States of the Union: ' Please now get on and do what you are supposed to do and follow up this report' . I hope the media will remember that and realize that it is not the European Parliament which is hiding or dissembling about fraud; we are exposing it and offering that analysis to the rest of the Union.
I think it is fair to say that over the time that the Committee of Inquiry sat, the mood certainly changed from one, not of hostility but of a certain degree of scepticism, to one of great support and help from the Commission and from other bodies.
The key recommendations - and I will close on this - in the Committee of Inquiry's report are really about the nuts, the bolts, the gears and the wheels of the Single Market, and we have got to take note of them and make it work.
(Applause )
Mrs Green, I should point out that the Presidency did strongly express the hope that large numbers of Members would attend this debate.
Madam President, ladies and gentlemen, on behalf of my group and on my own behalf, I want to congratulate Edward Kellett-Bowman on his months of work, of which this extensive and welldocumented report is the tangible proof. I also want to acknowledge John Tomlinson's effective and probing chairmanship, which enabled us to extract more information from many witnesses than they initially seemed disposed to volunteer.
Underlying the problem of Community transit there is something more than crimes committed by organized mafias who corrupt the system for gain, which equates to loss for Community taxpayers. The fact is, underlying the unsatisfactory functioning of the system there is also the clash of two different customs cultures. One which favours maximum speed in putting goods through customs at the cost of control and the possible loss of customs duties and another which reverses those priorities. Broadly speaking, this division distinguishes the countries where Community transit originates and the countries where that transit terminates. The conflict between these two customs cultures has done much to degrade the Community transit system. The temporary committee has demonstrated that customs cooperation between the Member States must be urgently strengthened. It has also demonstrated that customs policy has frequently been used as an arm of trade policy, thus endangering the maintenance of the system, which is vital to the functioning of the single market. The temporary committee has also demonstrated that fraud and smuggling is not sporadic, but is already a genuine Pan-European problem; a striking example is cigarettes, where testimony after testimony has demonstrated that they are being smuggled throughout Europe. We are aware that the development of the work and recommendations of this committee has been followed with interest from Commissioner Monti down to each and every one of the national administrations concerned, and those recommendations must be basic to the Council's agenda to ensure that customs cooperation is strengthened and the system survives.
Beyond the timescale of the report lies the future of Community customs and the answer to the question of whether a single market can operate with five separate customs services or whether we should look for some way of advancing towards a common customs service which does not undermine national sovereignty but does deepen the Community dimension. Above all, ladies and gentlemen, it must be clear that the European Parliament has detected a problem and that the various political forces will jointly and correctly analyse the causes and provide concrete solutions. Like Mrs Green, I do not think there can be a better example of what this European Parliament is here for.
Mr President, Commissioner, I never thought that I would derive pleasure from a Committee of Inquiry and discover that, even in a democracy, a benign despot and friend can carry out the work of a Committee of Inquiry, as Mr Tomlinson has done with great success.
I must also say that I never thought that the United Kingdom could produce someone who with such competence, calm, patience, ability to synthesise, could carry out such magnificent work, which could be considered - as I do - a handbook on 'fraud and how to fight it in Europe' .
It could be concluded that there are various important subjects, information, co-ordination, monitoring, intervention, which have been not dispensed by the Commission, given that at that time the Commission acted as an alibi, in a way that I judged worthy of condemnation, for the Member States.
The Member States have the old knowledge of the old kingdoms which used to protect pirates and even ennoble them. Very often they protected fraud as a way of carving up trade and a very efficient way of competing with their opponent countries. This is true! What proof of political perfidy! Ennobling fraud is something which I have felt in my Government and others in a hypocritical, surreptitious and Tartuffe-like way! And this is what is going on! This behaviour has to be changed by the Commission. I trust in the honesty of Commissioner Monti, I trust in the honesty of Commissioner Gradin, because this is a question of public morals and honesty. This is what kept together the Committee of Inquiry, that is what mobilised our governments to come up with answers, when often they were very unwilling to do so, and which transformed our action into a success thanks to both the rapporteur and the Chairman of the Committee.
I propose that we fight this state of affairs: it gives arguments to fanatical free traders, who like fraud in order to be more competitive; it gives arguments to organised crime which thanks Europe for the situation which it has created for it; and it gives arguments to those who oppose European construction, because fraud is an antidemocratic means of promoting profit and a completely ruinous way of destroying democracy. That is what I think and this is the message I wished to convey, while giving my thanks to the Chairman, to the Rapporteur and, with my impressions, to the Commission.
Madam President, let me say at the outset that the Committee of Inquiry has done a great job; and I personally must join in the applause, which is not ritual but really is due to the rapporteur who managed to put it all together so ably and to reflect the unanimous view of that committee. The committee worked with great determination and we must give credit for this to its chairman, Mr Tomlinson, whom I thank for his work.
Madam President, the evidence shows that there was an enormous amount of evasion, with significant losses to the Union's budget and therefore also to that of the Member States. We cannot hide the fact that in 1993 we saw a flight forward, in the sense that politics took precedence over reason. A single market was established overhastily, without taking account of the devastating effects of 15 different organizations, with profoundly different customs systems.
In fact, the level of intensity of the controls differed and there were also very marked inequalities because of the significantly lower commitment on the part of some countries. Italy, for example, which maintained its strict customs controls, was heavily penalized. All this has had serious consequences, such as inadequate protection of the Union's financial interests, major distortions of competition and the wide margins offered to organized crime, which has found new opportunities for making big profits.
We also note the egoistic approach hitherto taken by the states, which has resulted in the Council's inability to act together with the inertia of the Commission; in fact the Commission could often do no more than stand by and watch because it was unable to find any margin for the necessary discussions with the Council; to our satisfaction, we hear from Commissioner Monti and Commissioner Gradin that the Commission is now beginning to move, and this is due - as we must recognize and as was honestly recognized today - to the new awareness created by the Committee of Inquiry.
The work of the Committee of Inquiry has stirred up the stagnant waters of those who preferred not to see and not to know. The gravity of the situation is plain for all to see. We must therefore immediately draft a customs protocol that defines an equal level of control in the 15 Member States in order to avoid the present extremely serious distortions. We also need an efficient and rapid information system so that we can move away from the current paper-based system and switch to a computerized system and to the use of modern technology in order to monitor movements in Europe by satellite. Finally, we must activate 'Customs 2000' as a first approach to reforming the transit system and to a single European customs system. That is the only solution we can see for the future.
Globalization means more rapid trade, free of bureaucratic red tape; this must be achieved without any serious losses of revenue or opening up new opportunities for organized crime. The committee's activities have shown up an alarming fact: if more people had been aware how inadequate the system actually is, there would have been even more evasion; if the people of Europe had been aware of the scale of funds that disappear from the Union's budget as a result of these inadequacies, that would certainly have increased their distrust in Europe. So we can no longer tolerate this but must act and act at once!
Madam President, the Confederal Group of the European United Left - Nordic Green Left fully supports the work and recommendations of the temporary committee of inquiry into the Community transit system.
Like others, I also want to stress the scrupulous efforts of the chairman, Mr Tomlinson, the rapporteur, Mr KellettBowman, and the officials of the secretariat and translation services, who have supplied all the documents needed properly and punctually.
We have gained very significant experience in this committee and the European Parliament has been really proactive in investigating a matter which concerns the whole of the European Union, so I think we can congratulate ourselves on the progress this represents.
The recommendations for avoiding fraud and restoring these vast sums of money to the Community coffers are also significant.
But there are three points I want to clarify, from our political standpoint as leftwingers committed to solidarity in a social Europe.
The first is that fraud has reached alarming proportions since the single market came into force in 1993 because of the supremacy of the neo-liberal ideology of eliminating controls and promoting market forces rather than European Union public interest. The result has been collapse of the customs and monitoring services and demoralization giving rise to a consolidation of fraud. In my opinion the European Commission and Council have acted with negligence and lack of public responsibility by not foreseeing the foreseeable and finding a remedy.
The second point refers to the relationship that exists between the neo-liberal process of dismantling the welfare state entailed by the Maastricht criteria and the extension of the single market on the one hand, and the lack of interest in European public funding which ought to be supporting European social policies, on the other.
The third point is the conclusion of everything I have said: we agree with all the recommendations, predominantly technical and bureaucratic, to improve the customs services, the technical information channels, legal and fiscal homogenization, creation of specific Community police forces and so on, but if the underlying neo-liberal philosophy is not changed, none of these efforts will succeed. So we think all these public service measures and policies are needed, but modification of the Maastricht convergence criteria and the stability pact for the Euro is also needed. And for solidarity in a social Europe, these recommendations must be conveyed to the Intergovernmental Conference.
Madam President, ladies and gentlemen, all too often in discussions I am confronted with the view that the European Parliament has too few powers, cannot make any real decisions and is basically not a proper parliament at all. We know that these preconceptions are rooted in ignorance, but we also know that our public image will only change if we represent the interests of our citizens even more effectively than hitherto and are seen to be doing so. To that end, the Maastricht Treaty gave us this new right of investigation, which has now been exercised by two committees of inquiry. These two committees, on BSE and on fraud in the transit system, have considerably strengthened our Parliament.
Even a year ago, who would have thought that the House would carry a suspended motion of censure on the Commission for its scandalous mismanagement of the BSE crisis? How would have said just 15 months ago that fraud within the Community transit system and the related problem of organized crime were matters that concerned all levels of responsibility and could no longer be dismissed with platitudes about the smooth functioning of the single market? Both committees of inquiry have proved that when Parliament is granted a right it knows how to exercise it competently and purposefully.
We have been given a potent instrument here with which the Commission, the Council and the Member States can be subjected to close scrutiny. In this way, things that were previously concealed are brought into the open. Where supposition and unsubstantiated suspicion once prevailed, we are now able to prove which person in which post, by abusing his powers and neglecting his responsibilities, has inflicted damage on the Community or individual citizens and to indicate whether and how such damage can be repaired. The crucial point, however, is that this right of enquiry is creating a European public who take an interest in what is happening in the EU. In this way a two-way process is established, in which Parliament develops as a source of democratic control and consequently - or so I hope - the people of Europe gain confidence in the European institutions.
Nevertheless, if this right of enquiry is to be made even more effective in future, the existing loopholes must be closed and present weaknesses remedied. To that end I propose the following five points: those in positions of political responsibility, whether in the EU institutions or in Member States, must have an obligation to appear and give evidence to the committee. Surely it cannot be left to the discretion of Mr Hogg, the Minister of Agriculture, whether he justifies his actions to the BSE Committee or not. Secondly, committees of inquiry must be granted a general right to summon witnesses, swear them in and impose penalties for infringements of the rules. Thirdly, the power of investigation must be extended to cover the actions of individuals and corporate entities, even if they have not been operating on behalf of the Community or the Union, as for instance in the tobacco industry. The fourth point follows from this, namely that individuals and corporate entities must also be compelled to submit documents; the fifth point is that committees of inquiry will need to have their own right of access to all documents of the European institutions in future.
And one final point: the secretariats must be better equipped in future. Michael Shackleton and his crew often managed to do the impossible, and the demands made of them sometimes bordered on the unreasonable. For that we give them our sincere thanks.
Madam President, ladies and gentlemen, we have all received the four volumes detailing everything which is going wrong. Going wrong in the Community transit system. It is a fascinating dossier and impressive in terms of the result. Not only do we see what is going wrong, we also see what can and must be changed, and I must make a point here of paying tribute to reporter Kellet-Bowman. He has been an outstanding reporter, and the secretariat too has done a splendid job. I must also compliment Mr Tomlinson on his excellent chairmanship of this Committee.
We are talking about fraud totalling at least one billion, one billion ECU. The system is totally out of date; it is oldfashioned and actually invites fraud. Organized crime has naturally homed in on the weakness of the system. The Committee too concentrated on a number of very specific dossiers: cigarette fraud is one example and I am particularly pleased to see that a number of supplementary points, a number of comments I made, about fraud involving meat and livestock for example, were incorporated. This dossier is concerned solely with fraud which uses road transport but one has to bear in mind that this is not the only route; the mafia bosses are very inventive, they are switching in some cases to using air and sea routes. They are also switching to other Member States, and to other tax havens; Switzerland had and still has a very bad reputation in this regard, and Cyprus is now going the same way. Many people at grass roots level advocate a single Community customs administration. That is perhaps the ideal scenario, but it would be better, and the rapporteur agrees, for us to take more concrete measures. Extremely concrete measures, practical steps towards co-operation. UCLAF needs to be given a lot more scope. It has already broken a lot of new ground: UCLAF is required not only to record everything that goes wrong but primarily it has to be a channel for information, a nerve centre and above all UCLAF must be empowered to forward dossiers to the judiciaries of the Member States. Parliament must appreciate this and consequently UCLAF must be given a bigger budget so that it can be more directly in touch with the general public.
The report makes a whole series of specific proposals: for the setting up in the immediate future of an EU Customs Academy, the use of new technologies and the need for computer and IT methods to co-ordinate all areas of malfunction. We need to do what can be done already. It became apparent from our visit to Antwerp and Rotterdam that co-operation within Benelux is immediately feasible and co-operation in Northern Europe can be organized too.
The job is not yet finished, Madam President. Fortunately the Committee on Budgetary Control will be taking the work forward and I shall make available to it my dossier which contains up-to-date figures for the United States plus statistics. I am happy to say that Mr Kellet-Bowman and Mr Tomlinson are members of this Committee and they will certainly see to it that the work continues.
Madam President, Mr President-in-Office, Commissioners, ladies and gentlemen, the report by the Committee of Inquiry is an admirable document in its account of the failings of the Community Transit System and the scale of the fraud. In undertaking this substantial workload, which has taken thirteen months and involved thirty-seven meetings, the thirty-four members of the Committee of Inquiry - and its rapporteur and chairman - have, beyond doubt, complied with the mandate laid down for committees of inquiry in Rule 136(1) of the Rules of Procedure, which is, and I quote: ' to investigate alleged contraventions of Community law or instances of maladministration in the application of Community law' .
Although I agree with the diagnosis thus arrived at, I cannot endorse the proposals made. That is why I expressed a minority opinion, and I ask all honourable Members to read that opinion, which appears on pages 207 to 210 of the report.
My point is that I would have liked to see preference given to the swift introduction of effective measures. To quote one example: the crucial problem of the illicit trade in cigarettes, on which the Committee quite rightly dwelt at length, is the subject of just one recommendation, the establishment of a working group. Instead of this rapid introduction of effective measures, the Committee proposes as the main objective the establishment of a single customs service operating within a European framework. This is an ideological measure, which the Committee itself recognizes would not meet the need for immediate results and would involve considerable structural upheavals.
So the report is a missed opportunity, typical of the attitude of this Parliament which so often denounces, criticizes and condemns but fails to go far enough in the search for effective solutions, preferring dogmatic and ideological ones.
That is why I voted against the final report and against the recommendation - in which, I am sorry to say, I differ from my colleagues.
Madam President, Mr Kellett-Bowman has produced an excellent report on this problem of transit, in other words free movement between one third country and another third country through the European Community with the suspension of excise duty, VAT, etc.
I would call this report a very handsome birthday present marking forty years of the Treaty of Rome. On the very first page, Mr Kellett-Bowman summarizes the record of those forty years. What is that record? Criminals cross borders; the profits of unlawful activities do the same because there are no longer any borders! Mr Kellett-Bowman continues by explaining that manpower in the customs services has been reduced, that there is a loss of morale among those who remain, and that, of course, the whole situation involves consequences which cannot be quantified. Are we talking about ECU 750 million over four years, or are we talking about ECU 3 billion per year? Our inability to determine a figure is, moreover, a revealing indicator of the European Commission's methods.
Mr Kellett-Bowman's second gift is a paean of praise for borders - in the present case, customs borders, criminal law borders and health borders, too. The report tells us that a single country, Poland, was able to send us 1000 lorries, 150, 000 head of cattle and 6000 tonnes of meat - and that happened despite the outbreaks of foot-andmouth and swine fever, which have spread freely because there are no longer any borders. I can tell Mr Mario Monti that if tax borders existed VAT fraud would not. The common VAT system itself engenders fraud. All you need is a false identification number in another country and you can go about your fraudulent business with impunity.
Mr Kellett-Bowman's third very interesting contribution relates to the European Commission's working methods. The basic approach is very simple: a leap into the unknown. Get rid of what exists and replace it with absolutely nothing. Like the Commission, and like Mr Medina Ortega in the case of mad cow disease, Mr Kellett-Bowman confines himself to a reference to a 'substantial omission' .
His fourth point relates to the consequences of excessive taxation, especially excise duty on cigarettes. This creates an American-style prohibition situation. It is obvious that fraud offers the chance of an 83 % profit when excise duties vary from 76 % of the price of a pack to 83 % in Portugal.
As for solutions, we are offered the panic advance - the revision of the transit system, a modest enough answer. Mr Mario Monti tells us that 'the European judicial pillar will allow us to compensate for the deficiencies of the European administrative pillar' . A European supervisory body which will be just as inefficient as those we already have! The reality is that fraud is an inescapable counterpart of European integration. There has been fraud from the beginning. Peoples have been deceived, sovereignty has been circumvented, lies have been told to the democracies in order to set up an oligarchy, from the Director of the Central Bank to the European Commission.
From the very start, Madam President, the nations and peoples of Europe have been lied to. Europe, or Europa as she then was, was a young girl from Asia Minor, a Turkish maiden carried off by what she thought was a bull but turned out to be just Zeus. The mother who bore the child lied, and its natural father was a lie himself. How do you expect their offspring, 2500 years later, not to have lying bred in the bone?
Madam President, Mr President-in-Office, Mr President of the Commission, almost nobody, scarcely a single one of these 370 million citizens of the European Union whom we claim to represent, knows that there is a Community transit system and that it is not working. We must recognize that. We must bear it in mind. Nevertheless, although no-one knows that it is not working, these 370 million citizens are well aware of the threat to themselves that results from the failure of the system. As Mr Kellett-Bowman said, the main beneficiaries of the system have been criminals, and Pauline Green said this morning in the debate marking the 40th anniversary of the Treaty of Rome that disillusionment with the way the European Union operates is growing. The feeling of being threatened, unprotected, of being deprived in one way or another of social and economic security, and even of physical security, by this Europe jeopardizes the development and future of our European Union and endangers its very existence. In this broad panorama the fraud that is occurring within the Community transit system is but one small feature. Yet it is a tile in the overall mosaic, and we should see it within this political context and treat it with due seriousness.
What I am about to say is not intended to absolve anyone of responsibility, least of all the Council and not the Commission either. But the criticism we have made today - thorough, competent, based on 15 months of hard work - would surely be more credible in the eyes and ears of the European public if we included ourselves, this Parliament, the 'High House' , as we like to call it in German, in this criticism. The question is, ladies and gentlemen - and it is perhaps an advantage to be asking it now, when there are at least a few more ears listening - have we taken the matter seriously? Have we said that this system was conceived for six Member States, but now there are 15, with more to come? Have we asked the questions that need to be asked? No! Of course we can criticize the Commission and the Council for not having asked these questions. We do not take back one jot of that criticism. But we should have been asking them, and if others fail to act, it is our responsibility to do so.
Commissioner Monti, you referred to the link between Customs 2000 and the committee of inquiry, and I know that the entire body of experts in this domain recognizes that link. But have we as a Parliament taken that seriously? Did we conduct the debate on Customs 2000 with due diligence and care? So did we do that? No, we did not! In point of fact, we had to fight to get it on the agenda at all! That is the problem. We did not grasp the whole picture.
To the 38 recommendations made by the committee, which I fully endorse, I should like to add one more. We are the European Parliament, and we wish to be regarded as such. So let us please act in such a way that we can hold up our heads. We sometimes treat our resolutions as if we were no longer responsible for them from the minute they leave the House. But we bear responsibility, and that can be clearly expressed through the work of a committee of inquiry. Nevertheless, it must also be expressed in our daily work, and we must take ourselves more seriously so that others will also take us more seriously, which will also lend more weight to any criticism we make of the Council and the Commission.
Madam President, allow me to finish on a personal note. Commissioner Monti, during the meetings of the committee of inquiry I criticized you very directly and sometimes very sharply. Since this criticism was public and is now being further publicized, I should like to apologize for those aspects of it that offended you. I do not take back any of the substance of my criticism - on the contrary - but the manner in which you have spoken today, the change you have demonstrated, proving that such developments are possible, has won my deep respect, and I wanted to tell you that today.
Madam President, ladies and gentlemen, the single market brought us the four celebrated freedoms. Did it not also bring a fifth, namely freedom of movement for fraudsters, smugglers and black-marketeers? Finding the answer to that question was the task of the committee of inquiry, which investigated in the course of 16 hearings, various fact-finding missions and numerous meetings the devious routes goods can take after coming into the EU free of customs and excise duties under what is basically a regulated system and the way they can cross the entire continent, with the appropriate duties not being levied until goods reach their destination.
If I may go straight to the committee's conclusion, to which several references have already been made here, the transit system is working badly at the present time. That is hardly surprising in view of the fact that it was created in the late sixties, when the Community was smaller and the volume of trade was lower. Today there are up to 18 million operations per year at some 3000 customs posts in more than 20 countries. Drivers, hauliers and customs officials play an active part in the transit system, but there is also a passive role played by the beneficiaries of fraud, namely the final recipients of smuggled goods, most of whom belong to criminal organizations. They derive their profits from the difference between the duty-free import price and the selling price obtained on the black market. This means that heavily taxed items such as cigarettes are particularly susceptible to fraud. A containerload of cigarettes has a customs and excise value of about one million ECU. Fraud costs the EU and its Member States billions in customs duties, VAT and excise duties.
In spite of the single market, the diverse powers of the national customs authorities end at the borders of their respective Member States. Their working methods are archaic, comprising ponderous paper exercises with documents and rubber stamps that are easily forged. Cuts in staffing and resources prevent comprehensive controls. Spot checks alone are not enough. A lack of cooperation and reluctance to recognize evidence from other countries make it almost impossible to prosecute fraudsters. Furthermore, the fact that VAT is levied in the country of consumption rather than the country of origin is virtually an invitation to commit fraud.
How could this have happened? In creating the single market, neither the Commission nor the Council considered this debit side. Parliament, however, certainly did issue warnings, Mrs Wemheuer! And for years the mounting losses were ignored.
The supreme achievement of the committee of inquiry under its dedicated chairman, John Tomlinson, consisted in bringing to light the abuses of the transit system. Our sincere thanks are due to the rapporteur, Edward KellettBowman, and the secretariat for the enormous amount of work they have done.
Like a thread, Madam President, running through the committee's 38 recommendations is its awareness that a European customs service ought to be the long-term aim. In the meantime, however, measures are proposed with a view to creating a common framework for the transit system. The Commission view on this has been very clearly expressed today, for which I am grateful. The Commission has already taken initiatives, and I should like to put on record here my thanks to Mrs Gradin and Mr Monti.
Greater efforts, however, are also needed in the administration of justice, in matters such as judicial assistance and the treatment of evidence. In general terms, it is apparent that some important aspects of customs procedure are political in nature and are closely associated with political reality. That is why the Commission and the Council, which, I am gratified to note, is also represented here today, need to demonstrate their desire and their efforts to follow up the recommendations of the committee and to achieve progress in the context of the Intergovernmental Conference. Parliament, and especially its Committee on Budgetary Control, will monitor and support such measures.
Thank you, Mrs Theato. The debate is adjourned. It will resume at 3 p.m.
Mr Martinez has the floor for a point of order.
Mr President, in this very House, at the entry to the Chamber, there are young people handing out political tracts. It's not particularly relevant that they are directed against the French National Front - they might be against the Communist Party or against the Socialist Party - it would come to the same thing.
Mr President, I ask you to use your presidential powers to have an usher put a stop to a situation in which this Chamber is becoming a distribution centre for political tracts.
You are right, Mr Martinez. Every Parliament deserves respect and of course - this building is very large - leaflets can be handed out somewhere that is not right in front of the Hemicycle .
Votes
I just want to say that in connection with this particular item I have a copy of a letter from the chair of the Committee on Research, Technological Development and Energy which has my name on it as apparently agreeing to this. I never indicated any such agreement. Some similar process took place as we just now had and I did not have the space to indicate my disagreement with this proposal and I now do so.
Thank you very much, Mrs Ahern. The statement you have just made will be included in the Minutes.
Mr President, I would like to remind Parliament that Amendment No 37 provides that the Commission cannot change substantive points that are in the annex. It accepts a number of them which are basic to the directive, for example risk assessment, which is the core of the directive. Unless that amendment is adopted, it will remain possible for committees to change the substance of the directive. I therefore ask Parliament to adopt Amendment No 37.
After the vote on the amended Commission proposal
Mr President, I should like to ask Commissioner Bjerregaard:
Firstly, whether she accepts the change of the legal basis, and I would like to remind her that on 19 February this House accepted the Commission's statement on mad cow disease, and one of the Commission's conclusions and proposals was that all acts related to public health should in future be based on the co-decision procedure.
Secondly, she told us yesterday that she accepts part of the amendment on risk assessment. Which part does she accept? Because that amendment is the most substantive, it is the core of the Directive. And I would like to hear that she accepts it in its entirety, because it really gives a correct assessment of the risk, and consequently the correct area for work with genetically modified micro-organisms.
Mr President, we were able to have a thorough debate yesterday on the proposal on which Parliament has now voted. I explained then why the Commission was not in favour of a change in the legal basis. I also emphasized that, on the other hand, the Commission was inclined to follow the amendment which meant that Parliament would exert its full influence on the annexes, something that was advocated by several speakers. There has of course been no further development overnight, except that we must naturally look at the amendments which have been adopted here in Parliament.
(Parliament adopted the legislative resolution)
Mr President, I consider it my duty to point out to the House an inaccuracy in relation to recital F. In Amendment 12 it is alleged that the European Convention on Human Rights and Biomedicine expressly bans cloning and that this is the first prohibition of cloning in international law. That is untrue, as many other Members are aware. I consider it important that this is clear before we vote.
(Parliament adopted the resolution)
Mr President, the next vote on our agenda is with regard to the Renault closure. In the gallery we have men and women trade unionists who, since yesterday, have been here, coming directly from the demonstration in Paris, representing the 3, 100 people of the Renault factory in Vilvoorde who will be made unemployed if this decision goes through unreversed. I think we should welcome them to the gallery and demonstrate our support for their cause.
(Loud and sustained applause )
Thank you very much, Mrs Green. I know you understand the institutional limitations on the Chair, but your words will appear in the Minutes, with mention of the emphatic support of this House has given them.
Mr President, let me respond to Mrs Green's friendly words of welcome to the ladies and gentlemen in the gallery by expressing my disapproval of the way she has chosen to draw the attention of Parliament to this situation.
(Heckling and applause) We are all freely elected Members of Parliament, and I attach a great deal of importance to the right of a Parliament to decide freely without pressure from the streets and without pressure from the gallery. That is what I wish to have placed on record.
(Uproar in the public galleries)
Silence in the gallery! Silence in the gallery! Ladies and gentlemen in the gallery! Ladies and gentlemen in the gallery! Silence! Ladies and gentlemen in the gallery, please listen to me. Ladies and gentlemen in the gallery, you know that our Rules categorically prohibit demonstrations of any kind from the gallery. So if you are not silent, it will be my sad duty to have you removed. So please maintain silence.
And to you, Mr Konrad, I have to say that in this Parliament every Member has the right to speak. And there is complete freedom in this Parliament to express opinions through the vote.
Ladies and gentlemen, the debate on this matter has already taken place, so we will move to the vote. Please help me complete the vote successfully in the calm appropriate to such an important matter.
Joint motion for a resolution on the closure of the Renault plant in Belgium
Before the vote
Mr Giansily is asking for the floor. He may speak after the vote.
(Mr Giansily insisted) Mr Giansily, I must remind you that as long as I am in the Chair, I will make the decisions in this House, right or wrong. I have told you I will give you the floor after the vote, so please sit down.
Ladies and gentlemen, if you do not respect the work of Parliament, I shall be forced to remove you. Parliament's work must be respected! Ladies and gentlemen, as a section of the Hemicycle has already voted with its feet, let us get on with our work.
Mr Giansily, if you do not respect the Chair, I will have you expelled from the Hemicycle.
Leave the Chamber, Mr Giansily!
Ladies and gentlemen, pursuant to Rule 109 of the Rules of Procedure and after calling Mr Giansily to order repeatedly, I am using my powers under the Rules to expel Mr Giansily from the Chamber.
Ladies and gentlemen, please calm down. The Chair has taken a decision in accordance with its powers under the Rules. Mr de Vries is asking for the floor.
I think we are all aware that the issue we are about to vote on is extremely sensitive. We are also aware of the fact that there are a number of important differences of detail which have to be resolved through the vote. We owe it to the people of the Renault factory that this vote proceeds according to the standards of this House, quietly and in a dignified manner.
Mr President, as we all should, I fully respect your authority. I do not wish to question your authority as President of this session. I want to make that absolutely clear.
However, in view of the fact that it is now after 1 o'clock, it might be advisable to take this vote at 3 o'clock right after the lunch break, so that we can do it in peace and quiet. Therefore, I propose that we suspend the session.
Ladies and gentlemen, I must remind you that if you accept Mr de Vries' proposal, it will not be possible to take this vote this afternoon, and it will have to be taken tomorrow. Secondly, I think we can calm down and make progress. Mr Martens has the floor now.
(NL ) Mr President, I think the best thing Parliament can do at this time is to approve the resolution backing the workers at Vilvoorde. But, Mr President, in order to restore order in the House and Parliament needs order to be restored, I would ask you to suspend the sitting and sort out the incident which has just occurred involving a member of this House. So I would ask you to suspend the sitting so that this incident can be dealt with and we can vote on the resolution in a calm and orderly fashion.
Mr Martens, if I adjourn the sitting, then under the Rules of Procedure the vote will have to be taken tomorrow. So given the importance of the vote we are going to take, I would rather resolve the situation if the whole House will assist me. The incident began because Mr Giansily asked for the floor.
Ladies and gentlemen, please bear in mind, that during the resolute demonstration in the gallery, the Chair acted energetically, warning that if it happened again those responsible would be expelled from the gallery. After that there were various interventions. So as not to delay the vote, I told Mr Giansily I would give him the floor after it had been taken.
You have the floor, Mr Martens.
Mr President, it is perfectly possible to suspend proceedings for five or ten minutes to settle the matter and then let us vote.
Ladies and gentlemen, I propose that we suspend the sitting for five minutes.
(The sitting was suspended at 1.15 p.m. and resumed at 1.20 p.m.)
Ladies and gentlemen, after consultation with the group presidents, and irrespective of their assessment of this incident and their agreement or disagreement with the action of the Chair, we are going to resume the session and give each political group one minute. I ask you to cooperate with the chair, because it is important that we get on with today's voting.
Mrs Dury has the floor.
Mr President, I am glad you were able to find a way of resuming our sitting on a dignified basis, something we all want because we are anxious to vote on this motion.
Yesterday, I heard many honourable Members talking about social Europe and their support for the Renault workers in every country, not just at Vilvoorde. I hope they will now give substance to their words by voting in favour of our motion. And I am also looking forward to hearing them speak now. I am very glad this solution has been found. Let us cast our votes worthily, and with dignity, to show those who doubt us that the European Parliament can support a social Europe!
Mr President, ladies and gentlemen, what we have to do now is the customary and proper work of this House, that is to say we must approve this resolution. As I said just now, this is the most important thing we are required to do, and we must learn to behave like a proper and worthy Parliament. Our main weapon here is the debate and an expression of solidarity in the form of these resolutions. All of us feel for these workers whose livelihood is under threat. So what we have to do is to show respect for the rules of Parliament and to conduct a fair and honest debate. So let us now vote on this resolution.
Mr President, what happened just now is completely unacceptable. This is not a trade union meeting, this is a parliament! We were in the process of voting. You should not have allowed Mrs Green the floor. You should not have allowed people in the gallery to speak, and when these incidents occurred you should immediately have suspended the sitting and ordered the galleries to be cleared.
I believe that in these circumstances, with this kind of pressure, it is impossible for us to vote. If you continue with the vote I shall refer it to the group chairmen at the Conference of Presidents. Having said that, I call upon my group not to participate in the vote but to leave the Chamber.
As has already been said, Mr President, the gravity of the issue we are dealing with requires us to fulfil our obligation. We have already re-established calm debate in Parliament. I congratulate you on the decision you took to resume the sitting and you have the support of the majority of the groups through our group presidents. We will deliberate and take a decision. Today we are celebrating the 40th anniversary of the Treaty of Rome and, after this morning's fine speeches it would not be much of a celebration if we could not hold an ordinary though very important vote.
I have to add that our group was surprised at the wording of point 8 of the joint resolution expressing the hope that the management of the company will draw up, in agreement with the workers' representatives, a company plan which will make the dismissals acceptable. We cannot support this resolution, we withdraw our signature and we ask for rejection of point 8 so that we can support the resolution. Mr President, please take note that we withdraw our signature from the joint resolution.
Ladies and gentlemen, when human misfortune spills over into this House, it is a matter of dignity for us to accept that, sometimes, the problems of society may make themselves felt even here.
I don't think there's anything to get worked up about. Everyone knows how we are going to vote, because we have voting lists. So stop the amateur dramatics! Stop the circus! Remember your dignity, and remember that there are millions of people unemployed! Let's get on with our job! We are well paid to do it. Let's vote! Let's vote! You will vote against, we will vote in favour, and History will be the judge!
My thanks to the gentlemen on the Right for bringing the class struggle into Parliament!
Ladies and gentlemen, the Renault crisis is so serious that it is easy to understand these demonstrations of emotion and a certain amount of excitement. But precisely because this is a very serious business, our duty is to keep calm, as others pointed out just now. Our job today, our responsibility, after debating this matter, is to vote upon it. Some may vote one way, others the other. That is our political responsibility.
Whatever may be the procedural incidents in connection with the Rules of Procedure which occurred at the start of voting, and which we can return to in due course, I believe we must now vote - very calmly, very peaceably.
Mr President, you are responsible - as Jean-Claude Pasty said just now, and he was right - for the incidents that have occurred. You cannot, in this Parliament, continue giving preference to particular speakers. If you give the floor to one Member you should give it to another if he asks for it, at the same time on the same subject. That is called democracy. In a democracy, giving preference to some Members over others is forbidden.
Next, I have a question to put, first to you and then to the Bureau. There are visitors in the gallery. I myself brought two groups of visitors here this week. The seats in the gallery are booked, as of now, until December. Which Member allowed entry to the people responsible for the demonstration? Out of which quota? When did he reserve them? That is a very specific question. You allowed - and I am not challenging the presence of the people who are there - but you, quite simply, allowed them to be applauded although they were not an official delegation.
You have not put Mr de Vries's motion to the vote, although under Rule 111 you must put it to the vote. I now ask you to put to the vote the motion tabled by Mr Pasty that the sitting be suspended under Rule 132.
Mr President, I personally am delighted to see the Renault workers here with us. But I am not going to tolerate your giving the socialist Members an opportunity to conduct electoral propaganda when we all known that the Renault works was shut down by Mr Schweitzer, who is a socialist himself and a friend of Laurent Fabius.
I say that for the benefit of Mrs Dury, and I warn the Renault workers that the socialists are going to take up their fight, although if they are unemployed it's because of the socialists.
Secondly, for the benefit of Mrs Green, who has taken advantage of her position to conduct electoral propaganda. I would remind her that the United Kingdom has caused much suffering to Belgian workers, since, in the 1980s, the British Leyland works was also relocated to the United Kingdom. On that occasion thousands of Frenchspeaking Belgian workers were put out of work, and nobody cared. We, for our part, defend the workers, and we do not do what the socialists have done today: lying and cheating as they always do.
Thank your very much, Mr Féret.
Ladies and gentlemen, Mr Fabre-Aubrespy has formally requested a suspension of the sitting, and I must put that to the vote.
I shall now put the request to suspend the sitting to the vote.
(Parliament rejected the request) Ladies and gentlemen, we will therefore proceed to the vote on the joint motion for a resolution tabled by five political groups, as Mr Puerta has just told us the Confederal Group of the European United Left - Nordic Green Left has withdrawn its support for the joint motion for a resolution.
(Parliament adopted the resolution)
Mr Giansily has the floor for a point of order.
Better late than never, Mr President.
Mr President, my actions just now were not prompted by any aggressive intent as far as you were concerned - I simply wanted to ask you what Rule you were using to suspend the vote in order to give the floor to a Member who just happens to be the chairman of the largest group in this House and cause us to vote on an important motion under pressure from a number of individuals in the gallery. In doing what you did, Mr President, you did no service to this House. Our Parliament lacks credibility outside these walls. It is regarded as a quaint assembly. There are people here who, when they were thirty, were shouting 'let's smash it, let's smash it, let's smash it' and now those same people this morning are saying 'let's vote, let's vote, let's vote' .
I believe, Mr President, that all those who are present here voted for you in the election for the vice-presidents because there was a consensus, and it seems to me that the consensus in this House is, first, to show respect for its Members. And when you get into an absolutely incredible situation where you have people in the gallery shaking their fists at Members of Parliament, and your response to this is to say that the Member concerned should be excluded from the Chamber, that, Mr President, means that you have failed in your duty and that if you were an honourable man you would resign immediately.
Mr Giansily, I always aim for institutional balance when I am in the Chair. I can make mistakes, but I am not aggressive either with you or with anyone else, and I am always willing to learn. So although your words are unmistakably aggressive, I shall try to learn from them and I hope to do better in the future.
Mrs McIntosh has the floor for a point of order.
Mr President, on a point of order, not only have you damaged the dignity of this House, but you have called into question the office which you have held today as President of this House. Rule 127 is extremely clear. A Member may be allowed to draw your attention to any failure to respect Parliament's Rules of Procedure. A request to raise such a point shall take precedence over all other requests to speak. I would like to know under what Rule Mrs Green spoke and was called to speak. I would also like to know why when Rule 126 with the request to suspend the sitting was raised, it was not immediately taken and put to the vote; and why, when Rule 101(3) was abused by the people in the gallery, not only disrupting the dignity of this House but then continuing to conduct television interviews in the gallery and make telephone calls on mobile phones which are strictly illegal in this building, you did not immediately evict them before the vote was taken under Rule 101(3). I would also like to know why a colleague of mine who was trying to exercise his right under Rule 127 was not allowed to speak and why you, Sir, did not vacate the chair under Rule 111 and immediately suspend the sitting until order was restored.
Thank you, Miss McIntosh. I said earlier - and I will say again now - that, in application of paragraph 1 of Rule 19, I take full responsibility for what has happened during this sitting and I am prepared to answer to the Bureau of Parliament and the Conference of Presidents at any time. Miss McIntosh, I have worked to paragraph 1 of Rule 19 and as long as I am in the Chair I will continue to do so, however hard it may sometimes prove to be.
Mr Falconer has the floor for a point of order.
Mr President, there speaks Miss McIntosh. Now we understand how lawyers end up in places where politicians should be. My point is that the way you have conducted business in this Chamber today was correct. Mrs Green spoke in favour of the resolution which was put to this Chamber. You then allowed someone from the other side to speak and that speaker opposed what Mrs Green had said. You therefore had a speaker for and a speaker against. Given that it is their livelihoods that are at stake, people in the gallery quite rightly expressed resentment. It was not outrageous. Anyone who has been on picket lines or involved in industrial disputes will know that this was not outrageous. So, Mr President, you conducted business quite correctly.
You did not allow Mr Giansily to comment because you wanted to proceed with the business. I just wanted to say that the way you have conducted the business today has been to your credit. I would ask Members of this House to remember that they are here as politicians and should not be so thick-skinned as to be unaware of the concerns of ordinary working people who may be put on the dole queue as the result of the whims of multinationals who care not a jot about their livelihoods.
Mr President, I want to place on the record of this House that during this afternoon's discussions, particularly during the distressing scenes, Members of the British Conservative Party were seen making obscene gestures towards people in the public gallery. I strongly deprecate this, and I would ask that at some point in the future, some sort of disciplinary action is taken against those Members. It is quite wrong that Members of this House behave in that disgusting manner towards people who have just lost their jobs.
Mr President, the order and authority of this House depend on respect for the Chair and the decisions taken by the Chair. Under Rule 109, if the President excludes a Member from the Chamber for disciplinary reasons, he or she is not allowed to return to the Chamber for the remainder of the sitting. In the case of the Member whom you did so name, not only did he return to the Chamber, he also took part in the votes. I would therefore ask that his vote be deleted. He was also given the right to give an explanation of vote.
I do not want to further inflame what is already a tense situation, but the respect for our Rules of Procedure which is fundamental for the conduct of this House's business requires that even that particular part of the Rule be respected. For if that is not respected - that is, the final bottom line when it comes to the authority of the President and order in this House - then we will degenerate into mob rule.
Thank you, Mr Corbett.
I have to say again, and to you too, that the Chair assumes every one of its responsibilities including those you have just pointed out. When positions differ in the House the Chair must take a decision and cannot please everyone. It must try to do so in what it considers the most correct way, sometimes in the way that will defuse the situation, always in line with the Rules of Procedure. So I was actually trying to stop the debate opening up again, and progress the vote - I did not succeed and I called the House to order - and then I took a different view with the group presidents, who helped the Chair extricate us from a tense situation. I do not want to reopen that tense situation. I shall allow all who ask to speak to do so, but I think we have succeeded, if not in resolving the incident satisfactorily - it is still open for further consideration - at least in moving our work forward and taking a vote which everyone, absolutely everyone, considered very important.
Mr Pasty has the floor for a point of order.
Mr President, your first duty as the president of the sitting is to ensure respect for the Rules of Procedure. Well, you should not have given the floor to Mrs Green because we were voting. Mrs Green made a political speech. She was not making a point of order or an explanation of vote, she was making a political speech. Once that had happened, all Members were within their rights in asking for the floor. All. One per group. And that was what you did not do. You actually refused to do it, which is a very serious matter.
Then we had some even more serious problems, because there were disruptions in the gallery. We respect the people in the gallery, because they are our guests, but they must respect the Members of Parliament. Well, the behaviour we have witnessed was an attack on Members of Parliament. And you, Mr President, should immediately, and without waiting for someone to ask you - that is what the Rules of Procedure say - have suspended the sitting, because that was the only way to re-establish order and call for the galleries to be cleared. You failed to do so. I shall refer this matter to the Conference of Presidents.
I also want the Bureau to consider it, because your behaviour was unacceptable. I would even call you a repeat offender, because I can recall another incident, also involving the gallery, when you were in the chair. That was a problem about people without papers. So this is not entirely a coincidence, and I want this matter to be referred both to the Conference of Presidents and to the Bureau, because it is intolerable that vice-presidents should behave as you have.
Thank you, Mr Pasty. I take note of your remarks which will appear in the Minutes. I have repeatedly said that I hope you will discuss this matter wherever and however you think appropriate; but I do think that we should put it to one side now. Still, I am feeling generous at the moment as there are no more votes to take.
Mr Cox has the floor for a point of order.
Mr President, I asked to make this brief intervention following the observation of Mr Corbett. I am sure that in the strict technical detail of the Rule he cited he may be correct. But as a political observation the point lacks any utility. Today's comedy of errors and misjudgments would be gravely compounded if the error of naming Mr Giansily for expulsion was on some technicality to be followed through. He had the right to intervene and I regret that he was not facilitated as others were. Were he to be expelled on a technicality, as an act of solidarity I would wish to be expelled with him.
Thank you, Mr Cox.
Mr Seppänen has the floor for a point of order.
(FI ) Mr President, I support the procedure you followed in this case, but I should also like to point out that Mr Giansily was expelled from the Chamber on a decision by the President. In my opinion the speech made in this connection is justified. We cannot expel a person from the Chamber and subsequently allow him to take part in votes and make use of his speaking time. The person in question belongs to the same group as Mr Pasty, who on a former occasion voted on behalf of another member in this Chamber. Now a member of the same group does not leave the Chamber even though he has been expelled, but subsequently takes part in the debate and the vote. In my opinion this matter ought to be brought before the Conference of Chairmen, if this kind of thing is to be permitted, it would mean that anyone could be present, even if he or she had been expelled from the Chamber.
Mr President, I think we should come back down to earth. You criticized Mrs Green. But you did then call Mr Konrad. Mr Konrad saw fit to be provocative. I found his remarks provocative towards these guests who have come here with their emotions running high, fearing for their livelihood, with their jobs on the line, with families who do not know what will happen to them. Whereupon, Mr President, you also criticized these guests and told them to be quite otherwise they would have to leave the gallery. We know that it is not right to agitate from the public gallery, but these people were surely unaware of that!
Let us come back down to earth! What lies behind these emotions? Why are they so anxious? Should we not be pleased - and this question concerns the very identity of this House - that people who are troubled, who are fearful, who expect political action from our Parliament, have come to us. And then to demand, as several Members have done, that they be expelled is, in view of the problem facing these people, in extremely bad taste.
Secondly, I should like to make a personal statement. A Member called Féret, a representative of the Front National, called both Mrs Green and myself fascists. I utterly repudiate that! It was a Member representing the Front National, mark you, who used the term 'fascist' to describe a Social Democrat and a Green. That, I believe, speaks for itself!
Mr President, I have sat quietly since my first intervention in this. I must say that I was astounded at the reaction to that intervention because it is normal practice, as everybody in this House knows, for Members to draw the attention of the House to the fact that there are people in the Gallery during debates on certain items in which they are interested. It was nothing other than that. I was astounded at the reaction at simply having a delegation from the Renault factory here when we were about to vote on that resolution. It seems to me a completely extraordinary and disproportionate reaction.
However, I must say, Mr President, that, having taken Mr Konrad, whom you did - in other words, one speaker in favour, one speaker against - and then trying to stop the clear disruption in the Gallery, you acted with great dignity, and what followed after that was quite out of order.
I would be delighted if Mr Pasty brings this up in the Conference of Presidents. I should be happy to debate it with him there. I am sure the Vice-Presidents of this Parliament - many were here - will be happy to support your action in the Bureau. Mr President, you were quite correct, you acted with dignity and finally calmed the situation down, and allowed the vote to be taken, which was what this was all about.
Mr President, my concern is not with your behaviour, or indeed with the behaviour of the demonstrators in the Gallery. My concern is with Mrs Green's behaviour, because she knows perfectly well that it is not the tradition of this House to make interventions designed to influence the outcome of the vote immediately before the vote. It was Pauline's decision to engage in that piece of street theatre, using the very emotions and concerns of those demonstrators to make a political point at an inappropriate moment in the conduct of this House's business, which led to the subsequent chaos. If anyone is culpable for this morning it is not you, Mr President, it is not the demonstrators, it is not the Members of this House, it is Mrs Green for putting us in an impossible situation.
If she thinks that is the kind of behaviour that will reassure people that the Labour Party is ready for government, she has a lot to learn.
Ladies and gentlemen, I am afraid we are going to have a Mediterranean lunchtime, but all the same, each and every one of you who asks for the floor will be able to speak. At this point I would like to apologize to the interpreters. We are abusing their services. I am sure they will continue to work with us, but I do want to apologize to them.
Mrs Green has the floor on a point of personal explanation.
Mr President, I was named and abused by Mr Spencer and I am entitled to respond to that. If he is telling me that he never at any stage engages in politics in this House, I am mightily surprised.
Last night we had a discussion with the Renault workers. It is appropriate that we should acknowledge the fact that these people were here. Let us face it: what is wrong with actually being able to come face to face with people who are being thrown out of work? I do not know whether Mr Spencer finds some embarrassment in the fact that the British Conservatives voted against the resolution. Perhaps that is the basis of his problem: he was confronted with people who are losing their jobs and who saw that he and his Members were voting against the resolution.
Well, I am sorry if he is embarrassed, but he knows very well that there are often people in the Gallery from industry who are actively encouraged and supported by Members from that side of the House and people who come from all other lobbies. Is that not the same sort of thing? Why is it when it is trade unionists whose jobs are on the line that this is somehow an embarrassment or difficult?
Thank you, Mrs Green, but I have no way of closing this debate today while people are still asking for the floor. Mr Spencer is asking for the floor again. I would ask him not to make personal allusions or we will never finish.
Mr Spencer has the floor for a point of order.
Mr President, it is not a question of playing politics in this House, it is of seeking improperly to influence a vote, using a piece of street theatre, which I know Mrs Green will come to regret. That is my last word on the exercise. But it was Mrs Green who initiated this shambles.
Mr President, I think that attempts to improve matters often make them worse. There are a number of us here waiting to give explanations of vote. I think that rather than continuing with a debate which should not be taking place, it would be a good idea to proceed with the explanations of vote.
You are right, Mr Bourlanges.
This report continues the debate on the use of genetic engineering, a matter that arouses conflicting feelings. Our opinion is that the directive now being discussed is too vague in raising the political issue and is instead extremely technically orientated, concentrating on detail and creating a misleading picture. The question concerned, which after all is somewhat ill-fated, requires clarity and order, not least so that citizens are able to follow the debate.
We have nevertheless decided to support the report including most of its proposed amendments and can only regret the vagueness with which the report has been put forward.
In recent decades a new threat has appeared on earth, the uncontrolled and unthinking interference in complex systems which nature itself took hundreds of millions of years to perfect. In the name of scientific progress and the fight against disease, people are trying to intervene in the genetic codes perhaps of all living creatures, including human beings.
Nobody can guarantee that the number of possible diseases that can be dealt with by genetic interventions will be larger than the unforeseen new ones that emerge from laboratory teratogenesis. The possible consequences from mutated species are neither foreseeable nor immediately apparent. They will become apparent as the result of the disasters they create.
There is a very serious risk that genetically modified organisms will become the pollution of the future, a pollution with the ability to reproduce, migrate, transform, multiply, and worst of all, antagonise the natural species that have neither the time nor the ability to resist and create defence mechanisms, since natural development takes thousands of years, while artificial development takes only months. The accidents from the military and peaceful applications from nuclear energy will look like harmless fireworks compared with the invisible and silent conquest of entire continents by the higher neogenetic order.
On the other hand, it is very difficult and dangerous to suppress and control what the human mind has already discovered. It is not our purpose to reject new discoveries and technologies absolutely and out of hand, but to demand uncompromisingly that technological development should not go against nature, part of which is mankind, but that they should be compatible with it.
It is dangerous, in the name of ensuring the operation of the internal market and the smooth function and improvement of competition, to ignore the probable consequences and promote procedures and legal frameworks essentially concerned only with the multiplication of economic activities, the creation of a market and the securing of competitive investments, which allow dangerous margins for deviation from the control mechanisms and provide no guarantee of respect for ethical imperatives.
In that spirit, we believe that the Council Directive on genetically modified organisms should be reviewed throughout. It is essential to set up a pan-European scientific body with the participation of citizens, to assess the appropriateness of programmes, assess risks and benefits, establish strict regulations and maximum safety conditions, and monitor compliance with them.
It is urgently necessary to enlighten public opinion completely objectively concerning the potentials and use of genetic engineering, so that these issues, which are so important for the future of mankind, may be understood, seen in the correct perspective, and so that their consequences may be appreciated. I very much fear that what has been attempted so far, mainly by large multi-national companies in the food sector, is focused on the reassurance of public opinion, the elimination of risk, and the creation of a climate of acceptance.
In many respects, the proposals by Mr Trakatellis are an improvement on the existing proposal for a directive, and they have the feature of requiring more restrictive legislation in this sector. It is a good thing for the precautionary principle to be applied and for a general assessment of the classification of the activities in question to be carried out.
However, I cannot support the proposal because of the amended legal basis. The Committee on the Environment is proposing the use of Article 100a as the legal basis, whereas the Commission's proposal is based on Article 130s. It is being said that this amendment of the directive is not in fact a matter of environmental protection, but of harmonizing the rules in this sector. I do not agree. Research into the use of GMMs has many possibilities, but these activities must take place under conditions which safeguard human health and the environment as far as possible in future. It is thus absolutely essential for the individual Member States to be able to make their legal requirements stricter at national level, as allowed by Article 130s.
I am therefore unable to vote in favour of using Article 100a in this case - the only thing that would be achieved by this is that Parliament would gain more responsibility. Unless a different legal basis is applied, this means that individual Member States will lose the right to maintain stricter legal requirements, and that is not appropriate.
Mr President, I have supported this report today as, like many people, I am concerned that genetically altered organisms are already in the food on our supermarket shelves.
In the light of the recent spate of food safety scares, we need as much information as possible about the scientific progress of genetic modification techniques. Who is altering which plants, animals and foods? What are the potential benefits or dangers for human beings and the wider environment? These are the kind of questions which people need answers to.
So I welcome the report's emphasis on preventing threats to people and the environment, rather than just limiting them.
The report also rightly points out the need to strengthen health and safety measures in this area of science.
The supply of information to the public is also rightly stressed.
I do not doubt that this area of scientific development offers potential benefits to us all, but like every concerned consumer I want the maximum information possible so that I can make up my own mind. Genetic modification is a complex field, but that is not an excuse for keeping people in the dark about its implications for their lives.
Soulier report (A4-0065/97)
Mr President, I must first congratulate my colleague André Soulier on his excellent report, which was adopted unanimously by the Committee on Research, Technological Development and Energy.
The European Parliament had already delivered its opinion on 16 April 1996, on the basis of a first report by André Soulier and approved a multiannual programme intended to promote international co-operation in the energy sector. Today, we should place on record our amazement at the attitude of the Council, which amended Article 8 on commitology, and decided to consult Parliament again.
The result of this change of method was not only to create a delay but also to introduce a substantial change, since the initial budget of ECU 10 million has been reduced to ECU 7 million for 1997.
I entirely approve the position taken by the rapporteur, who considers that the sum voted through by Parliament and the Council should not be reduced. However, in order that the SYNERGY programme should not be further delayed, and pending an in-depth debate on the subject, I am in favour of my colleague's report.
Arias Cañete report (A4-0061/97)
The Swedish Social Democrats strongly object to the rapporteur's proposal that the subsidy granted to squid suppliers in the Canaries should not have a time limit imposed upon it. The group has therefore chosen to reject the report.
Cunha report (A4-0013/97)
The fishing agreement ought to be designed so as to benefit the parties and to guarantee ecological balance. Several of the fishing agreements with third world countries are expensive for the Community and at the same time too much of the catch is not taken by local fishermen. The Swedish Social Democrats are therefore cautious about this fishing agreement and are of the opinion that this and similar agreements should be paid for by the fishermen who will benefit from the fishing rights thus negotiated.
The Greens have voted against these fishing agreements for two reasons. First, we feel that the basis on which these agreements are negotiated is not acceptable. Such important matters as scientific assessment of the impact of fishing on the target and non-target species, control and surveillance of fishing activities, coherence with the development and environmental policies of the European Union and impact of the landing provisions on local markets are given insufficient attention in EU fisheries agreements with developing countries.
Second, we share with many of our colleagues a resentment against the procedure, which presents Parliament with a fait accompli for each agreement. We are asked our opinion long after the negotiations have concluded and the boats have begun fishing. We protest this situation with a vote against the two agreements.
Faced with declining fish stocks in its own waters and overcapacity in its fishing fleet, the EU has chosen to buy itself fishing rights in third countries. We need to ensure that we have sustainable fisheries in EU waters, but the same applies - and even more so - in the developing countries, where fish are one of the few resources to which the poorest people have access. Small-scale fishermen from African countries who are engaged in inshore fishing have expressed their concern at the effect of EU vessels fishing in their waters. It takes longer to fill a boat with fish, and they are forced further and further out to sea in vessels which are not really suitable for the purpose.
The question is whether the EU is actually in the process of exporting the EU fleet's ruthless exploitation of fish stocks to the waters of third countries. It is alarming that whereas other ACP countries are reducing the EU's fishing of shrimps and prawns, Angola has kept it at the same level. For bottom and surface longliners, the fishing opportunities have been increased. And new species have been included. Is this because Angola is simply not following the general trend? Or is it because the fisheries agreement between Angola and the EU does not take sufficient account of the real state of fish stocks and, more generally, of the developments in the fisheries sector in Angola?
It is also a matter for criticism that the opinion of the Committee on Development has not been taken into consideration. Here I am thinking in particular of the committee's insistence that such agreements should ensure mutual benefits for the parties, and that a certain percentage of the catches should be landed in the country of origin. It is a good thing that the budget for the development of the fisheries sector in Angola has been increased. But here too, there are questions to be asked. There is no specific information on how these resources are to be used. Without this, we cannot be sure that they are being used to develop a sustainable fisheries sector in Angola.
I shall therefore abstain from voting, because the Committee on Fisheries has taken only very little account of the opinion of the Committee on Development, despite the fact that Angola is a developing country. And I believe that all fisheries agreements with developing countries should include a binding code of conduct.
Macartney report (A4-0385/96)
The fishing agreement ought to be designed so as to benefit the parties and to guarantee an ecological balance. Several of the fishing agreements with third world countries are expensive for the Community and at the same time too much of the catch is not taken by local fishermen. The Swedish Social Democrats are therefore uncertain about this fishing agreement and are of the opinion that this and similar agreements should be paid for by the fishermen who will benefit from the fishing rights negotiated.
Waddington report (A4-0056/97)
Through the medium of Mrs Waddington's excellent report, I congratulate the European Commission on the presentation of the White Paper.
It is true that the modernization of our education and training systems will enable our European society to meet the challenges of the future (the information society, for example). Also, in my capacity as a local councillor, I am sensitive to the action that the European Union might take.
By way of example, in January 1996, we set up for my town of Istres the third plan entitled 'information technology - schools' . This project, which places a strong emphasis on multimedia, marks a significant step forward in terms of the number and power of the software packages made available to teachers and pupils, and the opportunities for accessing them. So, at the beginning of the school year in September 1996, we conducted a successful experiment involving linking head teachers to the town's central server, on which is installed the database on children attending school; this aspect of the information technology plan also helped the main parties concerned - school services, head teachers and the inspector - to have better control of events at the sensitive period at the start of the school year.
If it is desired to 'change up' and connect to the Internet, it is certain that the local authorities alone will not be able to bear the financial burden of such a project. The European Union's activities should be at this level, focusing on the allocation of substantial financial resources.
I hope that the Commission's action plan really will take account of the needs of local authorities and will not be confined to aid for projects which small or medium-sized communities would not be able to implement within a reasonable time.
The Danish social democrats voted in favour of the Waddington report on the Commission's White Paper which, as we know, deals with general education and vocational training. A number of criticisms are made of the White Paper in the report, for example that the Commission focuses exclusively on young people in its analysis and does not take account of the ageing of the population in Europe. The report also expresses the fear that the gap between 'those who know and those who do not know' will become wider. To prevent this, there will be a much greater need in future to focus on the concept of 'lifelong learning' . The report therefore seeks initiatives from the Commission to increase the population's opportunities for further training both within firms and in the education system itself.
The Danish social democrats take a positive view of the debate introduced by the Commission's White Paper and the Waddington report. However, they would stress that, like the rapporteur, they are critical of implementation of the White Paper's proposals for establishing 'second chance' schools at EU level for groups which are especially vulnerable to exclusion from the information society. We believe that adopting educational policy measures is a national matter. This is an area which is covered by the principle of subsidiarity.
Lindqvist (ELDR), Gahrton, Holm, Schörling (V), in writing. (SV) We have voted for the report - Teaching and learning - towards the learning society as it contains favourable proposals and constructive criticism of the Commission's White Paper on education.
We cannot support the proposal in the report (items 49 and 55) which says partly that we should combine education and vocational training within a relevant EU policy and partly urges the Commission to prepare detailed action plans for education. This action should be reserved for Member States.
Is Europe fit for the 21st century? Have those in positions of political, economic and social responsibility understood how we can hold our own in international competition? Or have calls for flexibility and mobility, further training and foreign-language skills been falling on deaf ears?
In her excellent report, in which many amendments proposed by our PPE Group were included, Sue Waddington presents an opinion on a Commission White Paper which totally omits the social aspects of education. While the interests of young people are at the heart of the White Paper, the educational needs of women, older people and the marginalized do not feature.
We need an educational offensive - on the one hand to enable us to compete in the world and on the other hand for the personal development of the individual. The consequences are:
1.For the EU: The resources for LEONARDO and SOCRATES must be augmented. The European Parliament will support Commissioner Monti in this endeavour. In view of the need for budgetary discipline, phased annual increments make good sense.2.For the Member States: The depletion of research and development budgets must be stopped. Short-term policies must give way to strategic thinking and action.3.For businesses: Anyone who only pursues cost-saving strategies is squandering his future prospects. If businesses are to identify market niches and improve their products, they need motivated staff who benefit from appropriate further training inside and outside their place of work.4.For schools: There must be an end to narrow specialization. With a broad basic curriculum and with a grounding in abstract reasoning, young people will be able to engage in several different occupations in the course of their lives.
European policies must be based on the undivided responsibility of the Member States for developing the substance of education policy. At the same time, however, Europe should supplement and support national measures. To that extent I welcome the announcement of proposals for plans of action designed to capitalize on the SOCRATES and LEONARDO programmes.
The following action is needed in the domains of general and vocational education:
In view of the rapidly changing economic and technological environment, the acquisition of new knowledge should be encouraged.-Schools and businesses should be brought closer together.-A campaign should be waged to eliminate social exclusion. The Committee on Social Affairs and Employment of the European Parliament was right to be sceptical about the model of separate second-chance schools. In the discussions I referred time and again to the danger that this could create 'ghetto schools' . There are in fact already refined systems for assisting disadvantaged pupils in many Member States. In Germany, for example, the mechanisms range from the liberal regulations governing access to the sandwichcourse system through the establishment of vocational preparation years and the second-chance system of certificate courses for adults to the so-called Disadvantage Programme under the Promotion of Employment Act of the Federal Republic.Time and again during the discussions held to date in the European Parliament, emphasis has been placed on the links between various policy areas, and rightly so. The foremost task in economic, social and education policy is to fight unemployment at both national and European levels. What is certainly true is that the jobs shortage is only one side of the coin; another reason for unemployment is a lack of vocational qualifications.
Educational exchanges between countries can serve to underline the importance of a close link between professional experience and training received in school. This applies not only to initial training but also to more advanced levels.
Nothing could be further from the truth than the phrase that is often heard after final apprenticeship examinations in Germany and Austria, ' I've finished my training' . On the contrary, the situation now - especially in our modern technological society - is one of lifelong learning.
According to Mrs Waddington, the social partners have a crucial role to play in providing access to lifelong learning. The importance of their function is also emphasized by the LEONARDO programme. Europe the business location does not only need the latest high-tech machines; it also needs employees who can operate them. People at the age of 40 must not be weeded out, written off like old machinery and consigned to the dole queue. The LEONARDO programme should promote model pay agreements in which the fruits of economic progress are not used exclusively for material investments and pay increases but also for the continuing vocational training of employees, for investments in human capital.
I voted for the Waddington report because it is a step towards the implementation of the positions and demands I have outlined above.
The White Paper on Education and Training has been generally welcomed and has attracted largely favourable comments. I too believe that it represents an important stimulus for the education debate that is necessary at European and national level.
I am not entirely happy, however, with the title of the White Paper. The use of the term 'kognitive Gesellschaft ' for 'learning society' in the German version is imprecise as well as inadequate, because general education must not be purely about cognition but must also comprise emotional, social and ethical learning processes. We must not lose sight of the aim of instilling values. For that reason I moved that the subtitle be amended to 'Teaching and learning - an ethically defensible way towards a knowledge-orientated society' , but that, unfortunately, was not adopted by the Committee on Culture, Youth, Education and the Media.
Be that as it may, I am pleased that another of my amendments was incorporated into the opinion of the Committee on Culture and is also reflected in Mrs Waddington's report - albeit in less emphatic form than I should have wished. It is about the importance of pre-school education for all, and especially for disadvantaged children, as a means of enhancing equality of opportunity and hence of preventing social exclusion. The nursery school, as the initial stage in the education system, must be the focus of far greater attention than has hitherto been devoted to it in most European countries. The findings of brain research show that a large number of skills and inclinations are established during the first six years of human life. The earliest possible introduction to general education, with special emphasis on artistic elements and on exposure to foreign languages in the context of games, promotes creativity and lays the foundations for a broad educational spectrum.
This type of pre-school education can also prevent social exclusion, since it ensures that all children are given an appetite for learning through fun and games even before they begin primary school.
This makes me hopeful that the Commission's 'second-chance schools' scheme, which - contrary to the wishes of the Member States - has already been launched, will become increasingly superfluous as the target of integrating all young people into the mainstream system comes closer to fulfilment. I agree with Mrs Waddington that, instead of 'second-chance schools' being set up as separate institutions, the conventional education system ought to be enhanced so that it is capable of offering a sufficiently wide range of courses and qualifications and of guaranteeing a global system which offers opportunities for everyone.
I also believe that the role of teachers in the information society must assume far greater importance than is accorded them in the White Paper. Many teachers still regard the use of modern information technology as unnecessary, as something of a 'gimmick' that can be used on a voluntary basis, a passing fad that will not assume any great significance in years to come. They often feel uneasy at the prospect of all the new demands these innovations will bring. It is obvious that the role of teachers will change considerably with the introduction of these new technological developments. Although teachers will not entirely lose their conventional role as 'founts of knowledge' , they will certainly have to see themselves as more than this; they must teach individual pupils how to select, understand and use the data offered to them. Part of teacher training must therefore be focused on the increased use of new technology, which must also be the subject of continuous in-service training.
In addition, the White Paper must place stronger emphasis on the key function of parents and the family, who must be drawn into the whole process of meeting these new educational demands. As the main representatives of our society, they must ultimately accept and support the new developments, though without losing sight of the important task of inculcating values. That is why I advocate a system of intensive training for parents.
Finally, I should like to add a few words about the aspect of acquiring foreign languages. It is desirable, of course, that language training should be promoted, but I nevertheless consider it unrealistic to set our sights on a situation in which everyone speaks at least two foreign languages. I am intrigued by the Italian approach of primarily supporting the passive command of a language. That would lead to greater understanding between nationals of different Member States without the need for them to acquire fluency in the other language. It is unquestionably true that passive mastery of a language is far easier to achieve than active mastery. I find this approach interesting and worth pursuing in future discussions on the subject of language learning.
On the whole, I am in agreement with the proposals in the White Paper, but I do believe that tangible measures will have to follow soon. I also welcome the report by Mrs Waddington, who addressed many other important issues.
We are voting for this report as we believe the political content to be very good. However, we would like to stress that educational policy is a matter for national Parliaments and should remain so.
Cloning
Cloning raises deep ethical, philosophical and practical questions concerning the use and abuse of genetic engineering and the commercialization of human genetic research. The cloning of human beings, whether experimentally, in the context of fertility treatment, pre-implantation diagnosis, tissue transplantation or for any other purpose whatsoever, cannot under any circumstances be justified and must be banned.
Until a consensus is reached in our society as to whether cloning techniques should be permitted at all, cloning of humans and animals for all purposes should be banned in the EU. The patentability of such techniques and the resulting biological substances must now be prohibited and the proposed directive on the legal protection of biotechnological inventions amended accordingly.
There must be an immediate withdrawal of all EU funding for research or development, whether provided directly or indirectly, for cloning techniques in animals and/or humans and the publication of a list of all such projects which have received EU funds.
Mass production of animals through cloning techniques inevitably leads to the narrowing of genetic diversity of domestic animals, undermines the ecological basis of food production and debases the ethic of husbandry of these animals.
The cloning of domestic animals leads to a new level of rationalization of livestock production, further stimulates the industrialization of agriculture and undermines any of the current attempts to reorient the CAP towards sustainable agriculture.
We must convene a citizens' conference in each Member State to consider these questions and we must have a Human Genetics Commission to monitor and advise on all future developments.
As a Green Deputy I was unable to support the compromise resolution which made no mention of animal cloning. In a debate provoked by Dolly the sheep, it is unbelievable that the other groups chose to omit any reference whatever to animals and settled for a weaker version of the resolution passed unanimously by this House in 1993 on human cloning.
As politicians, we have a responsibility to address the difficult issues as well as the easy ones. The interrelationship between human and animal cloning is evident and as the previously insurmountable barriers between the species becomes invisible, we need to have the courage to call a halt to cloning all animals, not just human ones.
The economic instruments which drive the research agenda include the protection afforded by patient law. If we are to ban cloning, then we must give practical effect to that ban by including a comparable ban in the patent directive.
On the structure of an ethical review, I think we have got the emphasis completely wrong. It should not be a matter of which committee of experts is more expert than the other. It should be a matter of broad public consultation and debate in order to establish consensus in our societies as to the future direction and application of new reproductive technologies. The citizens should inform the administrators, not the other way round.
Amendments to meet these objections have been rejected here today and I have abstained in protest.
The new research findings from Scotland are frightening. Our opinion of this is totally clear: We cannot accept the cloning of either humans or animals. For us the ethical aspects carry great weight and we demand a total ban not just on the cloning of humans but also the cloning of animals.
Cloning of animal tissue is totally contrary to our view on animals and how we should treat animals. The cloning of animals intended for slaughter leads to a further rationalisation of animal production, more far-reaching industrialisation of agriculture and also undermines our aim to change agricultural production in order to achieve an ecologically sound agriculture.
It is important to establish that reseach projects within the EU should involve research into cloning. If this proved to be the case, these projects should be terminated immediately and all funding repaid to the EU.
As a Green deputy, I was unable to support the compromise resolution which made no proper mention of animal cloning. In a debate provoked by Dolly the sheep, it is unbelievable that the other groups chose to omit any reference whatever to animals and settled for a weaker version of the resolution passed unanimously by this House in 1993 on human cloning.
As politicians, we have a responsibility to address the difficult issues as well as the easy ones. The interrelationship between human and animal cloning is evident and as the previously insurmountable barriers between the species become invisible, we need to have the courage to call a halt to cloning all animals, not just human ones.
The economic instruments which drive the research agenda include the protection afforded by patent law. If we are to ban cloning, then we must give practical effect to that ban by including a comparable ban in the patent directive.
On the structure of an ethical review, I think we have got the emphasis completely wrong. It should not be a matter of which committee of experts is more expert than the other. It should be a matter of broad public consultation and debate in order to establish consensus in our societies as to the future direction and application of new reproductive technologies. The citizens should inform the administrators, not the other way round.
Dolly, the world's first clone of an adult animal, may be a photogenic sheep, who looks well on the front pages of newspapers. But behind the nice photographs lurks a sinister threat to genetic diversity, the most fundamental principle of nature.
Animal cloning should be viewed in the context of the BSE crisis and the negative effects of industrialized agriculture. Cloning would encourage excessive inbreeding and could lead to a rise in mental and physical disorders among livestock. How are consumers going to be shielded from the consequences of genetic pollution in the food chain?
Dr Ian Wilmut, the scientist at Edinburgh's Roslin Institute responsible for Dolly, has stated that there was nothing to stop the techniques he used being applied to human embryos.
The idea that humans should be cloned would seem more akin to Hitler's thinking about the Aryan race than any responsible application of scientific progress.
Cloning of animals also raises serious ethical issues about the cruelty which humans inflict on animals in the name of science. Later this week the European Parliament will debate a report about the Commission's failure to agree plans to phase out animal tests on cosmetics. There seems to be no political will on the part of EU leaders to stamp out the unnecessary suffering of animals and cloning will only lead to further experiments on animals and greater suffering for them.
Cloning is the biggest problem currently facing the European Parliament, not so much because identical animals can be reproduced, which is necessary for the good of mankind that is always seeking a way of feeding itself, but because man himself is in serious danger, man who is unique and unrepeatable.
Commissioner Cresson assured us that ethical and moral principles would be respected. However, we have to clarify what ethical and moral mean. Sometimes, if not frequently, it is the majority in the European Parliament that decides what ethics and morals are.
Moreover, Mrs Cresson assured us that the Commission was consulting experts on the question of cloning, including high-level experts. But we need to quantify the experience of these experts and check where and in what environment they acquired it; we need to know where they come from and how they acquired their expertise, what their concept of ethics and morality is, whether they are from the left or the right or somewhere else.
Only if we receive replies to these questions can we be sure of what the Commission tells us.
I will vote in favour if I see genuine respect for ethical principles, real ethical principles, respect for the natural order, in which man is regarded as unique and unrepeatable, in which there are clear rules and definite norms that do not distort the created world.
As a Green deputy I am afraid I cannot support this motion for a compromise resolution. I should gladly have supported any declaration that was at least as rigorous as our decision of 1993 in condemning the coordinated irresponsibility of industrialists, scientists and politicians which has now been demonstrated in the cloning of animals.
We must not wait until the first wave of attacks has passed before we set about protecting the dignity of mankind. Human dignity is already under threat when animals are reduced to mere carriers of biological material, to the living meat factories extolled by Mr Pradier. With ideas like that, it will not be long until people are also categorized on the basis of their utility, with the superior beings gathered into the fold and allowed to live their lives in a world governed by the insane ethics of the possible and the inferior beings treated as walking sources of organs for spare-part surgery - an idea that might sound familiar to you. These are no Green delusions along the lines of Huxley's Brave New World but ideas expressed in the Bioethics Convention and reflected in the views presented there on the merits and demerits of human beings.
That is why I personally feel very strongly that the European Parliament must emphatically and consistently oppose any attempt to erode this ethical position and must stand together against the cloning of any living being whatsoever and against any research to that end.
On the scale of fundamental values, liberty is at the heart of any ethical debate.
That is why, in health matters, the consent of the patient is an absolute prerequisite for any treatment affecting him. But if circumstances dictate that his consent cannot be obtained, then the consent of his parents or guardian may be obtained instead, at least if the expected results of the treatment are sufficiently clear and probable for this power to be delegated.
On the other hand, if the treatment offers no benefit to the patient, it must be prohibited, because the starting point here is the principle that the consent is refused since it cannot even be obtained. That is the case with human procreation by cloning, whatever may be the method used. After all, when it comes to medical assistance with procreation, there is already a particularly serious ethical objection raised by the technique of micro-injecting spermatozoa into an ovum, since it involves a choice, a deliberate selection of reproductive cells. In the cloning of human beings, whether by segmentation of the egg or by transgenic technology, as was the case with Dolly the ewe, an absolute prohibition must be maintained.
After all, the genetic characteristics of the new human being would be totally predetermined. It would be impossible to imagine a more comprehensive assault on his liberty. Insufficient thought has been given to this fundamental characteristic of human procreation: the fact that natural fertilization is totally indeterminate apart from the single voluntary act of the parents, which is their act of sexual union.
This indeterminate nature of fertilization is the strongest original defence of human liberty. It has been partly set aside by medical assistance with procreation. What society has felt to be tolerable in order to remedy the infertility of a couple is already, in itself, a violation of this protection of human liberty. That violation must not go further.
It should also be emphasized that both medical assistance with procreation and cloning methods confirm that the fertilized egg is indeed a human being. Contrary to the conclusions which some people have seen fit to draw from the spontaneous segmentation of the egg which produces identical twins, the uniqueness of the original egg which then gives rise to the existence of two human beings does not prove that that egg is not a human being. It is a human 'strain' , which then gives rise to two human beings, each with a different personality though with the same genetic material.
But the difference between identical twins resulting from spontaneous natural segmentation and identical twins resulting from artificially induced segmentation is precisely that the former are indeterminate while the latter are under human control.
The frontier which separates these two events is the same frontier that separates the sphere of human freedom from that of total slavery. The prohibition of cloning must, in any human society, be as fundamental a prohibition as the prohibition of incest.
The main debate on the social consequences of scientific research established the need for social control over science. That may raise a conflict between freedom of research and other social values, but no-one should be scandalized. Science is not just an intellectual explanation of nature. Science is part of the praxis and its economic and social consequences in today's world are immense. They also represent power. These external consequences are the theoretical legitimation of regulating science by law.
The regulation of scientific activity implies its integration into the social framework generally. Far from being restricted, freedom of research finds its fulfilment under the law. Only the law can reliably ensure the principle of freedom of research. Parliaments are responsible for good order in society and cannot tolerate the development of any scientific and technical activity without the necessary mechanisms being in place to evaluate risk and deal with undesirable consequences. If restrictions have to be imposed, that is an imperative of the democratic state. The social impact of genetics and public anxiety about uncontrolled advances underlie regulatory action at national, European Union and world level. So it is essential for the European Parliament to make a statement at this time, to reaffirm the right of each individual to receive a genetic heritage which has not been manipulated, to ban the cloning of human beings and to call for criminal legislation against any attempt to violate that law. That is essential if human dignity is to be genuinely protected.
Having said that, it is important to forestall confusion about the current debate on control of techniques and cloning. A careful distinction must be made between cloning human beings and cloning cells and animals, which is an essential tool in biomedical research. Every ethical and legal safeguard must be put in place so that the essential rights and values of our society are preserved at all times, but we have no right to paralyse scientific progress when it is helping people fulfil their destiny as human beings.
The equivocation demonstrated by many Members here on the cloning issue evidently stems from two (historically linked) fallacies:
The first of these is the ontological fallacy, which reduces reality to objects ; these are then contrasted with subjects , which are regarded as something quite different and inexplicable. This in turn makes the idea of identity a virtual impossibility, reducing it to the objective category of sameness . Leibniz's metaphysical principle of the identitas indiscernibilium paves the way for an indifference observable in the domain of engineering science, an attitude of 'What I cannot tell apart, I have no hesitation in calling identical.' At some point, this 'undermined' identity is then quite conveniently repudiated, and the individual becomes the victim of his own technical reproducibility.
The second is the ethical fallacy of absolving us humans from any type of responsibility for our fellow creatures, which are regarded as mere 'things' or indeed 'machines' , from any bonds of sympathy we might feel towards them. That engenders an attitude of systematic denial of responsibility for anything extraneous to ourselves, an egocentric withdrawal from the full implications of our own practice.
That also throws the door wide open to misanthropic practices. Anyone who artificially defines us humans as something entirely detached from the community of living beings, of 'sentient beings' , to quote the succinct English expression, is capable of making other, no less artificial distinctions, for instance between mere humans and 'superhumans' or between 'subhumans' and 'proper' people...
Renault factory
Mr President, my explanation of vote comes at an appropriate time following the serious incidents and manipulations that have just taken place in this Chamber. The decision by Renault to close an industrial site at Vilvoorde should have been an occasion for careful consideration of the chain of causes and apparently irresistible forces that drove this reputable company to act in such a manner. Instead, all we were vouchsafed here today was a deluge of wrong diagnosis, hypocrisy and rabble-rousing.
I have heard speakers saying that the only solution was to integrate the social protocol into the Treaty and establish a social Europe where decisions would be taken by majority voting. Yet social directives in themselves cannot save jobs when purchasers are finding products too expensive. In this respect, the European Parliament seems to me to be nourishing somewhat irrational notions of economics.
I was also sorry to hear from certain quarters in this House, including some on the Right, calls for the demand to be supported by the restarting of the Structural Funds, a solution which amounts to stripping the tax-payer to dress the consumer, and even calls for job-sharing, a solution which again usually amounts to stripping the tax-payer, as always, but this time in order to dress the worker.
I also heard speakers on the left casting doubt on efforts at budgetary restructuring, probably with the implication that it was necessary to be in a position to subsidize Renault in order to retain jobs. Unfortunately, that idea would merely take us further into the cul-de-sac.
If we really want to make the human dimension Europe's priority concern, we have to pose the problem differently. The real situation is that although Renault is no doubt a victim of its own mistakes, it is also, like so many other enterprises, a victim of the global policy of free trade to which the Union has so recklessly opened its doors. The public are well aware of that, just as they are well aware that the single currency will call for even harsher adjustments and will thus increase the power of the steam-roller of globalization.
For all these reasons the public are well aware, without needing to be told, of the responsibilities of Brussels which, throughout this debate, this House has made every effort to conceal.
Mr President, I am bound to say that the fury of the socialists reminds me of Oscar Wilde's phrase about the rage of Caliban seeing his own face in the glass. After all, why are the socialists so vehement about this business unless it is because the Renault management was brought in by a socialist government, because it is made up of socialists, and because it is undertaking - extremely clumsily, I must say - institutional responsibilities entrusted to it? I think the main issue here is the desire of the socialists to escape their own responsibilities.
I voted against the motion. It did contain some very good things, but I voted against, because I believe we are making a mistake that mirrors the mistake made by Renault. We are rightly accusing that company of having misunderstood its role and the provisions of the law in acting as it has acted. But we are stepping outside our ground when we presume to give it advice and tell it that one particular strategic situation must be preferred to another. We are not paying the bills, so we must not make the decisions.
Mr President, the Renault workers were in the gallery earlier, but they could well have been preceded by the miners, because the coal mines have also been closed and coal is to be brought in from Australia and Vietnam. They could also have been preceded by those workers in the steelworks whose blast furnaces have been quenched to enable steel to come in from Thailand. And they could have been preceded by the textile workers, because the European textile industry has been shut down so that textiles can be brought in from SouthEast Asia.
And how hypocritical it all is, because if Vilvoorde is being closed it is because of Japanese transplants - five Japanese factories in the United Kingdom - because there are Japanese transplants in Spain and in Germany, because there are Korean cars.
So, clearly, the structural funds have been used - that is to say that the European tax-payer has paid to create unemployment in the car industry, just as he paid for Hoover, which was relocated to Scotland and left France. As for reality, Ford understood what reality meant when it paid its workers so much.
If the car industry is being closed down, the reason is that no one is buying cars, and if no one is buying cars, the reason is that there are 20 million unemployed, and if there are 20 million unemployed, the reason is that free trade in Europe has put them out of work.
The motion for a resolution is a signal of solidarity with workers now being threatened by the closure of this factory.
Just over a year ago we had a debate on an identical case of a decision to cut staff in readiness to close down a factory and move a production line away from Setubal. This was a decision taken by Renault.
The same Renault factory, which enjoys Community aid and is closing production units built in the first place in order to receive them.
This case demonstrates the existence of double standards in the Commission: the strictest rigour in order to apply liberalising competition rules; but no rigour in order to have European social rules complied with (rules on collectives dismissals and European company boards).
It also dramatically confirms the fact that a social Europe comes behind the Europe of the market and currency.
The strong reaction by European socialists means that we do not go along with policies which entail firing workers against Europe and breaking the social consensus which is the very foundation of the European Union.
Fortunately Renault workers in different countries have understood that their fight to face up to 'globalised' capital has to be united on an international scale and that the solution is not by withdrawing behind national frontiers.
Unreservedly supporting their fight for the right to work, we also wish to say that it is identified with the fight for a social Europe and a policy based on active participation and in the popular fight.
Having due regard to the quite appalling conditions under which Parliament voted on the motion for a resolution regarding the closure of the Renault works at Vilvoorde, we felt we should not take part in the vote.
We would have preferred this vote to be taken in circumstances appropriate to the serious nature of the problem. To our very deep regret, that was not the case.
The USA and the Far East are benefiting from the additional difficulties which European business is experiencing due to the closing down of the Renault car factory in Belgium. Many company boards are now discussing whether to move planned investments outside Europe.
Renault should have followed the rules and consulted its employees before deciding to shut down the factory. However, the resolution from the European Parliament takes the matter even further. The claims and the condemnations will bring further difficulties for companies and consequently reduce their willingness to invest.
The European Parliament aims to improve social conditions and employment, but the methods used are doing exactly the opposite. Employment in Europe will never benefit from companies being prevented from adjusting their position to face up to new competition.. We should instead be facilitating new company start-ups and attracting new foreign investment in Europe.
Increased competitiveness, rather than more regulations, will make it possible to avoid 'the European model' collapsing socially.
Renault is a State-owned company which has left it too late for any necessary changes. The fact that a multinational company like Renault has been subsidised by the EU highlights the drawbacks of those company subsidies from the EU which the EU itself actively encourages on a large scale through their own Structural Funds.
The method is certainly deplorable, as Mr Chirac and Mr Juppé have asserted - it was the least they could say - but the substance of the affair is much more serious, and there are lessons to be learned for the future of Europe, if there is to be a future.
Although I would remind opponents of the European Union and of Maastricht that Europe is not responsible for this intolerable situation, it is demonstrating its limitations and its inability to prevent the situation, just as it demonstrated its inability to prevent the relocations of undertakings from one Member State to another.
Of course we must support the Belgian and French employees of Renault, and I do support them. But we must also provide support to the European car industry, and fight for a social Europe which prohibits such actions by management.
The way to achieve this is through new European powers, new directives, stronger unionization of Europe and the mobilization of all Europeans who want different European policies and reject unbridled free trade.
For this reason, although I unreservedly support the motion, I say that it is not enough. There are political responsibilities to be accepted. It is illogical to deplore the closure of a Renault works while accepting total liberalization elsewhere. Enough crocodile tears!
The resolution adopted a moment ago on the closure of the Renault factory in Vilvorde is a most important document in relation to European social policy.
It is important because it goes beyond the case in point and reflects the relationship between European Union and industrial policy. The resolution does not deny either the problem of competitiveness or the need for restructuring, but firmly calls for respect for the rules. In fact, this restructuring and arbitrary closure contribute not only to rising unemployment but also to creating an economic insecurity that may have a serious impact on the growth of consumption, social conflict and, in short, economic growth in general in the European Union.
It is important because it condemns the use of dismissals alone to resolve the crisis without patiently seeking alternative solutions, which is inconsistent with our attempt to construct a Europe that is more attentive to the problems of its citizens.
It is important because it points out that the closure of large companies has a very adverse effect on the entire environment they have created and on the local area in which they operate.
It is important, above all, because it blocks any multilateral decision-making and does not involve social consultation, which is typical of the unbridled capitalism that is breaking up the European social model.
But this resolution is also important because everything that is said and written about Renault also applies to all the other identical or very similar situations that have occurred in Europe, even if they do not all come before the European Parliament. To give just one example: hundreds of workers in Monza are facing the same dramatic situation because Philips is moving its plants elsewhere.
We are now in the process of negotiation and we hope that this very strong resolution will also help resolve the difficulties facing other workers in Europe.
First, I must strongly condemn the methods employed by the Renault company, whose abrupt decision shows a scandalous disregard for the human aspect of the crisis affecting the company. I also acknowledge that the attitude of the management has been contemptuous towards the workforce, whose feelings of anger and confusion I understand and share.
However, I also deplore the fact that the European Commission has not succeeded in providing for situations like this, and that the industrial policy pursued by the European Union has been incapable of dealing with the economic and social consequences of the necessary restructuring of certain large undertakings, especially those in the motor industry which have been so seriously hit by the crisis.
In order to prevent any recurrence of this kind of situation, I hope that the European Union will in future take more effective action and encourage and support solutions which are less expensive in human terms.
The EU has over a long period of time given priority to matters relating to the economy, trade, markets and competition. The time has come to push other questions higher up on the agenda, e.g. social and employment issues. To prioritise these matters is not the same thing as decisions being made by a supranational majority. On the contrary, these issues should be dealt with by Member States. The EU can for example set targets for employment while the measures to reach such a target are developed and carried out at the national level.
The closure of the Vilvoorde site is just one more tragedy in a long list of works that have been closed down. Not only that, but this is a very high-performance unit, which has just been modernized. It all amounts to an intolerable economic and human waste.
How can anyone fail to understand the absolute necessity of a European Union strategy of industrial policy? Economic cohesion and social cohesion are indispensable and must go hand in hand. The European Parliament has been fighting for this for years.
It is the globalization of markets - and not the integration of Europe! - that is forcing companies to make choices, to give notice of restructuring, to conclude alliances with third countries. To defend a make, know-how, jobs? You might think so.... And yet the descent into the red, following years of profits, acts as a compass for the company concerned at the expense of the economic and social life of towns or even whole regions in France, Belgium and Spain.
Information and consultation are first and foremost an expression of respect for another individual, for his work and for his rights.
Back in the 1980s, the European Parliament had considered this question in the context of the social Europe that was to be constructed. There was much reluctance among most of the governments of the Member States! We had to wait until September 1994 before the directive on European works councils became official!
Renault anticipated the European law and set up its own European works council in 1993. Do we have to remind Renault, which long seemed to be a jewel in the crown of the industry and of social progress, what that council implied? Article 1 of its constitution reads:
' The council of the European Renault group shall be a structure for information and dialogue relating to the strategic orientations of the group in Europe, in the economic, financial and social fields, and to major developments at European Union subsidiaries in so far as they have an impact at European level.'
Dialogue and consultation would have made alternative solutions possible. That is why our Parliament is calling for a study of the possibility of reducing working hours in accordance with the Rocard report, which was approved by our Parliament. Continuing training measures will also have to be proposed.
Last week's Europe-wide strike is a real gesture of awareness by the workforce in favour of social Europe. The solidarity of the French and Spanish workers with their Belgian colleagues is something new!
I have always believed that a social Europe could not simply be constructed on a 'top-down' basis through regulations and laws. Are we seeing the start of a new balance of power between the European unions and the transnational companies?
I wish to express my deep solidarity with the thousands of Renault workers who were completely excluded from their management's tragic decisions, and with all those employed by the subcontracting companies which would then have to face the dreadful economic consequences of this closure.
We have voted in favour of the resolution opposing the shutting down of the Renault factory in Vilvoorde. The resolution is an important statement by the European Parliament against an employer who has been shown to be ruthless and brutal to its employees. We identify ourselves with the Renault employees' fight for their right to work.
As regards the resolution, we do not agree with the proposal to make the social protocol a part of the Treaty as that only would strengthen the supranational development of the European Union. Social rights can be guaranteed and made obligatory at interstate level, which is preferable.
I deliberately took no part in this vote, to demonstrate my disagreement in principle with this kind of text.
It annoys me that this House sees fit to adopt resolutions on any topical subject. While I would not go so far as to call it interference, I do think the subjects covered in these motions are really inappropriate.
Of course I keenly deplore these lost jobs, and the methods employed by the company. And I hope that the European Parliament will not adopt resolutions of this kind in future, resolutions which simply record the facts and pass judgement on them. I hope that instead it will contribute to an effective industrial and social policy which will make it possible to avoid situations like this, which unfortunately bear witness to the serious crisis through which some sectors of industry are now passing.
The outrageous behaviour of the French-based multinational Renault graphically highlights four different strategic defects in the present European Community:
(1) Existing Directives are not being transposed or are being inadequately transposed, as in this case the Directives on European Works Councils and on collective redundancies. A Community strategy to improve transposition - ranging from the mobilization of those concerned by the Directives to more effective sanctions - is long overdue. (2) The problem of subsidy shopping in the EC has still to be resolved. As we in this Parliament, particularly on the basis of Green initiatives, have repeatedly stated, it is high time we ensured that all European and national location grants are linked to long-term sectoral and regional development plans and that they are made repayable in the event of a company reneging on its commitment. (3) The European car industry is heading towards a fairly serious structural crisis, with production capacity about three times too high and neither the European internal market nor the world market in a sufficiently expansive mood to absorb it, quite apart from the question whether that would be ecologically defensible in any case. It is time we shifted the focus of this debate on European industry policies to consider how we can restructure car manufacturing into a mobility industry - and there have been moves in this direction, but where these occur they are pushed back down the agenda. (4) To head off a sectoral employment crisis, an accelerated programme of shorter working hours could be introduced with graded pay adjustments and measures to stabilize the income of those in the middle and lower pay categories as part of a reform of the tax and contributions structure. The trouble here lies in the fact that the Community and its Member States, like the two sides of industry, have still not armed themselves with the instruments needed for the coordinated introduction and implementation of such a strategy. This dreadful example of a cynical location policy on the part of the company management is another reminder to us that we must address this shortcoming as a matter of urgency - not only with words, but also - at long last - with deeds.
(The sitting was suspended at 2.10 p.m. and resumed at 3.05 p.m.)
I should like to say something about the principles on which the independence of our proceedings are based, Madam President.
At the end of the previous sitting we had a very long series of points of order. I shall not raise them again, of course. A good number of them referred to the independence of Parliament's proceedings and the fact that no influence of any kind should be exerted on them. I would now like to remind you of another principle, citing what the French call the principle of secularity, and what one might call in any language the neutrality of public institutions with respect to religious influences.
On leaving the sitting just now, at about 2 p.m., I found - not for the first time - a religious choir performing in the entrance to the European Parliament. A talented choir, but a religious one. I am not disputing their talent or artistic quality, just...
(The President cut of the speaker)
Mr Hory, I do not know what happened there. We have a very full agenda, and we must press on with it. Perhaps you can let the Bureau have something in writing. But what you are doing just now goes beyond the Rules of Procedure. I am afraid I must rule you out of order.
Madam President, I am citing the Rules of Procedure.
Yes, I know you said which point was at issue, and that is clear. But if you wish to give more information than you have just done, then please do it in writing. We shall then take note of it, but we shall not have any further discussion on that point now!
Community Transit System (continuation)
The next item is the continuation of the joint debate on
the report (A4-0053/97) on the Community transit system by Mr Kellett-Bowman, on behalf of the Committee of Inquiry into the Community transit system, -the draft recommendation (A4-0054/97) on behalf of the Committee of Inquiry into the Community Transit System on the report of the Committee of Inquiry on the Community transit system.
Madam President, as one of those who took part in the work of the Committee of Inquiry into the Community Transit System, I too must compliment Mr Tomlinson and Mr Kellet-Bowman on the way in which they did their job. I think that this report satisfied a need which was felt on all sides. I was struck by the willingness of customs services and forwarding agents to take part in the various discussions we held. I wonder if it might not be a good idea to see whether we could not put in place some form of structure which would allow these two groups to meet and discuss regularly under the auspices, for example, of the European Commission. The goodwill is there and I think we should make use of it.
As regards the report itself: I find it so comprehensive that it is hard to know what to add. There is no doubt in my mind that if we have European rules, they need to be overseen at European level. So I think ultimately we shall have to have some form of European customs administration or other. I say ultimately, because it is unlikely to be possible for the time being. First there has to be co-operation, under the guidance of the European Commission. I think the role of UCLAF must be strengthened and the European Commission might also consider, though this is not mentioned in the report, the extent to which co-operation with Europol might be improved. I remember during the 1989 election campaign, when we were looking to complete the single market, that everyone was talking about strengthening customs checks at the Community's external frontiers. As we have seen, quite the opposite has happened. One of the first things to be done is to strengthen the external borders and I too am very much in favour of more checks by flying quads, of checking wherever checking is possible, throughout Europe. Greater use of computer methods, certainly. Special emphasis has been given to Switzerland. It is a weak link in the system. I think we should pay particular attention to Recommendation 29 which says that the Commission should produce an annual report on co-operation with Switzerland in the area of justice and all the rest of it. We now have this report. I think the real work is only now beginning. So I look forward with interest to the report which Commissioner Monti has promised us by the end of April. I think we can then embark on the long job of strengthening customs controls in Europe which lies ahead.
Madam President, Mr Kellet-Bowman and Mr Tomlinson have already covered the substance of the report most excellently this morning so I am left with the slight problem that there is little else to add. One needs just to read the report. That is essential, because then the context becomes clear. But I have a couple of points to make. So far very little attention has been paid to the issue of the 100 % guarantee for sensitive goods. And one think which the report tells us is that the system for transporting sensitive goods by road has jammed up completely because of this 100 % guarantee and that these goods are now looking for other ways round, including smuggling. So I should like to hear a little more from the Commission about the prompt courses of action which might be taken.
Listening to Commissioner Monti this morning, I had the feeling that he was rather dismissive of the problem of Switzerland. Because I do not think that we have solved it with our co-operation agreement between the customs administrations. Switzerland is a far more serious problem. It is of course too absurd to see professional butter smugglers on German television, standing proudly in their gardens telling ZDF how they do it, when we can do nothing at all to stop them. So we shall have to be rather tough in our negotiations with the Swiss, given their missed opportunity for honorary membership, on this question of those who protect the fraudsters operating on Community territory or with the territory of the European Union.
The Dutch presidency was not represented at our previous debate on the Inquiry. It seems to be the case again this time too. I am doubly pleased because I think that when it comes to another section of this report, namely the need to improve investigation and prosecution, this is an area for the IGC.
Without wanting powers in respect of investigation and prosecution to lie exclusively at European level, it is vital that Member States should agree on ways of making the European Union function as a kind of clearing house both for investigation, and thus the collection of information, and for prosecution. I have already heard it suggested in Dutch circles, by the Justice Minister I think, that there should be a European magistrate attached to Europol. I believe this kind of idea needs to be taken forward as a way of resolving the problems entailed in transit fraud.
It seems to me, Madam President, and I hope this will be possible at the IGC, that we must devote all our energies to this whole problem, because it has not been addressed with sufficient vigour so far.
Madam President, in the short time available to me I should like to point to the European Parliament's achievements in the context of the Committee of Inquiry's operations. And first of all, of course, to say that it has justified the idea of those who thought of the idea and undertook the responsibility of setting up a Committee of Inquiry in the European Parliament.
Madam President, I must say that those achievements are:
Firstly, that the Committee of Inquiry established the groundrules, mainly procedurally, concerning how Committees of Inquiry ought to function. This Committee of Inquiry solved many procedural issues and in essence interpreted the Inter-institutional Agreement in the best possible way.
Another achievement is that it succeeded in upgrading the problem of the transit system from a purely technocratic issue to a political issue, as indeed it is. I must say that if the Committee of Inquiry had not intervened, the impasse in which the European Union's technocrats had become trapped, would have persisted and led to a collapse of the system. We were literally able to save the system.
A further achievement is that as a Committee of Inquiry, we were able to extract political commitments. This means that the Commission - and later, I think, the Council - have for example committed themselves not to extend the system until its computerization has been completed and unless the necessary reforms are carried out at the same time.
Finally, I should say that not only did we secure political commitments but, in parallel, we have been able to differentiate the existing policy. I must tell you that we were faced by the following phenomenon: on the one hand, we had those mixed committees or groups between Member States and Commission officials concerning customs issues, which always agreed among themselves, but on the other hand, when we received answers to questionnaires from the 15 Member States, we found profound disagreements between the Member States, in flagrant contradiction with what the representatives of those countries had said and declared in Brussels in those mixed committees and working groups. In other words, the system was totally unreliable. I now hope that the Committee's conclusions will demonstrate that.
Let me finish with two comments: first, the subject of Switzerland. I address the Commissioners and refer to Recommendation No 29, which Mr Mulder also mentioned. Secondly, Recommendation No 23, with which we call for an extension of responsibility to the guarantee system. Guarantees cannot possibly be given on the basis of any 'freight forwarder's' 'word of honour' . The carriers too must be involved, as well as the owners of the goods transported.
Madame President, this is a good report that is being presented, the result of thorough and extensive work. We have learnt a lot about how the internal market, through deception and fraud, has become a profitable market for organised crime and especially how Switzerland is being in this context. Both legal and illegal economic players have taken full advantage of the internal market. The European Union and Member States have lost several billion ECU in VAT, duties and excise to the benefit of the organised criminals. As mentioned earlier by Mr Tomlinson: if a mere 1 per cent of the transits are fraudulent then 4.5 billion ECU will be lost to us, or in the case of 2 per cent, up to 9 billion ECU will be lost to us.
The Commission must be criticised for being passive for so long. We have not reacted promptly to the increased number of frauds resulting from an out-of-date system. The collaboration between national Customs Departments must operate as if they were one and the same authority. So far, this has not been the case. The Commission must in agreement with Member States introduce a common policy for physical control applicable throughout the European Union, not just at the border points and there must be limits on journey times, as well as route restrictions. These regulations must be applied consistently by Customs Departments in the Member States.
The first step is to computerise the outdated 1968 transit system. A computer system is however not one-hundredper-cent safe against tampering. The Commission must therefore also utilise other high level technologies such as for example optical cards. These are based on laser, cannot be erased and are able to store an enormous amount of data. They are of high quality, durable and can be connected to all types of computers.
Criminals are well organised and exploit all of the system's loopholes and are at present one step ahead of Member States and the European Union. Together with the Member States it is now high time for the Commission to accept the implications of the free market. All the loopholes in the regulations of the European Union must be plugged. An effective physical control system at all borders as well as selective controls throughout the European Union must be introduced. New technology is a must. The Customs Departments in Member States must cooperate as if they were one and the same authority. Organised crime cannot be allowed to flourish any longer. It is time for the European Union and Member States to act. The Commission and Member States must actively carry out the recommendations made in the report.
Madam President, the elimination of internal frontiers resulting from the single European market as of 1992 marked the take-off of the Community transit problem.
In parallel with the vast and undeniable benefits derived from free movement since 1993, criminal organizations and unscrupulous economic operators have begun to find loopholes in the system and take advantage of the virtual absence of frontier controls.
The high fraud figures, involving loss of fiscal income, are just the tip of the iceberg in terms of existing fraud. This is seriously depleting Community coffers and also means potential losses for law-abiding businesses.
What is more, business, national authorities and the European Commission continue to contradict each other about the total figures for fraud, demonstrating yet again the depth of confusion and the urgent need for serious reform of the Community transit system.
An illustration of that confusion is the extension of the Community transit system to the Visegrad countries. I want to put on record here that that decision was taken administratively, and not politically as such an important decision should have been. And the extension of the transit system to the Visegrad countries is a clear example of the need to deepen rather than widen.
Computerization must be the first objective in the context of reform of the system, with over 18 million annual transit operations to be handled. It is clear from every point of view that the current system of despatching documents from one customs service to another is archaic, produces enormous delay and facilitates forgery of those documents and the stamps that accompany them.
I must not fail to recognize here the giant strides made by various countries, including Spain, in the process of computerizing the system. The reform of Community transit ought to simplify operations for businesses as well as find mechanisms for customs and legal cooperation especially in terms of detection of fraud, imposition and implementation of sanctions, and control of discounts and exemptions.
To conclude, I want to mention that many witnesses at the temporary committee of inquiry on the Community transit system talked about Switzerland or the Isle of Man. I want to talk about tax havens like Gibraltar as well. The Rock authorities are so lax that it has become a territory that encourages the problem we are dealing with here through money-laundering.
Madam President, Commissioner, ladies and gentlemen, the report presented to the House by the Chairman of the Committee of Inquiry, Mr Tomlinson, should not have had the title 'On transit fraud' . It would be better named 'Report on self-delusion' . The self-delusion in question is that we think we have succeeded in setting up the internal market. However, Mr President, the word 'internal' contrasts one area with another, external area, from which it is supposedly distinguished by some effective dividing line.
In the case of the internal market, the dividing line is the single list of tariffs. But it is not sufficient for a single tariff list to exist. It must also be applied in an effective way. And the effectiveness of its application must be judged with reference to carriers acting in bad faith, because those acting in good faith will comply with the law through their own volition. If we ask any smuggler of Marlboro cigarettes what difference he sees between the market in Detroit and our own internal market - and such surveys in depth have been carried out by our committee - he would answer that the only difference perhaps is that in America he pays some taxes, while in Europe he pays no tax at all.
The report has also sketched out the anatomy of the reasons for that situation. The explosion of fraud is due to fragmentation of the Community's customs services. Responsibility for compliance with the tariff list rests with 15 different customs services. Among those services we have removed a large part from the frontiers they had learned to guard, and in that way, we deprived them of part of their mission. However, we have not asked them to guard a real Community whole, we have not given them a true Community mission, we have not given them a sense of Community purpose, nor a Community conscience, nor even a service organised at Community level, which would of course settle the issue of a Community conscience. It is hardly surprising that chaos has ensued.
Until we create a common customs service, let us not be surprised that smugglers move freely through our internal market. And that, I think, is the main message of the report presented to you. Correct and logical proposals for the reform of transit will not solve the problem if we continue trying to implement them within the framework of this fragmented customs service.
Faced with this situation - which does not just apply to customs, since the situation is more general - many countries have decided that specially reinforced cooperation is needed between them. However, before having recourse to that last resort, would it not be right to consider where matters might have matured to the point when we might be able to establish a cooperation common to all? And this, before we have recourse to reinforced cooperation, which is simply a euphemism for the hard core, to succeed where we can. What would be more logical than to have a common customs service covering a real, common, integral Community?
Madam President, Mrs Green said she thought it rather poor that so few people were present here at the start of this debate. I find it rather good that we can now work in an atmosphere of calm. Because what we saw here a short while ago was anything but calm. So I prefer to have Parliament as it is now.
I think the Committee of Inquiry has been a very good thing. I myself am terribly alarmed. I am not a member of the Committee on Budgetary Control, and when you find yourself in the middle of all this without being a member of that Committee, it give you quite a fright to see what bad shape the transit system is actually in. If you had wanted to dream up a system offering maximum opportunities for fraud, this is the system you would have thought up, I think. I cannot account for it otherwise. The sums involved are staggering, as the report tells us. The Dutch Government has admitted that in the Netherlands alone there are outstanding tax and import duty arrears to a total of one billion guilders.
A second point I wanted to emphasize was the question of the 10 % which Member States are allowed to retain for the purposes of setting up an efficient customs system. Most Member States retain more. The Netherlands fortunately does not, but nevertheless three-quarters of the entire customs and excise service is paid by Europe, a point which the Finance Ministry conveniently forgets to mention, though it is always quick enough to mention the sums it has to pay out to Europe.
I think our Inquiry has shown up another potential problem, namely the danger that under the single market Member States may lose out on revenue, thereby depleting the tax basis so that as a result even more tax has to be drawn from that ready source of revenue, income tax. And in the context of jobs and the labour market that is the last thing we want.
It is unfortunate that co-operation by the customs administrations is so poor. Many honourable members have already mentioned this. Likewise the case of those countries which cause us truly enormous problems, and here I fully agree with Mr Dankert who said that Commissioner Monti rather shrugged them off, I refer to Switzerland, the Isle of Man, Cyprus and Gibraltar too, countries which provide shelter on a large scale and refuse to co-operate in any way whatsoever even though they know that the European Union is being defrauded of tax and customs duties on a huge scale. Something has to be done about this.
Madam President, ladies and gentlemen, our committee of inquiry has proved that the European Parliament intends to fulfil to the letter its mandate to defend the interests of the taxpayers, and our task now will be to ensure that we actually put into effect the results of the excellent work performed over these last 15 months, a task that has to be undertaken together with the Commission and the Member States.
But it must be remembered that, at a time when budgets are being consolidated in the Member States, our fellow citizens are suffering under so-called savings packages and that nobody can expect them to go on enduring cuts in pensions, in social security payments, in education, etc., while this Union and its Member States leave the door open to this type of fraud racket and look on as billions in tax revenue are lost.
Another consequence for us will have to be that we begin at long last to formulate our policies along with those affected by them. We established that the Member States have cut thousands of jobs in the customs services. It is perfectly plain that those who remain there feel frustrated. At the same time we must take on board their experiences of this imperfect transit system. We shall have to speak at some time during the next few months, Commissioners, about our position on the system of preferences. That cannot only be a foreign-policy decision; we also have to know how to implement such a system, how to control it. We still remember well several customs people telling us that the various regulations of the common agricultural policy are virtually an invitation to fraudsters. Here too the Commission will have to make appropriate proposals. You will find that we, as Members of Parliament and of this committee of inquiry, will be on your side as you undertake this work.
Madam President, I am pleased that I have been able to participate in the work of this temporary Committee of Inquiry; indeed, of having played a small part in bringing it into being. It was some two years ago, in the early months of 1995 that I collected the signatures of 25 % of the Members of this House to call for a Committee of Inquiry into the problems of Community fraud. I took that initiative because my constituents certainly do take seriously fraud against the Community, as Mrs Green said this morning.
I remember an interview I had with former President Hänsch, when little seemed to be happening as a result of that request, and he said we should only use those powers if we were sure they would be successful. I can now say to the President they have indeed been successful. I pay tribute to the chairman of the committee and the rapporteur. That success has already prompted change in Community transit practice by the Commission, the customs services, transporters and freight forwarders themselves. It has even caused the smugglers to change as they have reverted to old-fashioned smuggling rather than Community transit fraud.
But further work needs to be done. The Committee on Budgetary Control must keep hold of this. I have little doubt that Mrs Theato will see that will happen. It is simply disgraceful that the system is not yet computerized. There is not a bistro in this city where a cash card cannot be linked by remote link to a central computer. We must give customs officers at least as much modern technology as we give the average French bistro.
The temporary Committee of Inquiry has exercised its powers as it did into BSE as an important new power of Parliament. These two committees have treated their role differently but in my opinion both demonstrate the value of the new procedure. I am pleased to see that the Council of Ministers has attended our debate and I thank them for that.
On the conclusions: the Committee of Inquiry was right to hold back from proposing a single customs service. Just because the cooperation currently is not adequate, it does not follow that a single service would have worked better. The message, however, is clear to national customs services: we benefit from the single market, we want cross-Community trade to grow, and we want the customs services to cooperate, as it says: to operate as if they were one. That is not a bad aim for the customs services. It is not a bad aim for Europe.
Madam President, ladies and gentlemen, first of all I should like to express my thanks to Mr Perry, because of course it was his initiative that led to the appointment of this parliamentary committee of inquiry. The first committee of inquiry worked hard, and its work is starting to bear fruit. If you keep in touch with the media, in the Swiss, the Austrian, the Spanish media, across the whole of Europe, you will learn about cases that were once more likely to be swept under the carpet. Cigarette-smuggling, the smuggling of vegetables, livestock and meat, are on the agenda, and if we assume that a container of cigarettes can yield a profit of one million ECU, a container of alcohol can fetch ECU 400 000, a container of butter or meat ECU 45 000, or a container of sugar 12 000, it becomes apparent that smuggling is certainly a lucrative business.
Individual States and the European Community are defrauded of tax revenues and excise duties, but honest dealers also suffer - the ones who pay their taxes as a matter of course and who end up having to pay higher taxes because the fraudsters have spared themselves that expense.
And of course the insurance institutions also come off worse, which results in higher premiums. It is the European consumer who foots the bill. The European Parliament is a protector of the European consumer, and that is why it was necessary for the committee of inquiry to subject this whole issue to intensive scrutiny.
It is also the case that the Community transit system entails expenditure, especially for those Member States whose territory adjoins the eastern border of the EU and which therefore have to assume a disproportionate share of the cost of customs controls. Consideration should be given to a compensatory payment to these countries from the Community budget.
On the other hand we also concluded that the European Commission needs to engage in new activities, that the focus must be on ways of making these activities efficient, on potential streamlining measures, and I believe this would be of real benefit to the European Community purse.
But another key point is surely the question of training. We urgently need the customs academy that was referred to, and it would be logical to establish that academy at a border, where the customs people, the types of officer who will be the trainees' superiors in practice, can provide training in customs clearance procedures. It is also important that a forgery-proof basic document should be issued, one which can also be copied, that the stamping process should be based on the latest high-tech methods, and that the paramount aim should be to organize considerably simpler, faster, more efficient, more transparent and far cheaper procedures - far cheaper for business and for the Community.
Madam President, I too thank the rapporteur for his excellent work, together with the committee and its chairman. I must also say that from the Commission's initial replies it seems to appreciate that work and to have given an important undertaking.
I want to emphasize one particular aspect raised in recommendations 14-20, judicial cooperation, because there is a very close link between the proposals on this and the more general strategy to combat fraud, a fight we know must be waged and where we are sadly making slow progress.
I believe we must look at things as they are. We cannot try to combat fraud properly with palliatives or cumbersome instruments such as those we normally adopt within the third pillar, including conventions. The recommendations also refer to reciprocal recognition of proof.
This aspect which seems to me to be raised in point 16 is directly related to the construction of a European legal area which will enable the judiciary to cooperate directly, unlike the present situation; as you know and as the appeal judges of Geneva whom we received here in the European Parliament recently noted, today the average number of replies to applications is between 2, 3 and 6 %. A judge who asks a foreign colleague for proof of criminal acts does not receive replies in more than 10 % of cases.
Because we cannot tolerate all this, I believe that when we come to revise the Treaty we must set out a specific legal basis which will provide for this kind of judicial cooperation and lay down the conditions for a legal area confined for the present to the question of fraud, given that fraud undeniably involves large sums of money and comes under the competence of the Union.
I would therefore call for these recommendations to be flanked by a strategy for putting the renewed fight against fraud at the top of the third pillar during the Intergovernmental Conference.
Madam President, I want to congratulate Mr Kellett-Bowman, Mr Tomlinson, the committee, and indeed the staff who have worked so hard on this particular report. As other speakers have said, it does show Parliament at its most hard-working and efficient.
I endorse the recommendations in the report and I think the report clearly shows that cigarettes offer the fraudster a huge mark-up between the duty-free price and the actual sale price right throughout the European Union. Illegal trade in cigarettes in my own city of Dublin accounts for 10 % of the total market. That is a huge figure, 4 % nationally, 10 % in Dublin. We should reflect also on the fact that it is not only organized crime that prospers: cheap cigarettes on the black market can help the manufacturer expand its market share at the expense of rivals.
It is a very depressing feature of the availability of cheaper cigarettes that it encourages young people to smoke - and especially young females now who are beginning to smoke.
Finally, I would appeal to those people who buy black-market cigarettes to remember that they are putting money into the hands of ruthless criminals who are possibly also engaged in laundering money from drugs.
Madam President, the problem of fraud in the evasion of customs duties is one of the great unresolved challenges facing the European Union. This form of fraud costs the EU billions annually.
It is as evident in my country of Ireland as in any other EU Member State. As has been said by the previous speaker, on some of the main shopping streets of Dublin illegal tobacco is openly sold, and this represents a considerable loss to the Irish exchequer. But it is also a source of frustration and anger for law-abiding citizens. I hope that this report represents the first stage in a concerted battle against this type of fraud. The wide-ranging recommendations contained in the report should be implemented, and soon.
However, the most crucial ingredient in tackling this fraud is political will. The present situation, with 15 different Member States implementing 15 different customs regimes, is not conducive to success. It is now vital that the EU establish a framework for customs services effectively functioning as if they were one. This point is explicitly recognized by the Committee of Inquiry. It is now up to the Member States' governments to take the initiative provided by this report, and I urge the Dutch presidency to examine this issue as a matter of some urgency.
The other vital ingredient, of course, is resources, and the excellent proposals contained in this report will not become a reality without adequate financing. Again, this is a serious matter for consideration by the governments of the Member States, and finance for these measures would be a good investment on the part of the EU. The initial expenditure required to tackle this fraud would be more than compensated for by the gains in revenue by the Member States.
There is a key role for EUROPOL in the implementation of this report. There is no doubt in my mind that the same individuals involved in this trade are also involved in drugs and other such activities. Striking a blow against transit fraud would also represent a positive step against organized crime, which is one of the greatest problems facing the European Union.
Madam President, the Temporary Committee of Inquiry into fraud in the Community transit system has investigated thoroughly and produced a very readable report. My compliments to it for this. It emerges very clearly from the report that when the single market was being put in place neither the Member States nor the Commission had the slightest idea of the opportunities for fraud it created for those whose intentions were dishonest. The fact that customs administrations were cut back instead of measures being taken to offset the disappearance of the internal borders speaks volumes here.
I am happy to endorse many of the recommendations which the report makes for measures to counter customs fraud. But I emphatically distance myself from the call for a Community customs service as referred to explicitly in the Treaty and implicitly in the recommendations. In this regard I support the minority opinion at the end of this report, which recommends primarily that co-operation by Member States should be intensified. I also disagree with the report's recommendation that UCLAF should be converted into a European fraud detection agency. It is striking that the Committee of Inquiry says that failure to set up a Community customs administration is a violation of the subsidiarity principle. But that principle applies only to policy areas in which the Union shares powers with the Member States. Justice affairs and investigation are not part of them. Nor must they be. They represent vital functions of the sovereign national states which make up the Union. All things considered I shall vote in favour of the draft recommendations because they include several good ones and because ultimately a European customs administration is not in fact included.
I have listened with great interest to the debate which the House has just held on the report of the Temporary Committee of Inquiry into the Community transit system.
May I start by complimenting you and congratulating you on completing this report. I am grateful to the Committee of Inquiry for this most important investigation. The Committee was the first to get down to work since the European Parliament secured the right of inquiry under the Maastricht Treaty and my particular thanks are due to Chairman Tomlinson and not least to reporter Kellet-Bowman. Speaking personally, I should like to extend my tribute to Parliament as a whole. I think it was a good choice of subject here. Secondly, the timing was right, thirdly the job was tackled in a practical manner and, fourthly and very importantly, useful information has been gathered from society itself. I think that this should be the norm in future inquiries. I am glad that a precedent has been set.
The fact that the report you have debated broadly involved all the parties concerned and that the views of the business world were widely canvassed as well, will undoubtedly have been helpful in this analysis of the problems which have beset this sector for ages now. This involvement also reflects the importance which Parliament attaches to the link between governments, business and industry and ordinary people in Europe. More generally, the efforts of the Committee of Inquiry have once again made it plain that Parliament too wishes significantly to boost efforts to tackle fraud involving EC budget funds. The Council too, together with the Commission and European Court of Auditors of course, is committed to this. High priority must be given to countering fraud and to the better management and scrutiny of Community resources. After all, fraud and the poor management and waste of these resources undermine Europe's credibility in the eyes of its citizens. Measures against these things are of paramount importance. For this precise reason I repeat that I welcome this Inquiry.
Transit fraud involves a number of aspects. On the one hand the very basis of the single market is threatened and particularly the free movement of goods. This is crucially important to prosperity in Europe. On the other hand, and the report points this up as well, there are complex problems in customs co-operation which play into the hands of the fraudsters. Please understand if I refrain for the moment from commenting on the substance of these on behalf of the Council. The report has not been discussed by the Council so any comments on it by myself would be premature. What I would say is that in the recent past, partly as a result of the Committee of Inquiry's activities, much has already been done at both Community and national level to combat transit fraud. In 1995 the Council adopted a resolution calling for computerization of the transit system by 1998. And agreement has recently been reached on a customs cooperation treaty between the European Union and Switzerland. This opens the way to solving part of this problem. I should also say that since the European Council in Dublin the high-level group on organized crime has been set up. This will shortly be reporting and will shed considerable light on these matters. It has addressed the strengthening of Europol's role in this kind of matter and the question of contact magistrates and justice cooperation which Mr Dankert mentioned. I will of course brief my colleagues on today's debate. It goes without saying that the Council will give close consideration to the report and its recommendations and will attach its own conclusions. The presidency will endeavour to get the report placed on the agenda as soon as possible. The same goes for any proposals which the Committee may wish to make. At the end of the current presidency a progress report will be given on these activities which I shall ensure are pursued with the utmost vigour. Measures against fraud are a top priority. The European citizen is after all entitled to powerful and efficient protection of the funds in Europe's coffers.
Madam President, ladies and gentlemen, Mr President of the Council, I have listened with great interest to the statements on Mr Kellett-Bowman's report and on behalf of the Commission I want to sincerely thank all the speakers for their important political contribution to the debate.
It is clear that at this point the debate is looking towards the implementation of the reforms of the transit system and, more generally, the reform of the customs policy.
First of all, it has emerged very clearly that the transit problems are not technical, sectoral questions but represent a political problem that involves the entire customs system; secondly, the functioning and very credibility of the single market, the core of European integration, are at stake here; thirdly, a problem of this scale, with such major implications, calls for global solutions that combine all the planning, prevention, management, monitoring and control measures in a unitary strategy.
The completion of the single market depends on this reform and on a range of changes to customs policy and, I would add, to the policy on duties. These aspects must and will take up their rightful place in the action plan on the single market which the Commission will be presenting to the European Council in Amsterdam.
It is also clear from Mr Kellett-Bowman's report and from the debate to which we have all listened with great interest that it is rather artificial to draw a distinction between the first and the third pillar and increasingly difficult to defend doing so. We need effective measures at European Union level in order to protect the interests of the European tax-payers and the European citizens. Investigation into fraud is most important, as some speakers have pointed out, but prevention is equally important and the Commission intends to confront this challenge head on, together with the 15 Member States.
Let me emphasize that the Commission is prepared to assume its responsibilities. Parliament has clearly demonstrated its commitment in this matter; I hope the Council and the Member States will do the same - and we have just heard an important statement from the President of the Council - by making their political contribution and rapidly adopting the proposals put before them.
Finally, let me give warm thanks for the words of appreciation addressed to the European Commission, which I would also like to extend to our services, who have worked very hard with me. For the rest, we will all continue to cooperate fully with the European Parliament. Let me once again congratulate the rapporteur, Mr Kellett-Bowman, and the chairman, Mr Tomlinson.
Madam President, I just wish to address a word of thanks to both the Dutch presidency and the Commission and add a sentence with a question to each of them to take away with them.
First, to the Commission, because it has reminded us that there may well be additional costs involved if it follows the recommendations - and I heard it from both Commissioners. I just ask them to ensure that the Commission, as a collegiate body, accepts its responsibility for including those costs in the preliminary draft budget for 1998 and not to leave it to Parliament to do its job for it.
Second, to the Council: I noted very clearly and welcomed very much that the Dutch presidency said it would draw its conclusions and will produce a report. I should like to ask the Dutch presidency to ensure that that report is formally and officially communicated to Parliament so that it can be taken into account in the continuous monitoring of the follow-up.
With those two questions, I thank both the Commission and the Council for their active participation in this debate.
Thank you, Mr Tomlinson.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Albania
The next item is the situation in Albania, with Council and Commission statements followed by a debate.
Madam President, partly in reply to oral questions to the Council from MEPs Ahlquist and Bianco, I am happy to report in detail on the alarming situation which has arisen in Albania and the steps which the European Union has taken so far as a result of it.
To enable us to understand the situation, let me outline briefly the background to the present crisis. To begin with, the political and economic reforms in Albania which followed the upheavals of 1990-1992 proceeded smoothly, but in the run-up to the parliamentary elections of May/June 1996 the pace of the reform programme slowed. Fiscal and monetary policy became less rigorous, leading to an excessively large budget deficit and a rise in inflation.
Consequently Albania no longer met the criteria of the International Monetary Fund and new tranches of the structural adjustment loans provided by the international financial organizations were frozen last year. During the 1996 parliamentary elections the OSCE observers identified irregularities which favoured the Democratic Party of President Berisha. The Government of the Prime Minister, who has now resigned, was thus very short on legitimacy and credibility.
The present political and economic crisis prompted by so-called pyramid investment schemes has to be seen against this broader background. These pyramid schemes began a few years ago when Albanian workers living abroad transferred their earnings back into the country, a country which did not have a properly functioning banking system. Most of these schemes involve little if any economic activity and are purely speculative. Most of the Albanian population invested in them. They put in not only their ordinary savings, but often sold their houses, livestock and so on. The total amount invested in pyramid schemes is not known, but the International Monetary Fund puts it at about one and a half billion dollars or 40-60 % of Albania's current gross domestic product.
When these schemes collapse in a country which is still extremely poor, the economic and social consequences are thus enormous. It is feared that hyperinflation and massive poverty may result. There are also major political repercussions, especially as the present Government ignored the warnings of the International Monetary Fund and World Bank and some members of the Government may also have been involved in the pyramid schemes.
Confrontations in the country quickly became acute after the beginning of the crisis at the end of 1996. Between Government and opposition parties, between the north and south of the country and between Government and people. The public is demanding that the Government compensate them for their losses. The Government cannot do so. Government and opposition parties accuse each other of seeking to make political capital out of the crisis. Particularly in the south of the country where the socialist party, the erstwhile communists, traditionally have their power base and where the pyramid funds have since gone bust, the tensions are at fever pitch. Countless citizens have looted weapons from the army and police. There have been killings and woundings.
It is feared that sizeable numbers of refugees will flood into Greece and Italy and that the tension may spill over to the Albanian population in the former Yugoslav Republic of Macedonia and Kosovo. Constant talks are going on between the European Union embassies and Albania about foreign nationals living there. Unless foreigners have pressing reasons to remain in Albania they are being advised to leave the country until further notice.
As regards measures by the European Union, I can tell you this. The European Union held consultations about these alarming developments at a relatively early stage. This prompted the decision of the General Affairs Council on 24/25 February to send a high-level official joint mission of the presidency of the European Union and the Commission. This mission took place on 27/28 February. In talks with its opposite numbers in Tirana it particularly stressed the need to refrain from violence and to respect democracy. All political forces in Albania were also urged to resolve the crisis through dialogue. In talks with President Berisha, Prime Minister Meksi and Minister Sheru and the leaders of various opposition parties, the mission also found the attitudes of both Government and opposition to be extremely inflexible. Since then, following that mission, the situation in Albania has worsened further. The Meksi Government offered its resignation on 1 March, on 2 March a state of emergency was declared, on 3 March President Berisha got himself re-elected by parliament for a new five-year term. Press freedom has been curtailed by extensive censorship. The work of journalists, both Albanian and foreign, has been made impossible.
In the light of this further worsening of the situation the European Union has sought, through closer consultation with all the parties involved, to help control the political conflict and create conditions for stability so that the country can resume its process of reform. Given the special position of a number of Member States of the Union, the Council President, Mr van Mierlo, accompanied by the European Commission, held consultations in Rome and Athens on 6 March on the situation in Albania and then went on to Tirana for talks with President Berisha and members of the Albanian opposition. Shortly before the EU presidency arrived in Tirana President Berisha and the political parties agreed on a statement. This pledged support for the restoration of public order and called for people to surrender looted weapons within 48 hours. The President promised an amnesty to citizens who obeyed this call and had not committed any crime. Military operations would also be halted against those in control in a number of towns in the south. The President would, on the basis of as broad a consensus as possible, start consultations for a new government and a new prime minister.
Lastly, a committee would be set up to ensure transparency in respect of pyramid schemes. The parties to the statement announced their intention of holding the dialogue in public. During the visit by the Council President meetings were held with President Berisha and representatives of six political parties. Mr van Mierlo also met twice with his Albanian counterpart Sheru. In all these talks he deprecated all forms of violence and pressed for human rights to be upheld. In his talks with President Berisha the EU President emphasized the need to restore freedom of the press, including access for all parties to state television. Given the present Government's lack of legitimacy and inadequate democratic credentials, Mr van Mierlo told President Berisha that if order was to be restored a parallel course had to be set offering the prospect of a new parliament and a government with sufficient support. To this end democratic requirements had to be met such as a new constitution and a new electoral law. An interim government, as broadly based as possible, should ensure these developments and restore order to the economy. The EU presidency urged the President to announce elections quickly, to be held at a time acceptable to all parties. The OSCE would have to be closely involved in this process of democratization. The President was then urged to hold prompt consultations with the personal representative of the OSCE President-in-Office, former Austrian Chancellor Franz Vranitsky, who was due to visit Tirana on 8 March, the day after the visit of the EU presidency.
In addition to these parallel lines leading, on the one hand, to the restoration of public order and, on the other hand, to the opening of perspectives for democracy, the problem of pyramid investments needs to be settled. Cooperation with the IMF and World Bank would seem appropriate here. The presidency urged this course of action too.
In talks with members of the opposition the EU presidency took this same line. They were made aware of their heavy responsibility to prevent further violence and were asked to use all their influence to prevent further violence in the south and to ensure that weapons were surrendered. The presidency also endorsed the recommendation of the Council of Europe, which had a parliamentary mission visiting Tirana at the same time; this urged the opposition, out of respect for the principles of democracy, to take their seats in the Albanian parliament and take part in its work.
To conclude: unsurprisingly, the views of President Berisha and the opposition were very different. President Berisha was unwilling to yield to violence and thought that the calling of elections at gunpoint would set an undesirable precedent. He thus saw no reason for concessions until such time as weapons had been surrendered. The opposition, however, believed that by handing in its weapons the south would put itself completely at the mercy of President Berisha's Government which it considered undemocratic. Without extensive concessions beforehand the people would not accept this. They also denied having enough influence in the south to persuade the people not to use violence. Given these diametrically opposed positions, it follows that the significance of the aforementioned joint statement of 6 March by all the political parties was not clear. The presidency told the Government and opposition parties that the European Union was prepared to provide further support for economic and democratic development in Albania, as long as the country made it possible for the EU to do so by restoring order and making internal changes. If necessary the Union could also provide emergency aid, but I would make the point that Albania has already been receiving considerable aid since 1992, per head of population actually the highest amount given to any country in Central and Eastern Europe. The presidency hopes that the progress made in recent days can be consolidated. President Berisha has indicated his agreement to a government of national unity and early elections and has in the meantime appointed a member of the opposition to form a broad coalition government. This is an important step towards a more lasting solution. And I welcome the efforts being made by the Italian Government to foster dialogue between the Albanian Government and the opposition further.
The presidency will liaise closely with its colleagues in the EU and the OSCE to monitor the situation and where possible to take further steps to end this serious and unstable situation.
Madam President, the Council President has given a detailed and clear account, so the Commission can be brief. Naturally I endorse Mr Patijn's words and, as you heard, the Commission was part of the missions to Tirana. I think I can say that this debate is most timely. Now that a compromise has been reached between the Berisha Government, between President Berisha and the opposition, partly at the prompting of the Council presidency of the European Union, of OSCE missions headed by former Chancellor Vranitsky and missions from the Council of Europe, it is vital now that pressure is brought to bear to ensure that this agreement is indeed adhered to rigorously, both by President Berisha and the opposition parties. The agreement provides for a transitional government of national unity which is being formed now and subsequently for measures to prepare for general elections in June.
Madam President, I strongly urge the European Parliament to pass a resolution calling on all the parties to act on this hard-won compromise and to adhere strictly to its terms. And I have my reasons. We have in the meantime spoken to members of the opposition who have the feeling at present that the rebellion cannot be suppressed unless President Berisha resigns. That would be a direct breach of the agreed compromise. Consequently, whatever one may think about the legitimacy of the Berisha Government, or what it has or has not done in the past year, whatever one thinks about the precise motives of the various parties making up the opposition, all of which together concluded this compromise with President Berisha, one thing is certain: if this compromise is not complied with, anarchy will reign in Albania and the rebellion will indeed be uncontrollable. It is thus for President Berisha and for the opposition to urge the rebels to lay down their arms and re-open the way to normal democratic relations. If that does not happen, we fear that the future looks black for Albania, and the only ones to suffer will be the people of Albania itself.
Madam President, Mr President of the Council, Commissioner, I cannot but endorse your appeal for support in your endeavours, at least on behalf of my own group, although I am sure I speak for every other group too. I also agree with you that all parties must now signal their determination to make this compromise succeed. To that end, it must be made perfectly clear both to President Berisha and to the other parties what will happen if it does not succeed. I assume you have the full backing of Parliament on this point.
Now is certainly not the time for criticism or for asking whether the signs could or could not have been read in time. But I should like to state briefly that some factors must make us think, must make us wonder why we are suddenly faced with this desolation in the Balkans. All of us - I say 'us' deliberately, for I do not wish this to be perceived as referring to a handful of people - have relied very heavily on one person. In other areas of European security policy too, it sometimes happens that, when our interlocutor is a person at the head of the State, a person we can trust, we believe that this is enough to make things happen. Albania has proved that this is not the case.
I was in Albania myself. I also spoke to President Berisha. We really have allowed undiluted capitalism - I might almost say exploitive capitalism - to develop after the dictatorship, in the wake of the most inhuman system seen in Europe in recent times. The so-called freedom under exploitive capitalism - perhaps even in conjunction with the political system - has ultimately impoverished very many people.
I therefore believe it is time to pursue a preventive policy here. If I consider the explosive situation that could develop if a spark were to fly towards the neighbouring region of Kosovo, which will also be the subject of a resolution here, Mrs Pack having been there with a delegation a short time ago, it is not only legitimate but also absolutely essential to initiate political intervention and to try and guarantee human rights - which is precisely what have been unable to do in recent years in Albania, as elsewhere - and prevent the emergence of huge floods of refugees. We are all aware of the suffering this causes, and we all know from our own countries how people's basic attitudes can become a problem when unnecessary influxes of refugees occur. That is why I believe you have decided on the proper course of action, and we can continue with political intervention if we pursue it vigorously with the support of the entire European continent.
Albania is ablaze and Kosovo is in turmoil. If the spark flies, there may be nothing left to save. Let us extinguish the flames of crisis in Albania before it is too late.
Madam President, ladies and gentlemen, the situation in Albania is extremely difficult, as we have just heard. Unfortunately, many Western press reports from that country have done nothing to clarify the situation but have confined themselves to laying the blame on President Berisha and his Government. Let me say, however, that the source of the troubles in southern Albania is not political, but lies in the collapse of the pyramid investment schemes and in President Berisha's attempt last autumn to put an end to Mafia activities, especially in the southern part of Albania.
Many speculators and crooks who were defrauding ordinary people saw their financial success evaporate and exploited the misery of these people for their own ends. Sadly, the opposition, consisting largely of old Communists - whom not even their political soul mates in the Socialist International would accept as members - also used this situation for the political purposes they had failed to achieve through the ballot box.
I do not share the opinion of the Council representative that everything went wrong last year. The fact that the local elections in September produced the same results as the elections in March shows how the outcome of the March election is to be judged. I am not speaking of the irregularities, which were eradicated, and I believe you should also take account of that. For these reasons, when you speak of the Berisha Administration, you must proceed on the assumption that it is a legitimate government.
The proclamation of the state of emergency has to be understood, or so I believe, in the light of the despotism to which the people of the south have been subjected. Which Western Government would stand by and let that happen in its own country? May I say to the representative of the Council that the dismantling of a legitimate Government with Western assistance is, I believe, unprecedented. When similar things were happening in Russia, not one of you would have dreamed of cutting Mr Yeltsin adrift.
The idea that the old faces of Communism, who bear responsibility for the lack of democratic traditions, are now supposed to establish democratic conditions under pressure from abroad is grotesque. The Berisha Government has made considerable progress towards democracy and a market economy, as this Parliament unanimously acknowledged last autumn. It is therefore wrong to lay the whole blame at President Berisha's door. We know full well that he is not without fault. But the reasons for the terrorism and anarchy in the south are to be found elsewhere. It must also be said that we have scarcely any conception here of the antagonism which has existed for hundreds of years between various regions and is now erupting into open hostility.
The arrangement that has now been concluded between President Berisha and the opposition parties must be implemented by both sides, and so I cannot accept being approached today by anyone asking me to help ensure that Mr Berisha leaves the country and receives asylum somewhere or other. I do not believe that this is the proper way to honour an agreement.
The European Union must help to create democratic structures, to promote education and training, to establish market structures backed up by a genuine system of social protection and to promote investment and thus create jobs. Should the arrangement that has now been reached by President Berisha and the opposition fail to take the heat out of the situation, which I must sadly assume, since the origin of the crisis is not political - a fact we are trying to demonstrate here - an international task force will have to be sent in to restore peace. There is one point on which I am in full agreement with the Council representative: I too am in favour of a thorough examination of the occurrences in Albania.
Madam President, the chaos prevailing in Albania is not new. The rising is spreading and moving northwards. On the television we all see people bearing arms - yesterday on the television I saw young children with weapons - and moving around all over the country. These are very threatening things. At the same time, the government seems increasingly unable to control the situation.
I do not agree with Mrs Pack. The economic scandal was a reason, but one that was the tip of the iceberg. The crisis was older than that, the situation was explosive even without it, and we too bear some responsibility. Sometimes, when I look at some of the Union's policies, I get the impression that we are like those parents who think their duty is done when they have filled their children's pockets with money. They themselves are never there, and they never supervise what that money is used for. That is what we have done with Albania, to which we granted aid - and very rightly so - and which we must continue to aid if it is to emerge from the present crisis. But we must maintain a presence and know what happens to the aid we give.
On the other hand, we supported President Berisha, sometimes provocatively so, under the impression - which is something I do not understand at all - that he, as he says, was not formerly a communist. But President Berisha has not appeared out of nowhere! The situation in all those countries is peculiar. We supported him without warning him about certain consequences of his acts, and the results they would have - and we have seen those results.
Now, the chaos is threatening to spread all around. We all know very well how problematic the area is. We know what is happening in the countries neighbouring Albania, and we know that two of them, which are Member States of the European Union, Greece and Italy, could be facing direct problems. Indeed, Greece shares a common boundary with Albania. What must happen now? We must help, of course, we must talk with all the political powers in the country, because otherwise developments could surprise us greatly. And this, as the Commissioner said, in a spirit of compromise. But we must at long last work out a long-term policy and maintain a presence, not just keep paying out.
Madam President, it would take too long - and we do not have the time - to examine the distant causes of the extremely serious and devastating crisis that has hit Albania, the decades of economic weakness and total lack of democratic or even basic structures. The situation we are confronting is clearly extremely difficult: there is a danger that outbreaks of violence could spread to neighbouring Kosovo, with the risk of mass migrations towards Greece, Italy and other European Union countries. But it would take too long to go into all this again.
I believe that today Parliament has something to say to the Council and the Commission. In our view the relations that have been established are correct and timely and the line taken by the Council and the Commission over the past weeks of worsening crisis is a positive one that deserves Parliament's support. This line involves three demands, that are also set out in the document to be submitted to Parliament tomorrow for its consideration: firstly, a government of national unity, and it seems to me that this has been achieved with the appointment by the President of the Republic of a prime minister from the opposition; secondly, the holding of new elections; thirdly, the undertaking given by the European Union, and by the International Monetary Fund and the World Bank, to give financial aid to Albania, subject to full respect for freedom of the press, the reestablishment of democratic rights and economic normalization measures in that country. We believe these three points are fundamental.
Of course certain countries, such as Greece and Italy, play a particular role, but we want to emphasize that they must do so in the framework of the European Union's policies.
Madam President, the events taking place in Albania do not come as a bolt from the blue. In our opinion, at least, they are the result of the policy exercised towards Albania and its people by the governments of some Member States and by the European Union's bodies. They are the result of the many-sided aid and support given to Mr Berisha's antipopulist and autarchic regime.
The elections marked by violence and irregularities, the despoiling of the peoples' savings and the country's very economy by the unscrupulous Berisha regime, have not only received no condemnation by the United States and the European Union, but on the contrary, I think they have even had and still have substantive support and approval. Some of us here, therefore, share responsibility for the explosion of the Albanian people. Despite this, we are still unable to draw the necessary conclusions and we continue along the same slippery path, trying to solve the problem by suppressing the popular rising and by comprehensive and all-round aid to Mr Berisha. We cannot understand that in Albania there is now a new reality imposed by the people's rebellion, which is already finding political expression.
Madam President, Albania's people are up in arms and are calling for two things: Mr Berisha's departure and the return of their money. If the European Union really wants to show solidarity towards the Albanian people, it must adopt and demand promotion of the following four points, which have already been stated with related amendments:
First, the Berisha regime must come to an end. The electoral process must establish a new President and a new Parliament.
Second, the people rebelling in the South must be represented in the political processes, through their political representatives.
Third, the leader of the Socialist Party and all political detainees must be set free immediately.
Fourth, generous military and economic aid must be provided at once, aiming both to compensate the citizens and to strengthen Albania's economy.
Finally, I would like to express my complete opposition to any plan for the intervention of international military forces in Albania, a thing which could lead to unforeseen situations all over the Balkan area.
Madam President, we are facing a truly dramatic situation, with the risk of civil war in Albania, a risk caused not only by the collapse of the pyramid investment schemes that we discussed last month too, but also by the reactions of a government, Berisha's government, which has little by little proved to be more a regime than a government, reacting with authoritarian measures to the popular demonstrations by the Albanians and ending with intimidation of the opposition press, a government whose representative, Berisha, no longer represents the people, as we saw from those demonstrations, and which had already shown signs of lack of democracy when we condemned the elections that were held in a manner that was anything but democratic. Despite all this, he found nothing better to do than to have himself re-elected President of the Republic for another five-year term.
In face of this situation we must not forget either that a month ago we as the European Parliament had expressed our serious concern: the day after those elections, which were rigged, we expressed our deep concern about the consequences this could have, consequences which would, to say the least, prejudice the democratic dialogue between majority and opposition.
As early as 8 February 1994, the Member who preceded me in this Parliamentary seat, Alexander Langer, stated that Albania was not yet a normal democratic state, that ordinary democratic life was not yet fully developed, and called on all the European Union institutions to confront this situation, for if we are not able to confront a situation such as the Albanian one, how can we hope to confront all the problems of Eastern Europe as a whole?
For these reasons, the European Union, the Council and the Commission must undertake to promote a new détente based on the formation of a new government, on new elections held under the aegis of the OSCE; we also propose the appointment of a special Council envoy for south-eastern Europe to monitor the situation and to represent the European Union there on a permanent basis. As has been said, if this crisis widens, it could have disastrous consequences for Kosovo, for Macedonia, and ignite the entire Balkan area.
Clearly, Parliament cannot fail to support and approve of the attempts to reach a political settlement to the civil tensions presently afflicting Albania. The Group of the European Radical Alliance therefore supports the process of national reconciliation agreed upon by the various political forces in Albania; however, this process seems as yet to have failed to convince the Albanian public, which has risen up against the outrage perpetrated against it by the so-called pyramid saving scheme, a demonstration of all the worst excesses of a free economy. Furthermore, we have learned that within the last few hours the anti-government insurgents have apparently begun to march on Tirana.
Might we take this opportunity to question the relevance and validity of European Union policy, which has already been found lacking on several occasions in this region? We had felt that the collapse of communism would automatically lead to democracy. The reality is that it is the hardest possible way of learning democracy, amid all the after-effects of communism. We had also believed that all anti-communists would necessarily be democrats. The reality is that we had so ruthlessly abandoned half of Europe to its fate for forty-five years that the only anticommunists whose voices could still be heard were, in some cases, the wilder variety of liberal economists or adherents of some form of ethnic or religious obscurantism, or even autocrats - unrepentant former communists in many cases.
Today, there are three political conclusions we can draw from the Albanian crisis. The first, emphasized by Mrs Daskalaki, is that we must stop allocating European aid without worrying about the use made of it in societies that are ill prepared for liberalization. The second is that we should as a matter of urgency establish a European military force capable of intervening, at least, in crisis situations arising within Europe. The third, more general, is that we should stop bickering and push ahead with the enlargement of the Union without which Europe will remain an amputee, cut off from half of itself, and that in order to achieve that we must encourage regional regroupings instead of imposing a totally unbalanced procedure of dialogue on weak and isolated nations.
Madam President, once again, sadly, the European Union has bungled, as it has done in so many cases. The mistake it makes is always the same: unable to find a united and effective political line rapidly, the Union hopes to make up for its political deficit by opening its purse, but money alone does not help resolve problems and sometimes even exacerbates them. It happened in Bosnia, in Mostar, in Zaire, and it is happening in Albania today. In October, when the first signs of the Albanian crisis emerged very clearly, Europe responded with: ' let's give Albania some money' , i.e., give it to the Berisha regime, closing its eyes to the obvious abuses and electoral rigging by the president.
Since then, in the space of a little more than four months some ECU 500m have poured into Albania, the most generous per capita aid the European Union has given. It hoped that this injection of funds would stem the tide of the crisis, whereas it actually precipitated it; when the crisis worsened a fortnight ago, the European Union merely mouthed words and did not even manage to convene the summit of the foreign ministers of the 15 called for by Greece and Italy. A week after the start of the insurrection, a technical committee met - note that this was a meeting not of ministers but of ordinary officials of the EU Member States - to identify a common line of action for the Political Committee.
At present the Council seems to be flying a little higher; what I have said represents a further condemnation of the lack of a common foreign policy; in its absence, we cannot talk of Europe or of integration.
Madam President, the President-in-Office told us that we have granted vast amounts of aid to Albania and indeed over the past five years we have given that country 450 million ECU.
The question is, what good did that do to the Albanian people, and of course to us. I think I can tell you: it created a savage and barbarous capitalism in that country, which has incited its citizens to rebellion. And secondly, we created an autarchic and anti-democratic system. Furthermore, between 1992 and the present day, there has been an orgy of arms and drugs smuggling in that country.
We also know about the economic structures that were created, the pyramid. Over that period, those five years, we devoted very little time to what should have engaged our attention, namely unemployment, the flight of hundreds of citizens to neighbouring countries, and of course, we did nothing about the elections in May 1996. We Socialists at that time called for the elections to be repeated. Unfortunately, you took no heed of us. And without any reason, we accepted that law about genocide, which excluded dozens of opposition politicians. Even today, we still tolerate the imprisonment of Fatos Nano. I think we should call for the immediate release of the only person who could probably still restrain those who have rebelled.
The events in Albania have shown us how difficult things are in Balkan Europe. And I think there is one positive factor: the Presidency has acted correctly. It listened to the countries with experience and a prolonged presence in the area - Greece and Italy - and operated effectively. I think the Commission's actions have also been positive. However, we must persist. The problem is indeed a political one. If Mr Berisha really loves his country, he will have to let others in his party and from the other parties govern that country, and he ought to leave calmly and quietly so that the Albanian people can solve their own problems.
Madam President, I must say that the slogan we all ought to adopt, not just Parliament but the Council and the Commission as well, is 'not another Bosnia' . The experience, the bitter experience we all have from the way we handled matters there should lead us to act differently from the way we acted in Bosnia. I listened carefully to what the President-in-Office of the Council said, and of course all that is correct and we agree, but he proposed nothing specific.
My question, to which I would appreciate an answer, is this: is there a mechanism? In other words, has the Council decided to create a mechanism for the solution of the crisis, which is now being applied and has specific mandates to take decisions on subjects related to the solution of the crisis in Albania at a political level?
And is the same thing happening on the part of the Commission, which manages the economic aspects and of course includes a Commissioner who has proved that he knows how to deal with external issues?
That is the kind of information we want, because here in Parliament, as tomorrow's vote will I hope show, at this stage we are avoiding the adoption of positions and any criticism of either side, considering that the situation in Albania is so fluid that the most important thing is to be able to maintain some level of political dialogue.
I call upon the Council not to rest easy on any of these matters. It cannot be left to Italy and Greece to solve that problem. The Council must create a framework within which those two countries can operate - as Mr La Malfa too said earlier - the Commission, and above all the Council must address the issue. Inactivity must cease, the Ministers must be convened, to create a group that will work on a solution to the crisis and will remain constantly vigilant and make its presence felt in Albania. Parliament will I hope decide to send to Albania the Delegation on Relations with South-Eastern Countries for an on-the-spot investigation to keep the European Parliament informed.
Madam President, ladies and gentlemen, the dramatic events of the past seven weeks, during which Albania has been sliding ever deeper towards breakdown and chaos, as a result of the economic disaster caused by the swindle perpetrated by the finance companies more than ten years ago, which has put thousands of families into penury, are being observed with great attention and concern by the international community and in particular the neighbouring states, Greece and Italy, which risk an influx of waves of refugees whose circumstances could be exploited by criminals.
Mrs Pack is right to call on us not to make hasty or partisan judgments, such as some I have heard in this Chamber.
President Sali Berisha agreed with the opposition on guidelines for a political solution and managed to achieve an agreement on setting up a government of national reconciliation made up of all the political forces and working towards national peace; at the time, the opening of a dialogue was greeted with shouts of joy and of rage by the rebel towns. Under the agreement, the president called on the parliament to pass a new law granting a general amnesty to all civilians or soldiers who took part in the revolt following the collapse of the finance companies, provided they handed in their weapons, and announced new elections within two months, monitored by international organizations, as already happened in the last administrative elections, which were proved to have been fair. He also called for financial aid for reviving the economy and humanitarian aid for the hardest-hit parts of Albania. In Valona there is currently no light or water and living conditions, especially from the health point of view, give cause for concern. In the light of all this it is therefore necessary to make the utmost effort to approach this delicate problem in a balanced, calm and unbiased manner in order to resolve the situation and continue the process towards further democratization, paying particular attention to the cultural integration of this important part of the Mediterranean basin.
Madam President, it is great to hear that a transitional government has been agreed, that elections will be held within two months thanks to European pressure, but despite this the news reported by the media is not exactly good. I am afraid that civil war is imminent and I wonder how the Council and Commission and indeed all of us can prevent that. Anyway, I am glad that the Council President laid it on the line to President Berisha last weekend. Berisha's authoritarian and undemocratic behaviour is one of the reasons for this crisis. The Council President was right to warn him against using force and quite properly urged him to respect press freedom and democracy, an admonition which he will probably ignore, as observers expressly complained he did at the time of the elections.
Madam President, the Union is a big neighbour of Albania and its biggest provider of aid. Per head of population it is the Albanians who have expected and received the most from Europe. I am curious to know how these promises for the future will stop the Albanian Government and the Albanians themselves from cutting each others' throats so that we end up with a situation of a little country with big poverty.
The Union must remind all the parties where their responsibilities lie, must show military restraint and point towards democracy. Let us hope this is not the last time we get to talk about Albania, but that next time we do so on a positive note.
Madam President, I listened both to the President-in-Office and the Commissioner, and I hope that all they told us will take place and progress in the best possible way. I would just like to express once more three minor reservations, because if I remember rightly, we had the same debate about the Bosnian situation.
Firstly, are you taking account of the complete split that exists at this time in Albania between the central political scene and its machinations, and the armed insurgents devoid of leadership? Today, Commissioner, as we speak, they are just 40 km from Tirana.
Secondly, are you aware of Mr Berisha's complete untrustworthiness within and outside the country, in economic matters, and in every respect? He shares the blame for the pyramids. He did nothing to stop the pyramids, as you told us. He shares complicity in the highest degree. How can you contemplate any sort of agreement with him?
And thirdly, unless there is some promise on our part, not from the Albanian regime which is completely untrustworthy, that those who lost their money in the robbery of the century - 35-40 % of Albania's national income - will get back at least their starting capital, do not expect any optimistic outcome in Albania.
Madam President, I too regard it as a notable success of the European Union's recent initiative that the majority and the opposition have accepted the path proposed to them, the path of agreement, of national reconciliation in two important points: a more united government and the announcement of new elections. At the same time I consider it regrettable that the Dutch presidency, in its recent statement of position, did not refer to Parliament's February resolution which foresaw the risks of the situation in Albania and pointed the way forward by agreement.
Let me add that, unfortunately, the agreement on the formation of the new government was reached with some delay, in a situation in which the two parties no longer control the country; we must be aware of this because otherwise we run the risk of discussing an imaginary situation. This aspect must therefore be firmly underlined and brought to the attention of the Commission and the Member State governments. We must realise that there are not just two forces in play in Albania now, but that there is a third force, the rebels, weapons in hand, whose violent action we have rightly condemned and must continue to condemn.
However we know that this force, which will be difficult to silence by the agreement, does not regard as sufficient the two points of the agreement between the majority and the opposition to which we referred; it also demands the disappearance of Berisha from the scene. So new complications can still develop in this situation. We must not think we have reached a definitive political solution. We have merely opened the way for a possible political solution which, among others, must be pursued immediately so that the government can be formed rapidly. Further steps will have to taken towards effective stabilization.
I believe that the European Union must intervene directly and play a major mediating role, seeking also to make contact with the third force in play, the armed rebels, in order to persuade through negotiation to lay down their arms. Throughout this phase we must of course coordinate economic action with political action. As Mr La Malfa said, economic action and political conditions must go hand in hand. I also believe that the Albanian question should lead us to reflect on the limits of monetarism, which was quite clearly and evidently a fiasco here, and to realise the need for political action to re-establish a Europe that is political and not just monetary.
Madam President, I too believe that this Parliament must not turn away from the essential question, which is to restore a minimum of authority in Albania so that order can be restored in a situation of crisis that risks sparking off a dangerous civil war. I agree with Mr Occhetto that there is a third force in play. At present the rebels control 13 towns and have occupied a quarter of Albania and they are in possession of a large quantity of arms, so that Albania risks becoming a large arms depot without any guards, as one member of the opposition put it.
The situation risks going beyond the control of both Berisha and the national coalition government. So I cannot agree with Mr Occhetto when he says that the disappearance of Berisha from the scene could ease the situation. Let me draw your attention to a comment made by a member of the opposition, namely that at this moment Berisha is essential to the restoration of a minimum of law and order, which would otherwise become more difficult, and that the weapons stolen by the nine thousand rebels in the north could lead to a risk of civil war between north and south, along the lines of ancient linguistic and tribal divisions.
So what is needed is to bring all the components together. I agree with the proposal by Commissioner van den Broek to try to create a minimum of legality, starting from the agreement reached between Berisha and the new opposition government and the job entrusted to a representative of the Socialist Party who, coming from the south, could try to finalize this agreement. The European Union and the Council must take all the appropriate measures; in this context I note that the WEU, when it met in Athens, expressed its own practical position on the question. As the President said, we must not only observe events but act with far more determination to achieve at least the minimum objective of avoiding the present serious risk of civil war and the breakup of Albania.
Madam President, ladies and gentlemen, Mr President of the Council, I believe that what has been greeted as a success for Europe, the very fragile truce achieved in Tirana, is nothing of the kind. Indeed, the European institutions should cry mea culpa for their inertia up until today, leaving aside the disbursement of a whole range of economic aid, which was in many ways useless and at times schizophrenic: first we abandoned Albania politically, then we elected Berisha a national and international hero, then we dropped him on the grounds of fraud and undue pressure during the elections.
Today we should not be surprised to see the situation suddenly worsen: the factions are out of control, out of any kind of control, either by Berisha or by his opponents. Nor do I believe in the genuine nature of this revolt against what was the culmination of the famous financial fraud; rather I believe that, in the south at least, political, partypolitical factors in a certain part of the country were at play. I therefore believe that at this point Europe must assume its responsibilities for the future, especially for what was not done in Albania. We should not be surprised if the various situations in the Balkans worsen politically and then degenerate into civil war.
That is why it is so very important for Europe to say mea culpa and to conduct itself in a different manner. Let us follow the example of those who invest in peace, in stability and in human rights!
Madam President, in my view the compromise reached is, at this point, the only instrument that could put an end to the violence. I therefore join in the Commission's appeal to Parliament - and will do so in the resolution tomorrow - to press for its implementation. It is true that the riots have not ended: in reality there is no truce, there is simply an agreement that needs to be implemented and there is the risk of Kosovo becoming embroiled.
I agree with Mr Occhetto that we need to take direct measures for the south of Albania, as the Italian government is endeavouring to do through the presence of our ambassador in the south. I believe that Europe therefore has every reason to attend to this aspect, in order to put an end to the riots and help the country hold new elections.
In my view the European Parliament's main task is to bring about the announcement of new, orderly elections. We all know these would be the first orderly elections given that - and we too are guilty here - we supported a government and a president although we knew the election had been rigged; we decided on this approach, this support, in the name of monetarism and financial commitments.
We made mistakes, yes, but we must not make new ones: we must therefore encourage orderly elections. Let us see whether, with the direct support of certain governments - I am thinking of the Greek and Italian governments - and a major commitment by the European Union, we manage to make the necessary contribution, for otherwise, as has been said, there is a risk of civil war.
Madam President, the Members who spoke before me have indicated that the situation in Albania has gone completely out of control. An undemocratic regime, combined with unscrupulous economic exploitation, has reduced the entire population of that country to destitution. Although it is impossible not to sympathize with these people, and although their sense of despair is more than understandable, any resort to arms must be clearly and roundly condemned. Civil war would be no solution in this situation. It would only further exacerbate the crisis.
A way out of this dilemma must be found now. The escalation of violence has to be halted. It is good that the first move has been made to resolve this crisis together so that democracy can finally be given a chance in Albania too. The creation of an all-party coalition and the announcement of democratic elections are first steps along this path. We very much hope that all parties will now comply with the agreement, but these are all only first steps. What is more important is that the new Government that is subsequently elected and the new Parliament should also make it their duty to implement democratic and economic reforms. It is obvious that people in Albania will only be prepared to lay down their arms if they are offered a democratic and prosperous future. The European Union bears responsibility not only for the development of Albania but also for the development of the entire region.
It is regrettable that in recent years almost every time we in the European Parliament have spoken about developments in the Balkans it has been in connection with crises. Although we have concluded cooperation agreements with many countries in the region and even association agreements with some of them, and although we are trying, through the PHARE programme, to give active support to the reform processes in those countries, developments there have repeatedly taken us by surprise.
As this debate draws to a close, the request I should therefore like to make to the Commission is that in future we, that is the Council, the Commission and Parliament, discuss how democratic and economic reforms in those countries can be better and more effectively supported and how we can target the PHARE programme more selectively. I believe we can help the population more effectively in that way than by merely appearing as firefighters whenever there is a crisis.
Madam President, we face a situation of the utmost gravity. Neither President Berisha nor his government are blameless in the existing situation. As you know, the OSCE/ODIHR report criticized the recent elections. Everyone agrees the failure of the investment pyramid-schemes has been a tragic occurrence for numerous Albanians who have lost their life savings. The government has allowed this to happen. But we must get this matter into perspective. There are still in the country numerous individuals who are members of the Hoxha regime. There is strong evidence that in the south of the country there are links with the Albanian mafia, with their drug smuggling operations to Italy and elsewhere. I remind you that one of the main reasons behind the problems arising in the town of Vlorë was the impounding of 100 high-powered speedboats, many used in trans-Adriatic smuggling operations.
The EU must show understanding of the situation. More than ever there is a need for a cohesive approach amongst all Member State governments and international organizations to this problem.
President Berisha has shown some belated wisdom in bringing an all-party coalition government, and now a socialist prime minister, into office. He needs to be supported, not castigated, but he, for his part, must be helped to recapture the confidence of the Albanian people by showing absolute respect for the law and the constitution, enforcement of human rights and the holding of fair elections. These should be carefully monitored with assistance from the European Parliament amongst others and the media, too, should be supervised by the European Institute for the Media.
The implications of civil war and escalating violence are of immense and imminent proportions, not just because of Albania itself, but because Albania is a powder keg. In Kosovo, already a tense situation, over 80 % of the population are of Albanian origin. In Macedonia a substantial minority are Albanian. Both these countries could become involved. Neighbouring Greece can be sucked into the problem.
Madam President, to conclude: we need to see a cohesive, balanced and strong approach to the plight of Albania. Disunity, delay and weakness can set the Balkans alight. This must not happen. We cannot allow another Bosnia through lack of resolve: we must set up a crisis mechanism; we must have a single body for dealing with the situation. We hope to see action upon these things.
Madam President, the European Union's policy in Albania, with its support for Berisha, was a mistake. If the Council had heeded the European Parliament when Fatos Nano was arrested and had done something about that, if it had listened to the European Parliament after the irregular elections, if it had taken note of the European Parliament's resolution last month and acted immediately, or even if it had kept its distance from the Berisha regime like the United States, things would perhaps have been better today.
This legitimacy of the Berisha regime cannot now continue. The President-in-Office of the Council cannot come here and say 'yes, we are calling for new free elections, because the previous ones for the Albanian Parliament were not free' , and then accept a President who was elected by that illegal Parliament under conditions of martial law.
And that is not all. Mr Berisha must go, and the sooner the better, because that is the basic demand of all those who live in the South of the country and because it could bring an end to the process of civil conflict and unrest in Albania. With this in mind, I call upon the President-in-Office, if he wishes to be constructive, to say 'yes, the Dutch government is prepared to give all the necessary guarantees and immediate political asylum to Mr Berisha, so that the situation in Albania can be unblocked' .
And one more question: are the Council and the Commission going to raise with the present Albanian government the issue of freedom for the political detainees, and especially Fatos Nano? I would like an answer from Mr Van der Broek.
Following my detailed statement I will repeat that the presidency and the Council are monitoring the situation in Albania hour by hour. In so doing we call on the EU embassies in Tirana and we maintain very close contacts with the governments of the European Union Countries most directly affected, in Rome and Athens. At the same time we are continuing unrelentingly with our initiatives vis a vis the Berisha Government and the other political parties. Our parallel objective is the restoration of public order in the immediate future and that can only be done if we pursue our second objective: the credibility of the Government must be restored by means of democratic reforms and elections within a period of a few months.
It is primarily in the interests of the Albanian people that total anarchy should not take over in Albania. Secondly, it is important for the region as a whole that this most unfortunate situation should not produce a ripple effect. In answer to the previous speaker's specific question about political prisoners, I can confirm that the subject was raised by the Council President during his visit to Tirana.
Madam President, I am happy to echo the words of the Council presidency and would add that in Albania the fuse is smouldering. The explosive situation there is a threat not only to Albania's own people but also to her neighbours and the whole of the region. So I think we have to ask ourselves whether it is not time to consider how far President Berisha and the previous Government and indeed the opposition parties or others are responsible for the serious acts of violence we have seen. Whether it is not time to consider and to press, collectively and with one voice, for the advice which we ourselves gave to the President and opposition parties that they should form a government of national unity and announce elections, whether it is not time to insist forcefully that the political compromise reached should be carried out as it stands. Since that is the only chance which the people of Albania will in fact have in the short term of having a democratic say in how their future should be and also of coming to terms with the past.
Lastly, Madam President, surely we must see to it that the parties to the compromise, the parties which signed up to this agreement, not only carry it out rigorously and faithfully, but also that each of them calls on the rebels to lay down their arms and put an end to the violence, expressing their opposition via the ballot box rather than the gun. If Council, Commission and European Parliament can send that powerful message a last chance will perhaps remain. If it does not work we shall have nothing to reproach ourselves with, but it seems to me that efforts to undermine the compromise which we ourselves recommended does no service to the credibility of the European Union.
Madam President, a number of speakers have referred to the coup d'etat developing in Albania. A number of organizations - the OSCE, the European Union, the Council of Europe - have been to Tirana and have engaged the government in discussions. What concerns me if there is a developing crisis that may have an effect on other countries, is that there should be some mechanism for crisis management between these organizations and including defence organizations like NATO and WEU. Can the Council confirm that at the meeting on Saturday of foreign ministers this point of crisis management and coordination - contingency planning - will be on the agenda in case the situation gets worse?
Albania does not feature as such on the agenda for the informal meeting of foreign ministers, but it will certainly be discussed. Given the current situation I think the ministers will be forced to consider it. I can neither confirm nor deny that military preparations have been made by NATO, the Western European Union or any other organization. I do not think it helps to clarify the position of the European Union countries if I speculate on military intervention in a civil war. That seems to me one of the last priorities which we in Europe should have.
Madam President, I just want to remind the President-in-Office of one question. He could answer me with one word. I asked him whether the Presidency has taken or is taking an interest in the release of all the political detainees, including the leader of the largest opposition party, the Socialist Party, Mr Fatos Nano.
I would like an answer from the President-in-Office as before, particularly about Mr Fatos Nano.
I thought I had already covered the honourable member's question. The matter was raised by Mr van Mierlo during his visit to Tirana. This gentleman, Mr Fatos Nano, was also expressly discussed.
The debate is closed.
I have received seven motions for resolutions tabled on the basis of Rule 37(2) of the Rules of Procedure.
The vote will take place tomorrow at 12 noon.
Welcome
On behalf of Parliament, I welcome a delegation of Members of Parliament from ten Mediterranean States which are signatory to the Barcelona Convention. We welcome them.
I am sure you would also want me to say to them on your behalf how much importance our Parliament attaches to increased co-operation with the Mediterranean countries. We know that this offers us a prospect of stability and peace, and this Parliament is devoting as much effort to consolidating its relations with the States of the southern Mediterranean seaboard as it is to strengthening its relations with the eastern States. We are well aware that peace depends on this balance. Welcome, ladies and gentlemen!
(Applause)
Follow-up to the Barcelona Conference
The next item is the report (A4-0027/97) by Mr Sakellariou, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the joint report by the Presidency of the Council and the Commission on Mediterranean policy - follow-up to the Barcelona Conference (7987/96 - C4-0414/96).
Madam President, ladies and gentlemen, just under 16 months after the Barcelona Conference of 27 and 28 November 1995 and a good month before the follow-up conference in Malta, we are to debate in the House today a report which seeks to evaluate the results of the first Barcelona Conference and to put forward new proposals and requirements for the follow-up conference, which will be held in Malta this time.
I should like to start, Madam President, by saying how delighted I am that today's debate is taking place in the presence of our fellow parliamentarians from the Mediterranean countries with which we founded this special EuroMediterranean partnership in Barcelona.
I believe we are experiencing the start of a special form of parliamentary cooperation that can enrich the Barcelona process and generate fresh momentum to the quest for peace, security, economic development and understanding between our cultures for the benefit of our peoples on every side of the Mediterranean.
I bid a warm welcome to our colleagues in the gallery.
In the Committee on Foreign Affairs, Security and Defence Policy and in the Committee on External Economic Relations, as well as in almost every relevant delegation and joint committee, we have been holding detailed discussions on the various aspects of our Mediterranean policy.
I have received a wealth of suggestions and support from other Members. I should like to thank my colleague and friend, Giorgos Dimitrakopoulos, whose name stands for many others and whose opinion on behalf of the Committee on External Economic Relations provided very valuable additions to the report before us.
Ladies and gentlemen, the results of Barcelona, in the form of the unanimously adopted Barcelona Declaration and programme of activities, but also the results of the work that has been carried out since the conference, are particularly encouraging.
Especially in the domain of the political and security dialogue, which has become one of the main pillars of the Euro-Mediterranean partnership, impressive results has been achieved. A list of confidence-building measures has been drawn up and a plan of action devised, which serves to guide the work of the competent departments of the Commission. But I believe that the core element in this domain is the formulation of a Euro-Mediterranean charter for peace and stability, through which dialogue and crisis-prevention are to be institutionalized. That is precisely what this Parliament is seeking too. For this reason I believe that, in our debates in the European Parliament as well as in our dialogue in the framework of the parliamentary Euro-Mediterranean forum, this charter should serve as a focal point.
A whole series of other valuable proposals in this domain are on the table. It is the joint responsibility of Parliament, the Governments and, of course, the Commission as well to ensure that laudable declarations of intent are turned into specific practical policies, serving to promote peace and security for all nations of the region.
From the huge catalogue of tasks for the Euro-Mediterranean partnership, I should like to refer in particular to one point that I personally believe to be extremely important. Migration has always played a prominent role in cultural exchanges between the two sides of the Mediterranean. That will not change in the future either. But the increasing economic disparities between the countries which people are leaving and those to which they are migrating, compounded by unresolved employment and social problems in the latter, have resulted in a combination of cheap populism and crass racism from intolerant die-hards, which has given rise to increasing discrimination against immigrants.
The position of the European Parliament against racism and xenophobia is not only well known but also exemplary. It should serve as the basis for a policy of non-discrimination within the scope of the new partnership.
We need a contractual framework for regulated immigration, and we must formulate together - a task which I regard as eminently suitable for a parliamentary Euro-Mediterranean forum - a charter of immigrants' rights, in which the differing interests of a governmental and humanitarian nature would be harmonized.
I shall conclude now by taking the liberty of switching to Spanish, in order to address Vice-President Marín in his own language:
In conclusion, I would like to thank the Vice-President of the Commission, Manuel Marín, for his support and his personal commitment to Mediterranean policy. Your staff and you yourself have always given us inestimable support. I hope this fruitful cooperation will continue and indeed increase in the future.
Ladies and gentlemen, I look forward to the debate on my report and thank you for your attention.
Madam President, first of all, I too would like to welcome our colleagues and friends from all the Mediterranean countries, who are here with us today and are observing this sitting.
Secondly, I would like to congratulate the rapporteur, our dear friend and colleague Yannis Sakellariou, not only on the content of the report he has presented, but for all the efforts and work he has been carrying out systematically for months to make it possible to achieve the result you all have before you.
It is a fact that the Barcelona procedure, which started with the Conference a year ago, must be continued. And for it to continue, there are certain prerequisites.
The first, is that we should follow and improve the scheme that the Commission has already put before us, a scheme that covers both the major issues and their respective parts.
The second prerequisite is that we should really achieve the conclusion of a stability pact, because without a stability pact not only will it prove impossible to codify whatever achievements we have to our credit, but we will also be unable to draw up guidelines for the future.
The third prerequisite is, in parallel with all that, to find ways of building trust in order to avoid events in that volatile area, which could reverse the progress that has already started.
The fourth prerequisite is that Europe's role must continually become more substantive. For that to happen, Europe must first set its own house in order, and then turn its attention more systematically to each of the major problems.
Mr Sakellariou spoke about migration. I will add the Middle Eastern problem, and going further, the issue of Islamic fundamentalism, which must at long last be approached in depth and not just with a hysteria reminiscent of times such as McCarthian anti-Communism in the 1950s. Islam is a significant force. Part of it is more militant, but to address it, we must first understand it.
Finally, Madam President, ladies and gentlemen, the Committee on External Economic Relations has tabled a series of very specific proposals - we thank the rapporteur for accepting most of them - which aim to boost the developmental dimension of the Barcelona process, a thing we consider essential for the continuation of that process.
Madam President, I should like to begin by congratulating Mr Sakellariou on a very comprehensive report. I would also like to join with him in the congratulations to Commissioner Marín for the efforts he has made in relation to this subject. Also we must not forget the initiative taken by the Spanish presidency which got the Barcelona Conference off the ground.
Clearly in the situation following the fall of the Berlin Wall, where we are looking at security in a broader framework of political, economic and social stability, the Mediterranean initiative is of vital importance if we are to maintain and build the security of the region. However, there are a number of observations I should like to make.
Firstly, there is no doubt, despite all the efforts contained in the Mediterranean process, that unless we guarantee the peace process in the Middle East, everything we do will be undermined. So we must keep the importance of that peace process very much in our minds. Secondly, it is important that Member States of the European Union show their commitment to this process by ratifying the association agreements which have already been agreed; and I underline the importance of Amendment No 14 which Mr Sakellariou tabled.
Thirdly, what governments can do is by its nature limited. The key to success in this initiative will come if we attract private finance. It is therefore incumbent on the recipient countries - if I can call them that - to ensure that there is a proper legal and political framework to attract capital. In particular, we must ensure respect for intellectual property rights, appropriate tax regimes, effective competition policy and maximum transparency in the relationship between public and private institutions. For our own part, we must place much emphasis in the assistance we are giving on ensuring that the proper framework is established, in particular in relation to banking and the finance sectors.
Fourthly, we must intensify the dialogue on human rights. This is not a bolt-on addition. It is the essential requirement of modern economic expansion. Freedom is both a political concept and an economic one which is vital for the development of the region. Fifthly, we must intensify the cooperation on water supplies. That represents a great challenge but also a great opportunity, and I will be interested to hear the Commission's response to Mr Sakellariou's suggestion of a European Mediterranean water agency, which seems to me to go beyond the Declaration of Marseilles of November of last year. Sixthly, we must intensify regional cooperation in order to ensure that countries are working very closely together so that they become very much inter-related.
Finally, it is important that we develop greater mutual understanding. We need to explain what the European Union is trying to achieve with the single currency project and with enlargement to Central and Eastern Europe. We also have to explain to our citizens what we are trying to achieve with the Mediterranean project because, as Mr Sakellariou has already indicated, there are many misunderstandings about our aims. Therefore we need to increase publicity about the objectives of the European Union.
Madam President, I wish to join colleagues in welcoming this report and congratulating Mr Sakellariou.
I took the opportunity of looking at the list of speakers in this debate and I see that the overwhelming majority are from southern Member States. I wish to say, therefore, that the success of the Barcelona process is not just important to the south of Europe, but to all of Europe.
My own country has been fascinated by developments in Mediterranean policy for many centuries. This is a process in which the whole of Europe is engaged with the whole of the Mediterranean.
Secondly, I wish to echo those who have supported the parliamentary dimension of this process. It is right that we should honour and welcome the work done by ministers, Commissioners and civil servants. But if this process is to be a success, it has to be a meeting of minds and a meeting of peoples, and that needs to involve the parliaments of the states. In the next two days we will try, with the Committee on Foreign Affairs, Security and Defence Policy and our distinguished guests, to work out what the framework of a Euro-Mediterranean Parliamentary Forum would look like.
Finally, I welcome what might be called the holistic approach of the Barcelona process - its multidimensional nature. The problems of the Mediterranean demonstrate, more dramatically than perhaps anywhere else, that foreign affairs is not just a series of unconnected and unpredictable crises.
Those things which we call politics, which we call foreign affairs, respond to underlying trends. We know that demographic, environmental and economic issues interrelate to produce the political problems and the migratory flows to which Mr Sakellariou referred. They build on the complexity of the historic cultural legacy of many millennia of interaction in the Mediterranean.
It is perhaps dangerous for a politician to advise other politicians to study history, because we all have our favourite national historians. However, I recommend that anyone involved in this process should study the work of that great French historian Braudel and his classic study on the Mediterranean at the time of Philip II. There they will see clearly laid out the interrelated system of culture and economics that is and always has been the Mediterranean.
Mr President, I warmly thank Mr Sakellariou for his good work. His report fully recognizes the strategic importance of the Mediterranean. I too welcome our friends and colleagues from countries on the other shore of the Mediterranean. I believe that it is absolutely essential to shift the balance of European policy towards the south because the Mediterranean area is particularly vulnerable to the emergence of a new wall of incomprehension between north and south, between the Christian and the Muslim world, between the rich and the poor world. This has to be avoided and in this context the Barcelona process is most important, as is partnership with the countries on the other shore of the Mediterranean.
I also agree with Mr Dimitrakopoulos when he says that genuine Islam must not be regarded as fanaticism or intolerance but is to be regarded as a culture, based on tolerance and respect for the opinions of others.
If we are to make progress along the road towards political partnership, I believe there are several important preconditions, among them the fact that Europe must become a unitary political interlocutor that is able in some way to bear its great burden of freedom and democracy, as reflected in the Convention on Human Rights, the Court of Justice, the principles of the rule of law and democracy, pluralism and tolerance.
I am concerned about an economic aspect. Although a champion of the free market and economic liberalization, I believe that in the case of agricultural products we cannot move from protectionism and international agreements of a dirigiste nature to the liberalization of trade. That would be extremely detrimental to Europe and in particular to the European countries bordering the Mediterranean.
Mr President, the follow-up to the Barcelona Conference has to be the next step in the dynamic process of rapprochement between Europe and its neighbours around the Mediterranean Sea. But the prevailing climate is not calculated to raise expectations overmuch. The Middle Eastern peace process is in trouble, and that in turn affects the Barcelona process. The aspirations voiced in Mr Sakellariou's report are very laudable, but I maintain that they are not very realistic. We have to move forward step by step with concrete plans and not lapse into fine speeches. Regrettably, our Group thinks that many of the proposed amendments to the Sakellariou report go too far. Of course this House must give a lead and ultimately the OSCE model must be practicable and the Euro-Mediterranean stability pact has to be an interesting idea. But first of all we should concentrate on rounding off the bilateral agreements with our partners. And the Barcelona process is useless unless we are consistent. For example, the recent statement by a number of senior Christian Democrats that the Union is a Christian community, so that Turkey, for example, cannot join, will have hit a nerve throughout the Mediterranean region. And I totally repudiate that statement. The Union does not judge people by that kind of outdated criteria and we must insist on respect for human rights and democracy and make it clear to Turkey, for example, what criteria she must meet if she is to join. Those criteria are valid both for Turkey and for a number of other countries in the region.
Mr President, supporting the Barcelona process today means deepening it, in the first instance politically, where Europe must build genuinely autonomous regional security with its Mediterranean partners, by reducing to the maximum the presence of powers alien to the area - remembering the United States bases and fleet - and by making promotion of democracy and respect for human rights the fundamental aim - remembering Turkey, Algeria and Morocco. We must also implement measures to promote trust, stability and conventional and nuclear disarmament, which calls for a regional organization based on similar principles and procedures to the OSCE. Security in the Mediterranean will be impossible without adequately solving a number of open conflicts, completing the Middle East peace process, self-determination for the people of Western Sahara, and reunification of Cyprus. Barcelona cannot go against itself.
The Union must sponsor economic and commercial integration in the region, but not on the basis of free trade at all costs, which ends up destroying the quality of life of the working classes or financial support to International Monetary Fund adjustment plans, but, on the contrary, promoting models of sustainable development from which to reduce problems like debt, promoting gender equality and youth employment, combatting the deep causes of migratory flows, which must not and cannot be tackled by policing or restrictive and quasi-xenophobic frontier policies, and restoring an extraordinarily degraded environment.
All that should be present in the Barcelona process and sponsored in the next meeting in Malta together with three other measures: promotion of cultural understanding between the north and south coasts, introduction of mechanisms to involve the public, and the creation of a permanent interparliamentary forum with powers of consultation and proposal. If all that is fulfilled, the Union will be laying the foundations of Euro-Mediterranean cooperation in which all participate, which is essential for its own stability and which is not perceived as a mere strategy to gain market quotas or impose neo-colonial ideas.
Mr President, I want to point out that many of us had expected rather more of the Barcelona Conference, such as a shift of balance southwards of European Union policy, which is all too often aimed rather more towards the eastern countries. Perhaps one of the limitations of the Barcelona Conference is that it demonstrates the absence of a genuine European foreign policy. In fact it has been concerned mainly with creating a large free trade area without constructing a solid and durable system of wider and more structured forms of regional association. The causes lie in the fact that participation in the system is limited only to 12 African coastal states, excluding Libya, Albania and the countries of former Yugoslavia, that the aim is to promote the free movement of goods while in fact hindering the movement of persons, and that there is no genuine democratic dialogue between all the components of civil society on both shores of the Mediterranean.
However, the Barcelona Conference was a first step, which we cannot dismiss, towards the necessary approach to relations between the Mediterranean countries. For that reason we Greens endorse the report by Mr Sakellariou and congratulate him on his excellent work. In particular, we regard as most important the call on the Commission to draw up a special report on the human rights situation in the 12 non-EU signatory states and the proposal on the establishment of a European civil peace corps in order to strengthen humanitarian action, achieve a peaceful resolution of conflicts, prevent the outbreak of new conflicts and provide the requisite confidence-building measures. This is a proposal the Greens have always put forward. We also propose a discussion on disarmament, on the need for arms limitation, the need to establish a nuclear-free zone in the Mediterranean region.
We agree on the need to develop the MEDA programme in a positive way and to aim at debt cancellation, linked to compliance with the principles of the declaration, with a view to promoting sustainable development and to achieving that aim by means of renewable energy sources and energy savings. So we hope the European Parliament will be adequately represented in Malta and that all the non-governmental organizations will be present at a civil forum financed by the European Union.
Mr President, the Barcelona Conference marked a major turning point in the creation of a Euro-Mediterranean pole. That in no way reduces the necessity to conduct a regular review of progress in the working areas that have been opened up, to ensure that the spirit of Barcelona endures. And, as Mr Sakellariou's excellent report recommends, it is important that the European Union should move further down the road to Euro-Mediterranean co-operation.
As far as my group is concerned, it seems to us fundamental to strengthen trade relations while adopting the objective of reducing the trade balance deficit. Furthermore, sustainable development of these regions presupposes sound management of resources, and especially of water.
Politically, we would like to see some relaxation of the common policies of conflict prevention, and greater attention paid to the subject of human rights.
Nevertheless, the spirit of Barcelona will only be fully realized if culture is given the importance that was attached to it at the time of the Conference, as a catalyst and as a means for bringing peoples closer together and combating intolerance and racism. That is why my group will be supporting the amendments designed to strengthen cultural exchanges, the role of civilian society and the heritage conservation policies.
Mr President, the Sakellariou report has the merit of emphasizing the priority importance which we should now attach to establishing close co-operation with all the Mediterranean seaboard States.
For Europe, in the aftermath of the cold war, the Mediterranean horizon has become the horizon of security. The two essential factors for that security, as inseparable as the two sides of a coin, are the economic development of the countries of the southern and eastern Mediterranean, and the control of migration flows.
This latter consideration is not only an essential precondition for the internal security of the European States but also the mainspring of our partners' development. They must be able to rely on motivated human resources, on a trained elite which has a greater, more public-spirited interest in the development of its own country than in the illusory attractions of an expatriate existence. It should be a constant concern of our co-operation, and of its necessary renewal, to prevent encouraging this brain drain.
Mr Sakellariou proposes the creation of a co-prosperity zone in the Mediterranean. That is indeed the path of genuine co-development which we should be taking, in order to ensure that the Mediterranean can one day become a zone of lasting stability. For that purpose, we hold trump cards which others do not. The long tradition of friendly and co-operative relations between some of our countries is a precious asset to the entire Union.
After the unfortunate failure of an initial ambitious attempt at a Euro-Arab dialogue, a new dynamic is seeking to become established on the basis of the Barcelona Declaration. We must succeed this time, by asserting Europe's Mediterranean priority clearly, resolutely, lastingly and realistically.
Mr President, the thousand Mediterraneans of Brodel, the old and new civilizations on the African and the European coast that have existed through the course of time, distrustful of one another and sometimes even inimical, have created the foundations for a common future through the Barcelona Conference.
It produced a final declaration, the fruit of that strange North-South summit that advocated global cooperation, to be implemented at three levels: a more intensive political dialogue, the development of economic cooperation, more attention to the social, cultural and human dimension.
Now, a few months later, we have to criticize the inadequacy of the European initiatives. The time has come to translate into action the lofty intentions of the final Declaration of the Barcelona Conference. In our view, the Council must convene regular follow-up conferences, in an attempt to identify the most appropriate measures to be taken, and must look into innovative formulas aimed primarily at debt cancellation, but also formulas for conversion, which does not mean cancellation but means converting reduced debts into expenditure devoted to development, to training programmes, to the requisite adjustment of the legal framework so as to make it into a comprehensive and consistent whole under the agreements.
A future Euro-Mediterranean stability pact could include, among others, a contractual commitment to acknowledge and respect the territorial integrity of all the Mediterranean partner states and a clause on establishing a nuclearfree zone throughout the Mediterranean basin.
Mr President, first of all I want to welcome our friends from the Euro-Mediterranean parliaments and say that this has been a great achievement. Commissioner Marín, you know how strongly Parliament advocated this policy.
It could be said in general that the Euro-Mediterranean policy has already produced a result because it has affirmed and legitimized the European Union's political role in the Mediterranean and improved our relations with the countries on its shores.
Today we are here to celebrate this fact, regarding it as an acquis : now we have to see how we can move forward. Of course, the practical implementation of this policy involves greater difficulties than its establishment. We have been aware in recent times of the difficulties and delays: there were delays in the definition of the MEDA regulation; we still need to define the charter of what is known as the stability pact which we hope will come into being in Malta, in response to a proposal - and this is important - from the ARE group; we wanted to have the Commission's indicative regional programme in April and, finally, we need to make every effort to incorporate finance, firms and trade associations in the Euro-Mediterranean policy. We know there is an obstacle, namely the instability in the Middle East: but we have always emphasized the objective links that exist between establishing the Mediterranean policy and the peace process in the Middle East.
We must speed up the establishment of relations between the civil societies. We can establish relations between institutions up to a certain point, but then we need relations between socieities. They need to establish closer contacts among themselves; we have to find ways of achieving this, including new ways, we have to invent them. Of course this will be difficult, but we must do so because this will lead to more rapid and more frequent direct relations. If we are to involve the societies in this process it is important that we look into means of setting up a permanent, although not cumbersome inter-parliamentary structure. We need enormous progress in decentralized cooperation, which will encourage relations between areas and regions and activate the wealth of our cultures, our people, whose operational, entrepreneurial capacity will be enhanced by direct contact.
What we must do now is to encourage this direct contact: any instrument, any ideas on this will be welcome and you, Commissioner Marín, will always have our support along this road.
Mr President, first of all I too would like to congratulate Mr Sakellariou on the excellent report he has presented. Euro-Mediterranean partnership is based mainly on three fundamental pillars: the political and security pillar, the economic and financial one and the social, cultural and human one. At present the state of the art of these three pillars is generally speaking satisfactory, nevertheless in each of the three cases, problems are apparent which, if not resolved, could jeopardize everything.
As regards the first, political and security pillar, we cannot deny that between the Barcelona Conference and now there have been more military encounters between member countries of the partnership and that their attempts to successfully conclude their respective peace processes have stalled. Although there is no provision for any link between the peace process and partnership, these problems could end up weakening it. The European Union must therefore have greater influence in the Mediterranean region and assume a political role which, considering the importance of its financial role, should be a wide-ranging one.
On the second, economic and financial pillar, the progress made is increasingly evident. However, we have to note with disappointment the difficulties encountered in the administration of the MEDA programmes, which have forced the Commission to freeze them temporarily following the weighty report by the Court of Auditors.
Turning finally to the third, social, cultural and human pillar, it has to be said that this has been subject to considerable delays, both because of the difficulties with the MEDA programme and because of our Parliament's delays, since it has not yet created the forum which should become the ideal meeting place for EuroMediterranean civil society.
In the time between the Malta Conference and Barcelona III, the European Parliament must therefore seek to institutionalize a permanent dialogue between the various civil societies in order to avoid the risk of constructing a Euro-Mediterranean edifice without foundations, without the fundamental and reciprocal awareness and confidence that is needed between two societies that are still suspicious of each other and different.
I am therefore happy to welcome the colleagues from Mediterranean third countries who have come here and the proposal to set up a first meeting between the members of our and their parliaments. I also urge you strongly to ensure that this does not remain an isolated event but is the forerunner of an institutionalized and regular dialogue.
Mr President, I too extend a warm welcome to our colleagues from the Mediterranean region. What we have to do now is take the Barcelona initiative forward in practice and Mr Sakellariou's report provides a particularly good starting point. Since the beginning of this stability policy I have had one complaint. Only the countries of the south are making any effort here, and happily Mr Spencer has the same impression, so things will have to change. Perhaps under the Dutch presidency there will be a change of emphasis at the followup conference in Malta. In any case I hope that considerable attention will be given to asylum, migration, drug trafficking and organized crime.
But, Mr President, Mr Titley put it best of all. There will only be stability and security in this region if human rights are respected. I am glad that all members of the Foreign Affairs Committee are prepared to consider my proposal that we should adopt the OSCE's model for monitoring human rights in the region. That would, one hopes, take us some way forward. Because unless there is a move towards democracy and above all reciprocal integration on the part of these countries, well, there will be no stability in that region without progress in that area. Regarding reciprocal co-operation, Mr President, I regret that one of our newest partners under the interim agreement, the Palestinian authority, has, at least if the media reports are true, just issued an invitation to the United States, the European Union and the Arab countries to attend talks in Gaza which exclude their Israeli peace partner. If that is true it is not consistent with the spirit of the Barcelona Treaty, but I hope these reports are not true.
Mr President, ladies and gentlemen, I agree with the fundamental points of Mr Sakellariou's report and my group's support of it, expressed by Mr Bertens, and also with the very positive evaluation of Vice-President Marín's work and results. I agree on the significance of the establishment of a European Union Mediterranean policy in Barcelona in November 1995, under the Spanish Presidency. But on the other hand I have rather more reservations about certain economic aspects. Mr Bertens spoke more about political aspects and I want to refer more to economic aspects, given that, for one thing, the delay in approving and subsequently implementing the MEDA regulation has slowed down other projects and dampened the expectations established at Barcelona.
Secondly, I must stress the need to develop projects which really contribute to economic development and meet expectations - above all economic expectations - in the area and which, as has already been said here, are encountering some reticence as regards finance. That reticence must be overcome at the London meeting - an important meeting, to my mind, although I do not think it has been mentioned so far - and finally, as Mr Sakellariou said, much easier access to such projects must be extended to small and medium sized companies.
Mr President, I want to congratulate Mr Sakellariou because in his report he deals coherently with the three basic pillars of the Barcelona statement and also proposes alternatives to solve the problems which may be generated by political cooperation, cooperation in security, economics and finance, and cultural, social and human cooperation.
However, Mr President, since we are totally at one with the soul and spirit of the Barcelona Conference and perhaps to add another angle to this debate, I want to draw attention here to the great sacrifice and far from beneficial consequences that blindly strengthening Euro-Mediterranean cooperation involves for the industrial sectors of objective 1 regions.
The majority of these regions are in the Mediterranean basin and have industries similar to those of the third countries. I particularly want to highlight the damage that strengthening free trade under Euro-Mediterranean cooperation will cause to the Union's agriculture and textile industry if we fail to recognize that the least favoured regions in the Union itself will be seriously prejudiced and face more difficulties than they already do in achieving the desired level of development. There is also the added risk that the security and stability of existing agreements with third countries in the Mediterranean basin will be seriously prejudiced.
Mr President, as the Barcelona Conference confirmed, Europe is part of the Mediterranean Basin and the Mediterranean Sea is, for all the countries surrounding it, an inland sea - a sea that belongs to us all.
So we need to learn to work together, all of us who have lived together. We must therefore have joint projects in economic development, research, energy programmes and environmental protection. Together, we must guarantee our common security, fight for peace and equip ourselves with specific means for doing so, as the Sakellariou report proposes, through a charter. Together, we must defend human rights and combat racism, intolerance and all forms of fundamentalism. We also need - jointly, again - to further the advance of democracy where it is insufficiently established and defend it where it exists, with all due respect for our differences, naturally. Finally, Europe has a duty to reduce the debt of its Mediterranean partners. That will be a strong, specific signal which they are all expecting from us.
In conclusion, as chairman of the Europe-Israel delegation, I offer my warm congratulations to Mr Sakellariou for the quality of his work and the excellence of his report. I also call upon the whole European Parliament and European Union to understand that our future, in every area, will depend on our dealings with the southern countries in general, and the Mediterranean seaboard States in particular. We have done some good work so far, but we must bear in mind that there is a great deal still to be done.
Mr President, I think that for the first time following the Barcelona Conference it has become possible to establish an authentic policy for the Mediterranean in global and organic terms. However, there are several essential conditions for achieving this objective. The first is to accompany the partnership with genuine technical support measures in order to attain the objectives that have been set. It is extremely important not to seek to impose a policy from above but to reach appropriate agreements with the individual countries on establishing the specific policies of the three pillar defined in Barcelona.
I cannot go into all the aspects in the time available and will confine myself to one observation. I have in my hands the calendar of events produced by the Commission. There are undoubtedly deadlines in regard to matters of major importance, but which mainly concern questions of security; that is correct since the objective of peace and stability is an important one. The economic aspect is also extremely important. But there are still very serious weaknesses as regards the entire question of cultural activities, which is also an essential aspect if we want to resolve, not by imposing solutions but through genuine development, matters relating to the closer integration of the Mediterranean countries and if we want to create a stronger sense of identity among all the countries by means of cultural initiatives of which, however paradoxical, there are only two: the usual customary attention to the audiovisual media, given the importance of television, but also, which is perhaps very important, the awareness of the programmes to be transmitted given that this signifies genuine policy-making. From this point of view, I too want to praise Mr Sakellariou's report, without disregarding the important contribution made by Mr Dimitrakopoulos.
Mr President, Commissioner, I would like to begin by welcoming the delegation of representatives from the Mediterranean countries to the gallery and then turn briefly to the economic aspects of the Euro-Mediterranean partnership.
Following the individual meetings in Bologna, Naples, Brussels, Rome, Trieste and Marseilles, it became clear that there was a wide-ranging need for training, for technological transfer and partnership between undertakings with a view to Mediterranean cooperation. Our experience with the MEDA projects has also taught that a genuine development programme depends on the involvement not only of the governments but also of civil society, of the production and service undertakings, the trade associations, the medical centres and the universities.
This approach needs major resources, which we fortunately now have under the MEDA programme. It is urgently necessary for the Commission to define and organize the management of the programmes. We know that many Mediterranean third countries are requesting aid in order to improve their infrastructure: water, energy, transport and telecommunications. It is urgently necessary for the Commission to set up the Euro-Mediterranean water agency, for it to promote cooperation in energy in the framework of the Energy Charter and for the network of the Innovation Relay Centre which is being extended to the central and eastern European countries through the Fellow members Innovation Relay Centers also to cover the countries on the other shore of the Mediterranean.
Let me also ask the Commission to carry forward the initiative for a satellite link-up of multimedia communications, integrating Mediterranean services and applications and building bridges across the Mediterranean in, for instance, the area of transport safety, territorial and environmental surveillance, tele-medicine and distance learning.
I hope that the workshop on the spatial applications of the Euro-Mediterranean region to be held in Cairo on 26-27 May will help to emphasize the importance and usefulness of these technologies and lead to practical initiatives.
Mr President, I want to begin my speech by congratulating Mr Sakellariou on encapsulating Euro-Mediterranean policy in a report which I regard as most opportune, taking stock of our efforts so far and establishing lines of action.
I also want to record that when we speak of Euro-Mediterranean policy we need to be able to face up to our responsibilities; the work we lost for budgetary reasons last year could have converted our commitments into reality. That must be taken into account, if we want to preach by example.
As regards lines of action, I think the stress laid on shaping the Mediterranean as a multilateral area is very important. We are not just planning the establishment of a free trade area, but also the construction of an area of peace and prosperity fundamentally founded on experience based on common values and on upholding democracy and respect for human rights, within a structure on the lines with the former Helsinki Conference, later the OSCE, leading to stability in and participation by all the countries in the area.
On the economic side - although I have to be brief - I do believe it is important to stress not only participation by the public - provided for, at the time, in the MEDA Regulation - but especially the effort to provide backbone and organization which has to be made in the majority of the Mediterranean countries so as to be able to consolidate their own structures as societies.
Finally, Mr President, I think that the great objective of our Euro-Mediterranean policy must be to replace fear, mistrust and conflict with a policy which really makes the Mediterranean Mare Nostrum .
Mr President, I too would like to welcome our Mediterranean friends and colleagues, and also sincerely to congratulate Yannis Sakellariou on his work.
The Barcelona Conference confirmed the European Union's interest in the Mediterranean and the great importance of that area for the whole of Europe and its development. Europe has understood that peaceful coexistence in the area cannot exist unless the great problems faced by non-Community countries in the Mediterranean Basin are addressed, problems which essentially amount to democracy and development. It is therefore in the European Union's interest, and at the same time its obligation, to help those countries on the basis of an equal relationship, and with respect for their cultural characteristics. We must not forget that the Mediterranean is an area in which different cultures and different religions meet.
We consider it to be a very positive fact that great emphasis is placed on respect for human rights and the protection of minorities, because those are among the basic problems of those countries. The issue of peaceful co-existence in the area relies on respect for territorial integrity and on the inviolability of frontiers, and is an essential prerequisite for partnership relations to develop between the European Union and the countries of the South. For this, we consider it essential to create a mechanism to guarantee compliance with those principles, because, unfortunately, there are countries that took part in the Barcelona Conference but which are failing to comply with what was agreed, and so continually creating tensions and persisting, in contravention of all international law and order, with the occupation of a large section of an independent state.
I think it is very important to pay particular attention to the subject of migration. Most of the immigrants are in the Community and come from Mediterranean countries. Besides the necessity to find solutions which will address that issue, we must also understand that the problem cannot be solved in the host countries, but in the countries of origin. It is for that reason that the European Union must help the development of those countries, so that the flow of migration can be stemmed.
Mr President, first I want to congratulate Mr Sakellariou and everyone here. Secondly - and I believe it is just to do so - I want to congratulate the European Commission on its achievements this year and particularly the Euro-Mediterranean policy.
Mr Spencer spoke in this Chamber of the need for all the countries of the Union to feel that Euro-Mediterranean policy belongs to them. I am optimistic about that. The involvement of the British Government at the London Conference is an example.
But I think we must also try to make progress, looking to the future, in the sense that all the other policies of the European Union should also incorporate the spirit of the Euro-Mediterranean Conference.
I do not need to go to the Commission, I do not need to speak about European policies in support of this, I only need to stay in this House and see the papers we produce. We will not be able to maintain credibility much longer if, alongside reports like Mr Sakellariou's - reports which use terms like partnership or cooperation - we will find words like 'danger' in speaking of questions relating to agriculture, security or frontiers.
The immigration issue and Member States' policy on it is particularly flagrant, compared with what we say in the section on cooperation in the social, cultural and human areas of the Euro-Mediterranean agreement. I also want to say that the ECU 64, 000 million earned by exports in 1995, producing a positive balance of ECU 18, 000 million, speaks for itself in answer to some of the questions raised in this House on the problems Euro-Mediterranean policy may cause to certain European regions. I think we ought to avoid that kind of comment as much as possible, and make clear what is really happening.
I want to end by referring to a subject I am already weary of - the Islamic danger. I just want to mention one specific case: a Pakistani woman has taken her father to court because he would not let her marry the man she loved. Conflicts like that have often arisen in the European Union, but I do not know of anyone going to court to resolve them.
Mr President, looking at the Sakellariou report and its well-intentioned proposals from a northern or north-eastern perspective, I feel that there are some very interesting dissimilarities between our case, the Baltic Sea region, and the Mediterranean. One of them - and that is my concern here - is that too many Mediterranean countries have a long way to go before the body politic is free from the influence of religion or, as I would personally put it, religious superstition. The Protestant tradition in the north makes separation of religion and political power easy.
We note the conflict between some government circles in Turkey and the army, the latter representing Atatürk's idea of a lay society. We should also note that even among countries living in some sort of fragile peace there is no widespread acceptance of peace and what it means. Here the question of the media comes in. The little I have seen of the media coverage in the non-EU countries along the Mediterranean showing events in other countries along the same shores is often distorted and one-sided and does not contribute to an understanding of the cultural and political diversity of the area.
I see a possibility for the EU to exercise moral power and pressure on the countries in question, which is probably the intent behind many of the good proposals in the report by Mr Sakellariou. At best, the EU's financial contribution is small if you, for instance, compare it with US payments to some countries, especially Israel and Egypt. Sometimes power comes with money, but not always.
The report supports an enhanced EU presence in the area. The intentions are good. Nowhere is there mention of the fact that US involvement has been crucial and will be crucial in the foreseeable future. I hope that this will change. It also depends on the will of the people along the Mediterranean. How is this will expressed in a dictatorship?
Mr President, I too believe that Mr Sakellariou's report is important because it allows our Parliament to review the need for major advances in the Euro-Mediterranean partnership policy decided in Barcelona. It is true that some important progress has already been made, but it will be vital in Malta to move ahead with the charter for peace, stability and the full implementation of the cooperation provided for in the MEDA and the EIB regulations. This is a fundamental strategy for the European Union and must be regarded as such so that attention can be directed towards the south, beginning with the near south, and the processes of peace, stability and mutual understanding can be strengthened. That is why I say that it is vital to set up a parliamentary forum, an institutional meeting place between the European Parliament and the parliamentary assemblies of the Mediterranean third countries. We must admit that there are delays, but we will rapidly assume our responsibilities; this is our duty and we must do it as soon as possible.
Lastly, let me draw attention to a few points. It is true that we must create the conditions for more balanced trade between the European Union and Mediterranean third countries and promote the growth of intra-regional trade between the third countries in the Mediterranean basin; but as Mr Bianco said, we must also emphasize the importance of cultural dialogue, of cultural awareness, of the common features of the Mediterranean basin and of the differences, with a view to mutual respect and recognition, which is the basis of understanding and tolerance.
The value of such a dialogue was emphasized during an important meeting in Italy between writers and intellectuals from the Mediterranean EU countries. I believe that culture and politics do not come second but in a sense come first and create the right conditions for development, for Euro-partnership, for economic partnership. We must never forget that!
Thank you, Mr President, ladies and gentlemen. Let me first of all congratulate Mr Sakellariou, not only on the quality of the report we are discussing today, but also on his firm and unswerving support of the Mediterranean policy since its beginnings. I would also like to thank him for his kind words, but he will forgive me for not being equal to his command of languages - I cannot do so in German, but I do thank him very sincerely.
I am grateful for the comments made by both Mr Spencer and Mr Titley to the effect that European Union Mediterranean policy cannot and should not be a matter or concern or interest only to the Member States in the south of Europe.
As you know, the Commission has always insisted that Mediterranean policy is a European policy of interest to every Member State and just as it seems to me absurd that Mediterranean policy should be an issue only for Portugal, Spain, Italy, Greece and France, I also think it is wrong to regard the policy on the countries of central or eastern Europe as of interest only to the Benelux countries or the Germans. And in fact, the major review we are carrying out presupposes continuous and increasing consolidation of the idea that Mediterranean policy really is a policy for everyone and must be understood as such by all the Member States.
It is very interesting to have this report, Mr Sakellariou, on the eve of the second Euro-Mediterranean Conference which will take place in La Valetta in April. Much remains to be done. And the Commission endorses its content and the contributions made by the various groups in large part.
But I want to highlight one thing: it is hard to grasp the distance we have covered - and this is the main thing I want to say - since the Barcelona Conference was held in November 1995. Our sights are now set on the Malta Conference, when the Commission proposes to ratify the principles established in Barcelona and deepen them, rather than inaugurate new paths of cooperation. Because our main objective is the definitive consolidation of the Barcelona process.
I think patience and a sense of history are needed. Barcelona is only a baby. Barcelona is one and a half years old. The problems of the Mediterranean are enormous and some of them are serious and intense. So this policy must of necessity be a long term policy and like all long term policies it must gather momentum, taking increasingly firm steps.
Consequently, the Commission's fundamental strategy for the Malta meeting will be to consolidate what we are doing year by year, so that this long term policy goes on producing results.
Peace, stability, shared prosperity, and establishing a dialogue between cultures and civilizations, continue to be interdependent elements and they can only progress, as all of you have pointed out - and I am delighted at the consensus - to the extent that the three Barcelona objectives go hand in hand.
I will try to explain the current position very briefly: in the first pillar, we have an option - Mr Sakellariou mentions this in his report - to take action which makes it possible to recreate a certain common view of security problems in the Mediterranean. The charter is a part of the future because a set of objectives is finally being established. That is already a step forward. In La Valetta we will certainly be discussing whether the aim is modest or ambitious. I think it is a sufficient because a year and a half ago it was unthinkable - given the events that have occurred, for example, in the peace negotiations in the Middle East - that it would be possible at least to draw up a EuroMediterranean charter on peace, stability and security.
We have a basis, ideas which you have introduced in the political and security areas, for working on much more substantial issues, with the aim of establishing a kind of Mediterranean OSCE or security plan. I think these are ideas worth considering but of course they need to be deepened and include a specific timetable.
On the political and security side, the Commission endorses your report. We have been able to introduce a certain degree of new dynamism and a number of points suggest that we are at least on the right road: the list of measures with guarantees that have already been approved, the communications network between the 27 countries, the Institute of Foreign Policy network, the draft mechanism for prevention of natural disasters, and the action plan for political and security dialogue which is already being debated. So at least the foundations of dialogue are being laid pretty solidly.
The second pillar, or the second part of Barcelona, consists of economic policy and the association agreements. Perhaps that is the most brilliant part - I do not say that for my benefit, but for the benefit of my Directorate General - because in a year and a half we have already succeeded in negotiating and signing four association agreements: with Morocco, Tunisia, Israel and, recently, the Palestine National Authority, and we can certainly conclude the agreements with Egypt, Libya, Jordan and the Lebanon before La Valetta.
In just a year and a half we will have succeeded in concluding seven free trade association agreements, a rate of progress of two association agreements per quarter and you know how difficult it is to reach final decisions in our Council of Ministers, so that is a result which should fill us with satisfaction.
Earlier Mr Gasòliba mentioned a series of elements which need to be deepened. But from Barcelona to La Valetta, our work has been fundamentally geared to consolidating the network of association agreements, because this is the platform, the legal, economic and financial basis, viewed from the free trade perspective, which will allow us to continue consolidating the various aspects of cooperation. I repeat, this is a long term process. We cannot expect the classic problems in the Mediterranean to disappear as if by magic between Barcelona and La Valetta, in barely a year and a half. But there is already a significant network of agreements which will allow us to continue our work.
I shall end, Mr President, because time is running out. But I promise to send you the text of my speech so that you can read what I was going to say on the third pillar of the Barcelona Agreement, covering the cultural, regional and social aspects, negative interdependency, drugs, terrorism, fundamentalism and uncontrolled immigration. Much remains to be done.
The European Parliament has extended an invitation to the representatives of the associated Mediterranean countries and it is my intention that the foreign ministers should definitely confirm the creation of the European Parliamentary Forum in La Valetta. I believe that forum will be created after you have held that meeting here is Strasbourg.
And I want to conclude by telling you once again that there is no budgetary problem. We have a budget for the forum. So I want to ask you and those who have been invited to join the Commission in convincing all the foreign ministers, all 27, that this forum must be consolidated. And if that comes into being it will be another step towards establishing a political debate between parliamentary representatives of both sides in the longer term, and I believe that continues to be very necessary.
Thank you, I have gone on too long, but on the plus side I think I have at least given you a broad outline the results this Euro-Mediterranean policy is producing.
Thank you, Mr Marín.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Progress of the Intergovernmental Conference
The next item is the oral question (B4-0018/97/rev. O-0030/97/rev.) by Mr De Giovanni, on behalf of the Committee on Institutional Affairs, to the Commission, on the progress of the Intergovernmental Conference.
Mr President, Parliament is expressing serious concern about the progress of the negotiations at the Intergovernmental Conference. We have the impression there is an impasse and a rather serious situation. We also know that we have reached a very delicate point in the history of European integration, on the 40th anniversary of the Treaty of Rome which was celebrated this morning, and that we have been faced, especially since 1989, with problems on an entirely new scale.
We have reached a kind of moment of truth: we are either on the eve of substantial progress or on the eve of possible regression. We need only think of two fundamental issues, such as enlargement and monetary union. What will happen in relation to these two major questions if we do not transform the institutions? So the Intergovernmental Conference has a historic responsibility; but the impression we get is that the negotiations have not yet produced any outcome, three months before they finally come to an end. Is that true? I am asking the Commission. How does the Commission intend to put pressure on the governments? These are specific questions which we are putting to the European Commission today.
The European Parliament is trying to do its part and to lay emphasis on certain problems. In its resolution it highlights three essential questions. It states emphatically that the prerogatives of Parliament are the real cornerstone of the democratic legitimacy of the Union. Parliament is concerned about this. I have the impression that this process could come to a halt, could indeed backtrack, because there does not seem to be any real balance between closer integration, the development of the Union's policies and competences and Parliament's own power of legislation and control. Increasingly large grey areas are appearing within which committees carry out tasks that could also tend in a negative direction. So we call resolutely for co-decision to be extended to the entire legislative area, for the European Parliament to have control functions, for widening and extending qualified majority voting, for transparent legislation. The second question is the creation of an area of freedom, justice and security, i.e., the establishment of European citizenship and the extension of non-discrimination, that is to say the construction of a genuine European civil society.
But is this possible without any real integration of the important areas of home affairs and justice? Parliament believes it is not, otherwise everything will remain subject to government negotiation. But can we have a thousand Schengens? Obviously not! So here we call for the involvement of the Community institutions, a specific role for the European Parliament, a specific role for the Court of Justice.
Lastly, the Pandora's Box of closer cooperation, which is becoming the real issue at the Intergovernmental Conference. How so? We have the impression that this cooperation is becoming a pretext for an Intergovernmental Conference that is not able to resolve the major issues before it. We need only remember that if the majority question were resolved, it would scarcely be necessary any more to call for closer cooperation. Parliament can see the risks inherent in this prospect: the possible destruction of the balance between states, of cohesion, the possible seeds of fragmentation of the Union, of the very fabric of Europe.
That is why Parliament is sounding the alarm and sending a vital political message to the states, to the governments, to the Commission: where closer cooperation is necessary it must occur within the Treaty and not outside the Treaty, with the guarantees of the Community institutions and procedures. And it may become possible under the Treaty, but on specific conditions, some of which we cite in the resolution: unified institutional systems, the maintenance and development of the acquis communautaire , respect for the principle of the equality of all states and citizens, respect for the principle of solidarity and cohesion.
Lastly, what does unified systems mean? As my final point let me take the indivisibility of the European Parliament and its powers. We must point out - as I pointed out to those governments that referred to the possible division of Parliament - that the European Parliament is a parliament of the people and not of the states and must therefore remain indivisible. As such it will be the guarantee that even if situations arise that are temporarily different, this will not affect the unity of the European project.
Mr President, ladies and gentlemen, I want to start by thanking the chairman of the Committee on Institutional Affairs, Mr de Giovanni, for his speech, and the committee and Parliament for tabling these questions which I consider extremely opportune at this time.
This debate is occurring as we reach a crucial stage in the negotiations, that of defining the Intergovernmental Conference's exact position on the main points on the agenda: citizenship, employment, internal affairs and justice issues, common foreign and security policy, reform of the institutions and enhanced cooperation. And without a doubt, the 40th anniversary celebrations of the Treaty of Rome should serve both as a reference point and a moment to look towards the future. And above all they should serve as a touchstone of political will to progress the process of European integration in an effective and democratic way. The Conference sitting of 25 March in Rome should have a significant impact as it will be - it must be - an occasion which provides genuine political impetus at a critical moment in the development of its work.
I shall now reply on the various issues raised in the oral question. First I want to tell you that in celebration of the 40th anniversary of the Treaty of Rome, the Commission proposes action along two lines: one intended to promote - though obviously it cannot do so alone - what the institutions, the Member States, the witnesses to European construction, the representatives of the public confirm as the positive results of European integration. This will be in terms of the life and history of the institutions up to this moment, principally in relation to peace, development, and something I particularly stress because it seems to me essential, the safeguarding of our cultural model.
The Member States would never have achieved these results separately and we can only safeguard our model of society jointly. That is why we must get a message across to the citizens about what we have been doing, the work we have done, and we must succeed in moving closer to the ambitious goals we have set ourselves. We must also inform the public about all our proposals on the various scenarios within our grasp. Our information campaign is crucial to explaining what we are doing. We need to reach the citizens, society, non-governmental organizations, frequently so involved in our projects, and inform them about our intentions and our proposals. And on institutional issues, our effort should concentrate essentially on the maintenance of the balance between the States and the institutions. I think balance is almost a magic word in the process of European construction, and therein perhaps lies the great wisdom of the founding fathers. That balance is being maintained throughout the whole process, and it must be maintained and respected, with an extension of the areas where the qualified majority applies and in legislative co-decision, just mentioned by Mr de Giovanni, and which I regard as overwhelmingly important.
On the second question, the Commission has already presented a large number of proposals on institutional matters: on co-decision, on qualified majority, on enhanced cooperation, on 'communitarization' , on a large number of issues relating to internal and justice matters. Just a few days ago it also presented a review of the current role of the Commission, its composition, its legitimacy and the strengthening of its dual link with the European Parliament through the College and its President, whose responsibilities it proposes to increase. The day before yesterday, the Intergovernmental Conference specifically dealt with this matter.
The Commission will also present proposals on qualified majority to try to limit the sectors covered by unanimity to the maximum. It seems to us that unanimity is something utterly exceptional and should be limited to constitutional and quasi-constitutional issues. The other fields should embrace the idea of qualified majority because we know unanimity paralyses Community action. And the Commission is also considering the possibility of a change in the weighting of votes on the Council.
As regards the composition of the Commission, it is asking for one commissioner per Member State up to a maximum of 20, and beyond that figure its composition will be re-examined. It also envisages Parliament having confidence in its president and being more pro-active in nominating the members of the College and ensuring the consistency of their work.
On the third question, our position is very clear. The procedure laid down in the treaty for the Commission to take the legal and political initiative is its main reason for existence. That monopoly of initiative is a condition of the proper functioning of the Union.
It is likewise a condition of effective work in the Council and of responsible proposals to the European Parliament. We are very conscious that without that monopoly of initiative there would be much greater difficulties in the way of progress. And monopoly of initiative does not mean Members of Parliament and Member States have no right to take political initiatives - articles 100 c4, 138 b and 152 guarantee that right. The Commission takes that into account even beyond the strict letter of those articles. But the Council and the European Parliament must have no more than a formal proposal on the table: different sensitivities need to be taken into account and there must be political negotiation of the Community type and not of a strictly intergovernmental nature. The Commission maintains its position on this point, and I personally have done so in all the discussions of these issues throughout the Conference, because we are convinced this is vital to the success of the Union. The very most we could accept, if certain third pillar matters are transferred to the Community system, is the possibility of a short period when each State could also present legislative proposals for decision. And at the end of that time the system should return to normal, obviously upholding the possibility of political proposals by Members of Parliament and governments, as exists at the moment.
The Commission's position on enhanced cooperation is also clear. The proposal for this cooperation, to be put to a vote by the Member States, should come from the Commission. In representing the general interest, the task of the Commission is to try to bring action incorporating all the Member States to a satisfactory conclusion. And if that proves impossible, it is up to the Member States themselves to demonstrate the impossibility as appropriate. The Commission will then formulate a proposal on the basis of that information.
But above all, the Commission stresses the clearly exceptional nature of enhanced cooperation, principally in the area of the first pillar. Here I identify very closely with Parliament's draft resolution.
In the area of the second and third pillar, the Commission is not in a position to demand an exclusive right of initiative, as they basically involve intergovernmental matters. But in our opinion it does not make sense to prevent the Commission making proposals on such matters. The Commission is not prepared to abandon that position and has made that known; on behalf of the Commission, I have personally made that known repeatedly during the negotiations. Several States are going to support the Commission's position in whole or in part.
As regards the last question, ' communitarization' of justice and internal affairs is intended to allow decisions in this area to be adopted in a democratic and legally controlled way, but also in an effective way. Although we do not dismiss the advantages of a transitional period before 'communitarization' , we nevertheless believe it is advisable to apply the principle of unanimity, because that method has produced good ideas in the past. We think that is equally valid for 'non-communitarized' matters in the third pillar in view of the truly modest results achieved with the current method.
Mr President, that concludes my answers to the questions, very much in summary, obviously, and I must tell you that the stage we are now entering in the Intergovernmental Conference, as you will certainly have been informed through your representatives, is the real negotiating stage. In addition to the Dublin text we have a number of proposals on the table and the Dutch Presidency is submitting composites of them for our consideration. Yesterday we discussed common foreign and security policy, and flexibility, and there are various issues still outstanding, like subsidiarity and the simplification and restructuring of the treaties. The next meeting will be on 25 March, the day of the commemoration, and then we have three meetings planned for April and four for May. I still think we will conclude in time for the Amsterdam European Council. I have hardly any doubt of that. What I am not so sure of is how we will conclude. I still have confidence that good sense will prevail and the final result will give Union policy the impetus it needs and make it possible to prepare the Union properly for the enlargement. But I have to tell you we have great faith, in this whole enterprise, in the stimulus received from the European Parliament.
Mr President, ladies and gentlemen, forty years of the European Community represent both a historic success and a present obligation for us. European integration is built on continuity and change. If the Intergovernmental Conference is to achieve satisfactory results, the European Parliament, in accordance with the Dublin Document, must now formulate its position on controversial issues during the current negotiations and before the treaty is drafted in May.
Firstly, the European Union needs majority voting in the Council and, of course, parliamentary codecision for the whole range of ordinary legislation. That is the key issue of the reforms, because the effectiveness of the Union depends on it.
Secondly, the EU also needs certain exceptions from the precept of concerted action, but only as a last resort, as a means of avoiding sustained obstruction. This is also - regrettably, I might add - an unavoidable condition of our capacity for enlargement.
Thirdly, the EU needs team spirit, cooperation and movement - not flexibility; although that enigmatic term sounds good, it means nothing and leaves unbounded scope for interpretation. That dilutes the acquis communautaire and leads to a Europe à la carte . We must consider critically, and in some respects anxiously, the current state of negotiations at the Intergovernmental Conference, precisely because we want to make the Amsterdam summit a success. We need that success, because 40 years of a European Community based on supranationality and solidarity could not, for example, prevent the Renault affair. We all had to experience the brutality with which economic power was unleashed here against people's jobs and against the European welfare state.
We cannot continue to run along behind the decisions of multinational companies and suchlike; we have to pursue better policies, active policies. That is exactly what the citizens of this Union expect of us. It is also the very basis of democracy in Europe in the 21st century.
Mr President, this is a crucial time, as the Commissioner has said. In a few months' time this Intergovernmental Conference will reach a conclusion and the Dutch Presidency is committed to presenting its draft at the beginning of May, just a month and a half away. That is why, Mr President, we in the Committee on Institutional Affairs thought it was the right time to consider the issues on the conference table through the questions put to the Commission by the chairman, Mr De Giovanni. And I want to add that, in the draft resolution we passed in the Committee on Institutional Affairs by a large majority and which the House will vote on tomorrow, we sought to uphold two things: continuity and consistency with previous resolutions of the European Parliament.
Continuity, because the European Parliament has expressed its position on all the questions of this Intergovernmental Conference in the Bourlanges-Martin and Dury-Maij-Weggen reports and in the Dublin Resolution, which analysed the Irish Presidency's document. Our intention was to concentrate on various major issues which have arisen as the debates in the Intergovernmental Conference have progressed. One of the issues on the table at the moment is the third pillar. I think citizens in all our countries feel security is threatened, and - I think this is enormously positive - they feel that Europe should also take responsibility for this area which so closely affects their lives.
I also want to say, Mr President, that expectations about 'communitarization' of the various sectors of the third pillar have currently dimmed a little. I think the resolution Parliament is going to approve leaves matters very much in line with previous resolutions. It fully clarifies where Parliament stands on the areas to be 'communitarized' , first of all, and secondly, where there is enhanced cooperation, what conditions must be assembled to bring matters to a conclusion. We are going to include terrorism as an objective for 'communitarization' in an amendment my group has presented, Mr President.
Enhanced cooperation is the second main section dealt with in that resolution. Before getting into the detail, we are going to defend the philosophy of this Parliament, which is the extension of qualified majority in the Council and co-decision in Parliament. I am sorry the Council is not here, but I would like someone to tell me why this Parliament has only been granted co-decision in certain sectors. What is the conceptual, philosophical, and political reason why Parliament does not have co-decision in all sectors? I do not think there is one, Mr President, and we will therefore continue to reiterate our demands.
In the second place, enhanced cooperation should not be the 'gadget' of this conference. Enhanced cooperation does not solve the problems. Enhanced cooperation - let it be clearly stated - is just a necessary instrument to avoid progress being blocked by a Member State which is causing deadlock. If that did not happen there would be no need for enhanced cooperation.
And I shall end, Mr President, by saying briefly that our resolution establishes the conditions under which enhanced cooperation will be possible. I am sure subsequent speakers will address other aspects of this resolution, which I hope will be approved tomorrow by a large majority.
Mr President, Commissioner, ladies and gentlemen, when the Intergovernmental Conference on the revision of the Treaty began in Turin on 29 March last year, the participants assigned it three tasks: to equip the Union with efficient institutions with a view to enlargement, to provide Europe with a genuine ambition in the fields of diplomacy and defence, and to improve the organization of the third pillar - justice and internal affairs. The intention was that all this work would take us into the Europe of the 21st century, a closer-knit, more democratic, more mutually supportive Europe.
Without prejudging the results, a year after the IGC began, recent events have shown on more than one occasion the limitations of the Union's present architecture with, for example, the failure of the Commission in the BSE tragedy and the inability of the Union to respond to the sufferings of the Renault workforce at Vilvoorde.
It is on this last point, like Mr Schäfer, that I would like to alert the Commission and the Council. Over and above these three challenges which the IGC is to meet, is it not time to construct a social Europe, time to discuss calmly the tragedies brought about by unemployment, and, better still, time to try to prevent them or mitigate them? Are we going to wait until our 18 million fellow citizens who are out of work are called upon to come and demonstrate their discontent in this House to force us to vote under pressure?
Confronted with the globalization of trade and the technology explosion, are we simply going to offer the men and women who make up our Union's population this desperate choice between insecurity and unemployment? The Eurobarometer poll of February 1997 showed that the fight against unemployment was regarded as a priority by all our fellow citizens, and should be the main objective of the IGC.
Ladies and gentlemen, are we finally going to give Europe the means to follow a third road - the road of employment and social justice? Yes, the time has come to define a genuine European social model, as President Chirac said at the opening of the IGC.
Finally, harsh and even painful though it may be, the present situation does give us an opportunity to realign the IGC, with a view to constructing a Union that works for mankind, and avoiding the temptation simply to clean up our institutions, necessary though that may be.
Mr President, Commissioner, as you were saying a moment ago the Intergovernmental Conference has embarked on its final phase.
I have the impression that, even more than at the start of the Conference, public opinion has been traumatized by human tragedies such as the closure of the Renault works at Vilvoorde, and that it will not tolerate timid advances that have no positive effect on the functioning of the institutions - that fail in other words to provide the necessary solutions to meet the anxieties and allay the scepticism of Europe's citizens.
As things stand today, there is no doubt that it is within the third pillar that the most significant advances seem to be occurring. It is true that there are public expectations regarding security, the fight against drugs and against organized crime. Our motion emphasizes the requirements in this area. But the Council would be wrong to think that that would be enough. Inadequate advances in the areas of the first and second pillars will set the seal on the failure of the conference, and the European Parliament will have the duty of relaying that disappointment.
As Mr De Giovanni has recalled, Parliament has indeed consistently shown and demonstrated in all its resolutions the concept it had of the development of the institutions, now, and especially, in the context of enlargement.
In the first pillar, we have called for qualified majority voting to be made general in the Council for all legislative acts, together with the extension of the co-decision procedure and the lowering of the majority threshold.
Where has the Intergovernmental Conference got to with the second pillar, Commissioner? We should be glad to know about that. Enhanced co-operation can only be a last resort solution, in the event of a deadlock, a possibility which must be considered. Our resolution clearly shows that.
This morning we commemorated the fortieth anniversary of the signing of the Treaty of Rome. Those who were involved in that historic moment for our ancient continent had ambitious aims and, above all, the political will to achieve them. Despite the difficulties, they held to their course and they did so in a spirit of solidarity. Ambition and political courage - that is what I wish for today's participants.
Mr President, the solution recommended by Mr De Giovanni is designed to strengthen the unity of the institutions and to democratize them. He is quite right, and I approve. However, one major problem has not been dealt with. In the absence of any common social and economic policy, economic and monetary union will not work.
The mad cow crisis has shown the need for a common public health policy; the Vilvoorde case has shown the need for a common industrial policy; the transit problem has shown the need for a common fiscal policy. Tomorrow, we shall need a common banking policy, etc. But the present institutions of monetary union will not allow these policies to be evolved, and the Intergovernmental Conference has excluded them from its agenda.
In conclusion, I see two alternatives. Either we succeed in developing, beginning during this present Conference and continuing afterwards, a genuine common institutional framework for economic and monetary union and the first pillar, with the capability to move forward together; or we will have to make up our minds to advance, with deep regret, by the path of intergovernmental co-operation, reinforced in the first pillar.
That is what I have emphasized in an amendment which I commend to the House.
Mr President, by means of the amendments proposed to the part-session, the members of the Green Party would like to reinforce the text of the resolution in areas which we believe are fundamental and which also ought to be fundamental to the IGC, i.e. democracy, openness, freedom and human rights and mobility for the people. For us, democracy is to respect each other and each others' differences. We must lead the way for the new Member States to be respected and not impose religious or cultural restrictions but be open and democratic.
We strongly oppose the proposal from the Dutch presidency to alter the anti-discrimination clause and to remove matters concerning sexual preference, age and disability. In order to guarantee a democratic foundation for membership of the Union, we believe there must be a withdrawal clause. Such a clause should give information on how one withdraws from the Union and how much it would cost.
Furthermore, it is also necessary to change Clause 23 to specify that a civil foreign policy within the framework of an pan-European security system is needed and that all decisions should be unanimous.
Unfortunately, I have to exceed my time by saying that I am dissatisfied with how this resolution has been dealt with by the Committee on Institutional Affairs. The matter has been dealt with far too quickly. We have been given proposed amendments, texts and oral amendments sitting down. We have simply not had a chance to look at these proposals properly. I would therefore like to caution against the incredible speed with which decisions are made in the European Union. How can citizens participate in the discussions and understand all the new terms being used? Please take note of my warning and do not do what the Committee on Institutional Affairs did a while ago!
Mr President, Commissioner, ladies and gentlemen, first of all I must join in the protests of Mr Méndez de Vigo at the absence of the Council which, although not officially obliged to be present, knows, through its officials, that the policies and decisions of this Parliament are determined in this Chamber and that therefore if it is interested in hearing them, it should do so here.
In regard to the resolution as a whole on which our group will be voting - hoping it will obtain the consensus desired by so many other colleagues - I want to concentrate on the question of closer cooperation and address an appeal and an invitation to Commissioner Oreja to examine the content of the resolution that is before us for our approval tomorrow and the content of what has emerged from the activities of the Committee on Institutional Affairs, and not only in relation to the indivisibility of Parliament; that is a question raised by the Dutch presidency with solutions that are pretty fanciful and which I hope will soon be reviewed as regards the Commission's role. I know that the Commission per se would be inclined to give up its role of guardian, of pillar of defence of the structure of the Treaties, of the Union and of what the Treaty requires of it. But we regard closer cooperation as an internal instrument of the Treaty system and therefore the moment one or other country blocks a process of integration, the Commission, as guardian of the Treaties, has to put forward an initiative, since we cannot leave this task solely to the Member States. That is why I am glad Parliament is moving in this direction and I hope this will assist the Commission in its deliberations.
Mr President, the forty years that have passed since the Treaty of Rome was signed can be divided into two periods in terms of the evolution of public opinion.
Until the early 1980s, the communities were becoming established and the institutions were finding a degree of balance, with the Luxembourg compromise and the creation of the European Council. During that period, Europe was working to achieve recognition, and it gradually came to be regarded in a favourable light by its citizens. But, since the mid-1980s, it would seem that the trend has been reversed: the institutions have lost their equilibrium, the democratic deficit has been increasing and, above all, confidence has been eroded. Many of us have seen it in our own countries, and it is certainly true in France: if there is public controversy today on unemployment, immigration, insecurity or free trade, the European Union is instantly perceived as a source of threat, not of hope.
This astounding reversal of opinion needs to be studied seriously; its causes must be analysed if we hope to get back on course. For my group, the essential cause is the way Europe adopts objectives which are very far removed from what the public expects. And this gap itself arises from a lack of national control over the European institutions, a lack which is far from accidental but is an integral part of a system which has specifically adopted the objective of bypassing national sovereignty and is now, as it were, being hoist with its own petard.
On this fortieth anniversary of the Treaty of Rome, the Intergovernmental Conference must see it as its task to re-establish the conditions that will enable the Union to regain the confidence of its citizens.
That is why my group is not associating itself with the motion for a resolution on behalf of the Institutional Affairs Committee which is being put to the vote, because it is too supportive of the fad for communitization at all costs and majority voting which, in the past, has helped to strengthen the European authorities while weakening the nation States.
That is also, Mr President, why my group has tabled a counter-motion based on the principle of strengthening national control over the European Union and developing the flexibility needed to adapt the Union better to the needs of its citizens.
I have received two motions for resolutions pursuant to Rule 40(5).
Mr President, ladies and gentlemen, Mr De Giovanni's excellent resolution gives me an opportunity to introduce an important point into this debate, relating to something which could seriously jeopardize European development. As a consequence of the pressure to achieve rapid economic integration, the development of this Union necessarily implies security cooperation and the need for closer cooperation in the domain of internal security.
The freedom of movement we all desire for Union citizens as well as third-country nationals in the European Community is discussed in depth in the context of Community law but also as an area of intergovernmental cooperation, for freedom of movement goes hand in hand with certain aspects of internal security. These aspects of internal security, reflected in Europol, in the European information system, in the convention on the crossing of external frontiers and in the Schengen information system we discussed yesterday, all entail close cooperation among Member States in areas in which the Community, though operating on an intergovernmental basis, still encroaches very systematically on civil liberties.
I need scarcely mention here that I personally, along with many of my fellow Members, would prefer this to happen within the framework of Community law and under the control and legislative jurisdiction of the European Parliament. Be that as it may, the fact that this is not the case, while at the same time responsibility for these processes is increasingly being removed from the national Parliaments too, carries the implicit danger that a democratic deficit will emerge in the realm of the third pillar and will be accurately identified as such by the EU public, thereby further eroding confidence in the democratic legitimacy of European action. That is why it is extremely pertinent that the resolution contains a reference to the particular need for action in the domain of the third pillar and the implementation of Article 7a of the Treaty on European Union.
Mr President, forty years after the Treaty of Rome was signed, we are now debating its third review in an atmosphere which is, unfortunately, melancholic. In principle, the European Union's general report should fill us with satisfaction and optimism. But the impasses ahead of us in the negotiations justify pessimism and concern.
President De Giovanni gave a good account of the more general reasons for our concerns. I fully agree with them, and without circumlocution I should add that I fear the crisis ahead of us. The most probable result of Amsterdam or Luxembourg is still at this time, in my view, a minor embellishment of the Treaties and not any decisive progress. To these general concerns, I should add the more particular ones felt by the representatives of the smaller countries.
It is not enough to reiterate the principles that have held sway during these 40 years and have brought us so many successes: unity of our institutional system, preservation of the Community's achievements, the principle of equality, the principle of social cohesion, and the maintenance of balance. We must also respect and reinforce those principles, and never depart or turn aside from them, as the Commission itself did recently, with its proposals concerning its own composition. I say to Mr Marcellino Oreja that one cannot have equality between Commissioners of first and second rank in the name of a supposedly more effective Commission. Such a structure is not more democratic. That is not how to maintain balance and we cannot accept it, nor of course propose it to the parliaments and citizens of our countries. Mr President, I believe that Europe can only get ahead by demonstrating consistency with the principles sometimes threatened by the interests of certain major players. We will continue to fight for that. We want it, but at this time I do not know how much we can hope for it.
Mr President, we are today celebrating the 40th anniversary of the signing of the Treaty of Rome. Addressing this hemicycle, I have in mind the idea that in forty years it should have been possible to do more for European construction and do it better.
This is my maiden speech and I felt that I should be ill at ease with the meaning behind that thought. I should like you to know that I, too, am concerned with the effectiveness of the European Union. But should we sacrifice peace, security, freedom, democracy and solidarity to efficiency? Should we sacrifice, for the sake of urgency, the most noble objectives which have led us from the signing of the Treaty of Rome to this point? The old adage 'More haste, less speed' still holds. I think that one of the reasons for Europe's success comes from the solidity with which it has been built, on a great deal of work, tough negotiations and genuine consensuses, in other words it has been achieved because people have taken things slowly, and there was no attempt to impose anything, there was always a concern to convince states voluntarily to adhere to ideals.
When we pass votes so that in the year 2057 our descendants can commemorate the 100th anniversary of the signing of the Treaty of Rome, I too would like to go along with that vote. But I would like to honour those who before us thought of Europe, who acted in order to transform it and who entrusted us with the task of continuing it, and this means fair recognition of the fact that taking things slowly has always been the reason for its success.
Therefore today we must make sure that we can explain what we want, where we are coming from and where we are going as well as how to do it. Citizens of the Member States of the European Union have that right: and we who legitimately represent them here must carry out our duty.
Madam President, allow me to explain briefly what disturbs me about this debate. Many Members are behaving as if we were awaiting a latter-day Pentecostal miracle in Amsterdam, whereas it is perfectly plain that this Intergovernmental Conference is unlikely to reach agreement on any major political issues, neither on fundamental rights nor on the composition of the Commission nor on flexibility nor on new provisions for majority voting. Everywhere there are conflicts and total disunity. Yet at the same time everyone describes unity as the prerequisite for our launching the enlargement negotiations. It is therefore very important that the European Parliament should not become bogged down in details but should address the main issues in its resolutions.
That is one point. The second is this: I expect the Commission to adopt a more positive approach. What we have heard the Commissioner saying today is not enough, namely that he expects a conclusion in Amsterdam but does not know how it will materialize. How can things go on like this? The third is that it is vital for us to ensure and insist that our national Parliaments exert pressure on their governments. That is absolutely critical, because it will be too late otherwise, and we shall be jeopardizing not only the existing Union but also enlargement and the European project in its entirety. There is no more time to lose!
Mr President, it strikes me when reading the proposed resolution that I live in two different realities: a political reality in Sweden and on the Committee on Institutional Affairs. At home, I have never met a voter who for example demands a uniform voting system. I have also never met anyone requiring Union citizenship or a statutory majority in matters concerning criminal law. I do on the other hand encounter constant criticism about the lack of true democracy in the European Union. The greatest problem of the European Union is not the Third Pillar or flexibility but the lack of a democratic legitimacy.
This is why it is so serious that the Intergovernmental Conference does not appear to be doing enough in this area. There do not seem to be any public meetings in the Council of Ministers which otherwise is a matter of course in a democracy or of transparency in the legislative assembly. The wording about the principle of public access to official records looks to be very feeble. The authority of the Commission which is subject to very weak parliamentary democratic control seems to be very much on the increase. This is a step towards a diminished level of authority for democratic national parliaments and towards stronger supranationality. We are heading towards a 'new Maastricht' and a new confrontation.
Finally, I would like to say that I share my colleague Mrs Schörling's criticism of the way this resolution has been dealt with. An obvious example is that we do not even have access to the proposed amendments when discussing the matter. This is one thing we ought to be thinking of when requesting more authority, i.e. to find a working method that really functions democratically in Parliament.
Mr President, ladies and gentlemen, rarely in the history of the EU has the gulf between the dream and reality been so painfully obvious as it is today. With the celebratory speeches for the fortieth anniversary of the Treaty of Rome still ringing in our ears, all we have to study are the confidential proposals of the Irish Presidency. I wonder whether the Europe of freedom, justice and peace has anything at all to do with the Europe that is being envisaged and worked for at the Intergovernmental Conference.
The truth is that the European Parliament is discussing its n th resolution, and I fear that the Intergovernmental Conference will consider this n th resolution to be just as irrelevant as all the others or at best an inconvenience. Perhaps there is food for thought in the fact that the presidency of the Council has not even found it worth the effort to attend a debate of such central importance in this Parliament today. It is not a matter of turning the prayer wheel over and over again; what we must do is to reflect on the political instruments with which, in the final weeks and months before the crucial meetings of the Intergovernmental Conference, this Parliament can actually step up its pressure on the Conference to a far higher level. By instruments of pressure I mean drastic measures, ranging from a vote of censure on the Commission for not heeding the voice of Parliament on this matter to blocking the budget for a European Union that we cannot regard as the Europe we owe to our people.
Mr President, in my brief speech I would like to draw the attention of the Commissioner, Marcelino Oreja, as a doctor of law, a professor of international law, a diplomat, a former minister of foreign affairs, a former Secretary General of the Council of Europe and today a highly effective commissioner, to an issue he is well aware of.
This morning we celebrated the 40th anniversary of the Treaty of Rome. As many previous speakers have said, and as the Commissioner knows, the Treaty of Rome - and the Treaties of the Communities, born of the Treaties of Paris and Rome - are distinguished for establishing an innovation in international law: the creation of supranational communities, in which relations between the States are not governed by traditional international law.
At this moment, I fear that the Council of Ministers is on the point of making a great discovery - we would describe it in Spain as 'belated discovery of the Mediterranean' . There are people who suddenly discover things which have been there all the time. Well, the Council is on the point of discovering international law. In other words, a Community based on Community law is about to be transformed into a Community under international law, like the United Nations Organization.
Not to speak for too long, and as the Commissioner will be present at the Council negotiations, I would like to give him a little advice. He should remind the Council how this Parliament operates. Because I was quite struck by the Council's proposal that only Members of Parliament from the countries involved in flexibility should participate. That means if Mr Haarder, for example, is in the Chair and an issue comes up where neither England nor Finland nor Greece are part of a flexibility arrangement, Mr Haarder, who is now chairing the sitting, will have to identify each Member one by one, call the ushers and expel those Members from the Chamber one by one so that the procedure can go forward.
But another flexibility arrangement comes up next, which includes England, Sweden and Finland, but not Portugal, Spain and Germany, so again the President will have to call on each of those Members to leave and recall the others.
That will be highly entertaining and we will have great fun with it, but as I said before, I am afraid the rediscovery of international law by the Council will kill off this Community we founded 40 years ago.
Mr President, in historical terms, forty years would be an age of growth, not for crises of depression. However, the impression which is given is that the diplomatic ballet of the IGC, although it started a long time ago, still has not found the right music. After a few months of tuning up, it seems that it has not even got a partition. That alone explains why its main theme is still that of flexibility. It is symptomatic that an exceptional safety valve, a 'last resort' safety valve, should have come to the fore. Agreed if it is the condition for unblocking impasses, but not if it is a way of liquidating Community goals and economic and social cohesion, or for fragmenting institutions, for dodging parliamentary controls or giving in to selfishness, enabling each country once and for all to make progress separately, as the North-South quarrels over the single currency sometimes seem to suggest.
That is why we should support, in unison, the formulation of a precise and restrictive framework for so-called reinforced co-operation. Flexibility can be useful in order to make enlargement viable but also to avoid blackmail by permanent obstructionists. But this has to be translated into more bridges and open doors, not more trenches and closed doors.
We thought, on the contrary, that the democratisation of institutions would be one of the first concerns of the Intergovernmental Conference. Since Maastricht, European citizens said that they did not want more Europe but more democracy. Yet the minimum of this democratisation would consist in enlarging the European Parliament co-decision-making powers to all non-constitutional first pillar types. This would be even more important, with the single currency upon us. We cannot complete the market but leave democracy half done.
Another point on which the people would not forgive hesitations is that of internal security and the fight against organised crime. The culture of stability of the single currency calls for a parallel culture of stability in terms of security, through the transnational market which by definition markets separately are no longer able to ensure. In other words, the people are going to see in the market and the currency more of a threat than a positive conquest.
The Communitarisation of visa and asylum policy, the introduction of qualified majorities for deciding action in these areas, its subjection to European Parliament and Court of Justice controls, the harmonisation of judicial cooperation procedures, adding Schengen to the treaties and the concession of operational powers to EUROPOL to combat transnational crime are all vital, and are also a condition for avoiding the unhealthy recuperation of insecurity by extremist groups. We hope, Mr President, that the current delays in the IGC can still be made up for. Otherwise we shall be caught between the expectations for a 'Maastricht III' or for another Europe which still has to be thought up.
Mr President, the Dutch presidency has removed age, handicap and sexual orientation from the anti-discrimination article. That is a disgrace. The presidency is suggesting that the existing provisions are enough for measures against discrimination and that is a load of hogwash. The Commission has, after all, been complaining for a long time about the lack of a legal basis so I should like to know what Mr Oreja thinks about that. It seems as if the presidency is really afraid that an article with no direct effect but requiring unanimity may be too expensive and here it is not money but rather decency which is important. Equal rights for the elderly, the handicapped, gays and lesbians is an elementary cultural norm which should find a place in our new Treaty. Article 119 on equal treatment for men and women, the Irish formula, equal pay for work of an equal value is, as we know, to be scrapped. Does that cost too much as well? There is not a single parliament anywhere which knows what to do about this proposed article.
It shows that Europe seems increasingly set to become a cosy ministerial talk-shop. Where is the Dutch commitment to greater democracy? I feel desperately let down.
Mr President, it is not surprising the Council is afraid to show its face considering the proposals it has made, because the Dutch Presidency has achieved something quite difficult: it has made things worse and shown us that things always can get worse. The proposals it has presented are a definite step backwards. Perhaps it is a tactic and the intention is to make us happy to go back to the bad position we were in before, because the situation now is worse. We are definitely worse off today than we were yesterday and we are going to be even worse off tomorrow, on both institutional matters and political and social matters.
Besides, the most serious backsliding is precisely in the two areas of most concern to the citizens of Europe: women's rights and the democratic deficit. There is a fear of consolidating, or giving powers to, the most responsible, most democratic, most representative institution in Europe, which is the European Parliament, but there is no fear of empowering the officials and bureaucrats who are populating the Europe of today, a Europe which is pure democratic deficit. Democratic control is the question in Europe today, and the question tomorrow will be what control there is over the European Central Bank and its vast accumulation of power.
Mr President of the Council, Mr Commissioner, Mr President of the European Parliament, we are going to celebrate the 40th anniversary of the Treaty of Rome just by saying 'more democracy for Europe' .
Mr President, today should really be a day of great celebration, because the Rome Treaties produced many good things. We should be grateful to the founding fathers of Europe, men like Schuman, De Gasperi and Adenauer, for having shown timely statesmanship, vision and courage. A vision of how, after two world wars, Europe could move forward in peace and prosperity. And the courage to take the necessary steps to that end.
Mr President, it is not a day for celebration. Many present-day heads of government, and the Dutch presidency too, do not have the courage or vision needed to achieve the necessary break-throughs at the IGC. I can name three respects in which things are not going too well. There is the issue of equal treatment, the issue of flexibility and the third pillar. Starting with equal treatment, which Mrs van Dijk already mentioned. We expressly asked for a broad article on equal treatment and anti-discrimination to be included in the Treaty. It now appears that on a number of counts the elderly, the handicapped, sexual orientation, the presidency is backing off. We find that unacceptable and I can assure you that Parliament and our Group will shortly be testing the Treaty on this point.
The second point is flexibility. We are increasingly worried about this. We are forced to conclude that flexibility is increasingly being used as an excuse for the failure of solutions in other areas. Not only foreign policy, but internal security and environment policy as well. And when that happens, flexibility will not be a positive alternative, but an excuse and a weakness which will destroy the Union. The resolution now before us thus imposes a number of tough conditions on this flexibility, the most important of which is the need to exercise democratic scrutiny. And the fact that the Dutch presidency does not see fit to subject the farm budget to democratic scrutiny is doubtless an ominous sign.
Flexibility without such democratic accountability is unacceptable to us too.
And then there is the fight against international crime. If this area is not included under the first pillar, and so far we have seen no official documents suggesting that it is to be, and if decisions are not taken by qualified majority, then we shall not solve this problem in Europe. It means quite simply that we shall not be able to control drug trafficking, trafficking in human beings and the arms trade, and that Europol will remain weak and toothless. The Dutch presidency is failing to give a lead here because it wants to keep drugs out of the third pillar or out of the first chapter of the Treaty. But this shows us really that thanks to coffee-shop opinion in the Netherlands the internal pillar is being held hostage to international crime.
Mr President, the lights for the IGC are not at green. They are not even at orange. They are red. And red is the colour of shame. The shame of a Council which cannot do what was done in the fifties, namely show courage and vision. Things are looking bad for the IGC. We shall wait and see, but I hope things improve, otherwise we shall have some fierce criticisms to make afterwards.
Mr President, when in 1986 the Single Act was concluded, Altiero Spinelli stated in this chamber, with his great political and moral authority, that the mountain had given birth to a mouse. What would he say today if he had to make a statement about the Intergovernmental Conference?
The obvious political inability to tackle the problems linked to enlargement and the lack of definition as to progress towards the single currency, through an effective deepening of political and social integration in Europe, has led the governments to turn into decisive subjects internal security and strengthen co-operation.
It is without doubt that the increase in crime and popular insecurity linked to the unification of the European area calls for an ability to make joint responses which are also efficient, whose lack at the moment is a serious factor in the lack of prestige and the rejection of the European Union itself. The Intergovernmental Conference has to respond to this in democratic terms.
Strengthened co-operation is being presented as a means of making progress towards European construction by overcoming the resistance of certain countries. But how can we understand strengthened co-operation without first of all having guarantees in the Treaty of extending qualified majority voting, specifically to prevent blockages which stem from the right to veto?
In the face of known proposals, it only makes sense to demand that we enshrine strengthened co-operation so that it cannot lead to an à la carte Europe and so that it guarantees institutional political unity, equality between the Member States and economic and social cohesion. At the moment there are no guarantees of this, however.
On the contrary, we must beware of the possibility of this being enshrined into a genuine system of 'directoires' , which we should only reject and fight. The worrying tendency of the proposals coming out of the IGC to regress to methods of intergovernmental decision with reductions in the European Parliament's own powers, would only worsen the democratic deficit and the deficit of citizenship which exist at the moment in Europe.
Mr President, in backing this motion for a resolution we wish, above all, to oppose, for the sake of democracy and solidarity in the European Union, the plans for breaking up the Union by these most unwise proposals.
Mr President, when we commemorate a truly historic event like the signing of the Treaty of Rome, I do not believe we should concentrate entirely on reliving a past act, however honourable it might be. I believe, Mr President, we should draw out the essence, the principles and the values of a fundamental act which changed the face of our continent, interpreting them and examining them as the key to the future, particularly in terms of stimulus for the years ahead.
I think the lesson to be drawn from this commemoration is as clear as day. I think a view of Europe firmly based on the tangible, the material, is a legitimate view of the project. But against this balance sheet view, this view based on the notion of net contributor or net beneficiary, I believe the time has come to revisit the values which inspired the founding fathers of Europe, ideas of peace, concord, understanding and solidarity. And they must all be understood a little in the light of circumstances and our own time, because the European Union of today was once a common market.
That position has been superseded, Mr President, and we have moved on from the concept of consumer to the concept of citizen, and from the concept of Common Market to the concept of Parliament, alongside the Commission, giving decisive impetus to the project of integrating Europe, which is now at a key point in its timetable. Europe must be roused from its lethargy and move in the right direction, and that can only be done by combining pragmatism with a vision of the future. I think that is the message that needs to be sent to the Intergovernmental Conference: put figures at the service of ideals, stop concentrating shortsightedly on the coming elections rather than on the coming generations and let everyone seek their own best interests in the common interest.
Mr President, I am grateful to Commissioner Oreja for being with us, because we have to ask the Commission a question in order to give our opinion to the Council, which is not represented here.
What can we say to the Council except that it is guilty of hypocrisy, that the problem today is to secure the advance of democracy, and that the objective of the national governments is, as it were, to force the Intergovernmental Conference to withdraw. Basically, if they could abolish the European Parliament they would be more than happy. Not only that, but they would not have to contribute a token presence once a month. Let me give three examples.
First, during the previous part-session, we adopted a resolution on human rights and the Debré law. President Chirac took umbrage and, as a consequence, the French Government has been wondering in the National Assembly how it can muzzle the European Parliament and prevent it from delivering any future opinions on human rights and the third pillar.
Secondly, we have for several months been refusing to approve the agreement with Turkey because of the human rights situation there. The Council has become annoyed at this attitude, so that the conclusions of Dublin propose that Parliament's right of assent should be limited to the association and enlargement agreements, depriving us of any power over agreements which have budgetary implications, and impairing the right of co-decision. Why? Because we are a nuisance.
Thirdly, we are told that progress is being made in the area of the third pillar. Well and good, but in practice the European Parliament is being sidelined in favour of the national parliaments. Well, national parliaments have a much more partial view of affairs. Not only that, they can be manipulated, because they depend on government majority systems. And why is the European Parliament not to be allowed a say? Because it is a nuisance!
In these circumstances, my questions will be addressed not to the Commission, since we are in agreement, but to the Council. I shall ask the Council: what are you really defending in the interests of advancing democracy? Tell us frankly what your intentions are with regard to the European Parliament.
Yes, we are a nuisance, and no we are not a conservative parliament. But that is the price of democracy.
Thank you, Mr President. The technical quality of the European anthem this morning was appalling. We must ensure that the European project does not suffer the same fate as our anthem. We need to enliven our act. Although we have good reason today to celebrate forty years of the Treaty of Rome, which have brought peace and at least relative prosperity to a large part of Europe and to the people there, we also have reason to worry about the future of Europe. The main subjects on which we consider the state of negotiations at the Intergovernmental Conference to be absolutely unsatisfactory have been referred to on several occasions today. Without genuine institutional reform we shall be placing the European project in jeopardy. Majority voting must become the norm, and in future there must be no more European legislation without the exercise of full codecision rights by the European Parliament.
If no breakthrough is achieved on either of these two questions during the remaining three months, the Intergovernmental Conference will not have been a success. This in turn will put the start of accession talks with the countries of Central and Eastern Europe at risk. As an Austrian, I firmly believe that there is a place in this united Europe for our Eastern neighbours too. But to that end we must create a Union that is able and willing to accommodate these new member countries. We must not jeopardize the work of the past forty years. In the remaining months we really must do all that is humanly possible to work out sound and sustainable solutions, especially to the major institutional problems, which the Council has so far been desperately anxious to avoid.
Mr President, the Intergovernmental Conference must create fresh opportunities for new internal security within the Community. Should this be unsuccessful, the citizens of the Community will have to pay for it in the form of increased violence and crime. Security issues cannot be solved in a Community with up to 27 Member States paralysed by vetoes and blockades. Decisions concerning borders and immigration must be made more effective if enlargement is going to be possible. Both the exterior and internal security must be part of the new Europe. The enhanced security policy conditions to enlargement should not be allowed to impair the Community's internal security. Without openness, democracy, majority resolutions and constitutional control of the courts under the rule of law based on the constitutions of the Member States, no effective judicial area can be created at European level. This requires a definition of international crime, drug trafficking, terrorism as well as legal and administrative co-operation.
Those who oppose more effective cross border regulations to tackle crime and keep immigration under control, create new, separate groupings which can weaken the Community's identity and distinctiveness. This is therefore a less favourable way than the natural way of jointly creating an effective legal area based on democracy. Our children and grandchildren will demand the legal means of achieving a secure life. It would be a pity if the Council fails to fulfil such a fundamental request.
On a point of order, Mr President, before Mr Oreja answers: numerous colleagues have commented on the fact that the Council is not present here. To my mind the fact that we are embarking here on a debate formally entitled &#x02BC;Questions to the Commission' should never be a reason for the Council to think that it need not attend. That really reflects a failure to understand Parliament's procedures. The Dutch presidency should appreciate that.
As I understand it, there is to be an oral amendment to the resolution tomorrow. I think it would be a good idea for us to establish that the Dutch presidency and other presidencies too should attend all the important debates in this Parliament. I wanted to say that before Mr Oreja begins his reply.
Mr President, I want to thank all those who have spoken here today. Their words are of immense importance to me in the work I have to do on behalf of the Commission at the Intergovernmental Conference.
There is something I want to tell you because I have noticed a mood of pessimism in many of the speeches we have heard here. I want to say that the Conference has not yet entered the final stage, which is the negotiation stage, and you know from experience what the previous conferences were like. You remember the 1985 Conference and the 1991 Conference so you are perfectly aware that we did not really get into the negotiating stage until the final straight. There has been no real negotiating so far. We only began to approach negotiation a few weeks ago. Up to now there have been monologues, hardly even dialogues and, of course, what there has not been is real negotiation. Negotiation is starting now because now we have documents for discussion. Consequently what I do want to tell you is that the role of Parliament is very important at a time like this. I think you can have a decisive impact if you do everything possible to set out your positions clearly and as you know, the great majority of them are shared by the Commission. For example I do not remember a single discrepancy between us in the speeches of your representatives at the Intergovernmental Conference. And after those speeches I have always made clear the degree of consensus that exists. So I do think this is the really decisive moment. We are on the eve of 25 March, but we are also on the eve, in practice, of the Amsterdam European Council. This is a decisive moment and we will see what happens.
I really have nothing to reply to because there have not been any questions to the Commission as such, and that is evidence of the great consensus between us. Some issues have been raised, for instance Mr Dell'Alba's point, also made by Professor Medina - professor and master, I am delighted to acknowledge that here - about the European Parliament's participation in enhanced cooperation. You know the Commission's position. It is the same as Parliament's. We do not believe the unity of Parliament can be broken. That would not make sense and that is the position we have expressed, both in our report and, very particularly, in the speeches I have made in the Intergovernmental Conference.
I also want to say a word on Mr Anastassopoulos' reference to the role of the Commission. 'Know thyself' is probably the most difficult precept. But in the end, only the Commission has said what it thinks of itself, after expressing its view on the other institutions. I want to comment on Mr Anastassopoulos' remark about first and second class commissioners in the Commission. I do not entirely agree. There are no first and second class commissioners, there are commissioners who have an assigned portfolio and there may be commissioners who do not have an assigned portfolio, which does not mean that their remit is less important. Forgive me if I share a personal confidence: I remember that when I started the negotiations for Spain's membership of the European Communities, a central role in that College of Commissioners was played by Commissioner Natali, who was responsible for all enlargement issues, but he did not have a portfolio.
So what I regard as important is having a good balance. Now, as long as there is a proper allocation of responsibilities to those commissioners who have been assigned a portfolio, I do not think holding or not holding a portfolio necessarily implies first or second class commissioners. I think we have tried to strengthen something we consider essential: the legitimacy of the Commission. And in this connection, we have made clear the European Parliament's role in the election of the President and in the recognition or investiture of the College of Commissioners. I think that is essential. And I can tell you that personally, as a member of the previous College of Commissioners, I now feel that I have greater legitimacy, not least because of the hearings that were held here with the various members of the Commission prior to the final investiture. That all strengthens legitimacy and I think that is very positive.
And finally, I also want to reply to Mr Frischenschlager's point about there being no agreement in the conference and that it was not enough for the Commission to say we were hopeful without saying how agreement would be reached. I venture to say that there may not be agreement on the Commission's issues but first, the Commission has a report covering its views on every issue, and second, we are continuously making our views known and I have made it clear exactly what our thinking is as regards common foreign and security policy, and what we think about the role of Parliament and the role of the Commission in the third pillar. We are making these points daily and I frequently do so in the Committee on Institutional Affairs. But in any case, I want to tell you that I have been greatly enriched by this meeting, by being here and receiving encouragement from Parliament, and by the essential feeling that Parliament is the cornerstone at this time because it represents the people.
So I want to appeal to Parliament at this critical and significant time, on the eve of 25 March, and above all on the eve of the conclusion of the Intergovernmental Conference, to keep us continuously in touch with Parliament's thinking so that we can move forward in the right direction.
Mr President, I am sorry to prolong matters, but I put a very specific question to the Commissioner. I have not had an answer to it and I would like one. I asked him what the Commission thinks about the Council's position that anti-discrimination safeguards for the elderly, the handicapped and gays must be covered in the current package of social measures, when I thought the Commission had always said that there was not as yet any legal basis for that. So I should like to hear from the Commission whether it thinks that this position of the Dutch presidency is indeed correct or whether it cannot do anything about it.
I had in fact made a note of that but I overlooked it amongst all these papers.
This is an open question. The principle of non-discrimination has been accepted in relation to this matter and should appear in the treaty, which represents a step forward because, for me - and this is the position of the Commission - a central idea is that everything affecting citizenship - and citizenship is human rights - must be governed by non-discrimination.
Two criteria have been applied to the list of what we understand as non-discrimination. One generates a long list of what non-discrimination covers, and the other gives a generic description.
As regards actual description, one of the questions which some members of the Intergovernmental Conference have raised is whether or not this means - specifically in relation to people with disabilities - recognition of a legal basis and, as a presumption of that, whether there would be common policies. That is not the intention of other members of the conference. So it is an open question, and the issue will be looked at again in April. At the moment we can make no progress, specifically because the Dutch Presidency has not taken a final view on the matter. Mrs van Dijk can be sure that I will take careful note of what she wants - I think I feel very close to the positions she herself maintains - and I hope I will be able to give her an answer here, in this House, or in the Committee on Institutional Affairs, when this matter is back on the agenda of the Intergovernmental Conference in April.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was suspended at 7.55 p.m. and resumed at 9 p.m.)
Budget guidelines for 1998
The next item is the joint debate on the following reports:
A4-0080/97 by Mr Tillich, on behalf of the Committee on Budgets, on budget guidelines for 1998 - Section III; -A4-0079/97 by Mr Tomlinson, on behalf of the Committee on Budgets, on budget guidelines for 1998 - Other sections.
Mr President, I should like to begin by sincerely thanking the relevant committees of the House for their cooperation in producing the guidelines, and I am also grateful to the Commission, which is represented here today, and indeed to the Dutch presidency, for the climate of openness in which the negotiations on the guidelines have so far been conducted. I believe that these will form a sound basis for proceeding with the discussions on the 1998 budget.
The budget of the European Union for 1998 - just like the 1997 budget - has to be efficient and transparent, but it must also be focused exclusively on programmes and projects which represent added value at European level. The aim must be to contribute to job creation and social and economic development in the Union, and at the same time to support the Member States in their efforts to meet the convergence criteria for economic and monetary union.
Most importantly, the Commission should improve its forecasting of agricultural expenditure - subject to monitoring by Parliament - and the Commission's preliminary draft budget should already reflect the impact of agricultural prices.
In my view, the call from some Member States for zero growth is unrealistic. The European Parliament will approve a moderate increase, but only if the outstanding problems - the creation of a reserve under the agriculture guideline, the absence of legal bases, the question of second and third pillar expenditure and Parliament's right to be consulted, and the classification of expenditure - can be resolved in a way that is acceptable to the House.
Parliament is also calling on the Intergovernmental Conference not to alter the budgetary rules of the Union in any way that would tend to restrict the budgetary powers of the House. As general rapporteur, I am proposing the following priorities for 1998: combating unemployment by focusing European resources on investment and job creation; using innovative credit arrangements to support small and medium-sized enterprises which are creating viable jobs for the future; beginning the process of preparing applicant countries for accession to the European Union; developing a suitable instrument to facilitate the inclusion of these countries in all the policies of the Union, while at the same time initiating a process of adjustment to EU policies to take account of the specific problems which enlargement poses for the Member States; supporting existing youth and education programmes which have a clear multiplier effect; and getting the cultural programmes moving once again.
I have some further observations on the individual categories. Category 1 holds the key to achieving the success that the Council is seeking with the 1998 budget. The Commission and the Council must appreciate that with an overall budget increase of 3 % - leaving the Structural Funds untouched, in line with the decisions taken in Edinburgh - and zero growth in the other categories, they will still have to find ECU 2.3 billion from agricultural spending if they wish to move towards zero growth. Fair enough: we await their proposals.
As regards the greening of agricultural policy, I would point out that this simply means incorporating the protection of the environment into all areas of Union policy, as proposed by the House and implemented by the Commission. I would therefore suggest that the two committees concerned - the Committee on Agriculture and the Committee on the Environment - should reach agreement over the coming months on how this is to be achieved.
Turning to category 4, the priority which I am proposing in my capacity as general rapporteur is as follows: the most important element will be the creation of a pre-accession instrument that will provide for structural changes in the Commission's services in 1998 and a programme for the pre-accession phase, as well as the requirements which will then emerge.
We expect the Commission to bring forward appropriate proposals to this effect in time for the first reading. As regards the poor utilization rates of the PHARE, TACIS and MEDA programmes, we are talking here about EU taxpayers' money. If no takers can be found in the recipient countries for what is on offer, there are reasons for that situation.
With regard to category 5, we need better administrative management. The cumbersome Eurocracy must become an efficient authority at the service of European citizens and businesses. I would ask you to support the guidelines when we vote tomorrow.
Mr President, the guidelines motion for the 1998 budgetary procedure for the other institutions is very clear. In the general framework that is set out in paragraphs 1-44 it makes it quite clear that the circumstances that we are facing are not austerity, but they are not encouraging of anything approaching profligacy. They are adequate without encouraging any degree of excess. We talk very clearly there about the need to honour our interinstitutional agreements to keep below the ceilings of the financial perspective and we point out that the suggested 3 % increase in appropriations should not constitute a target to be reached, but a guideline not to be exceeded.
There is very clear reference in the report to human resources which, without going through it all, points out that there has, in fact, been a 23 % increase in staff appropriations over the last 10 years. Some of that has been related to posts linked to enlargement, but the most important paragraph is paragraph 10, which points out quite clearly that the Committee on Budgets commends to this House the view that as in 1997, no new posts should be created in 1998 for the other institutions overall. It does, however, point out the special circumstances that confront the Court of Auditors. The Court of Auditors has had the responsibility laid on it by the Maastricht Treaty to produce the statement of assurance. In order to get the necessary staff working on that, the normal, value-formoney audit work has suffered and that needs to be taken into account by this part of the budget authority.
Under human resources it specifically underlines the need for each appointing authority to justify each proposed upgrading of post so that we do not just get global proposals, but a justification relating to them.
Paragraph 12 refers to the minimum recourse to external consultants. I should make one point quite clearly to the House: this does not say do not use them, but only use them where their expertise is specifically necessary to complement the work of Parliament.
I turn to the part of the report that deals with appropriations for property and supplies. I particularly draw the House's attention to paragraph 15 in which we reaffirm the European Parliament's policy of property acquisitions in as short a time as possible, consistent with other budgetary demands. This really is intended to be an endorsement of the existing position of Parliament's Bureau's where they are talking about purchase over a period of 10 years. It goes on to recommend this as an appropriate policy for other institutions and urges interinstitutional cooperation to this end to be accelerated.
I now turn to the part of the report dealing with information technology and information policy. Of course this is a report that covers all institutions, but as we are mainly parliamentarians here, I take a parliamentary example. Information technology produces good, bad and indifferent. I visited today Parliament's web-site. On the positive side I discovered, for example, that the report of the Committee of Inquiry on transit fraud that was presented this morning is already available on the Internet in five languages: English, Dutch, Swedish, French and German - very positive. On the negative side, while still visiting the parliamentary web-site, I went to look at work in progress in parliamentary committees and I came up with the remarkable fact that no documents were found. It shows that our information policy is a somewhat mixed bag. There are very clear recommendations about the need to get consistent standards in our information policy, in our information technology policy, and not only in relation to them, but in relation to those imaginative projects which are so imaginative that not all Members of the House fully understand them, such as the Epicentre.
So there are very clear guidelines there. I commend the report to the House. It was overwhelmingly supported in committee and forms the basis of aspirations to deal with the other institutions' budgets in a single reading. The only thing that might possibly stand in the way of that is property policy. The key to the solution is in the hands of our absent friends, our friends from the Council who have chosen not to be with us here this evening.
Mr President, Parliament's Agriculture Committee expects to co-operate well with the Committee on budgets. We think that both parties gain from good co-operation and we have every confidence that Mr Tillich will ensure that it really is good this year. Looking more closely at the farm proposals we see that agriculture has been experiencing zero growth for many years now. There is perhaps an explanation for this: the agriculture guideline is not in itself a reason to spend money, it represents a ceiling, unlike the structural funds which do specify how much has to be spent each year. I think it is hard to explain to the man in the street and above all the man in the street in Europe that spending on the structural funds has to rise this year by 8 %, when there is still a whole pile of about 30 billion which has not been spent. What is the logic of that? Even if it was agreed in Edinburgh in 1992? To me one of the most difficult features of the farm budget is that the income supplements per hectare are not being maintained. If more income support is really to replace price support as the future policy of the Union, that policy must be credible, and it will not be if we move the goalposts half way through. So I think, and the resolution says this, that we need to have a thorough discussion in the budgetary authority concerning category B1. What exactly is compulsory expenditure and what is non-compulsory expenditure?
Compulsory expenditure is that used to support prices and incomes and non-compulsory expenditure is used for other things, ideally covered by category B2, for example, which as I said just now is already overfunded. We are keen to have this debate, Mr President.
Mr President, the fishing industry, as you know, is one of strategic importance for the seaboard regions of the entire European Union, where it represents an often irreplaceable source of jobs and economic development in these particularly sensitive zones. Even though the Common Fisheries Policy does too often adopt an approach which is more remedial than positive, it nevertheless plays a not insignificant role in these sensitive regions, to the benefit of fishing communities.
This Common Fisheries Policy can be broken down into a number of aspects which are closely connected to each other although they appear on different budget lines. That is why, on behalf of the Committee on Fisheries, I hope the rapporteur will be able to preserve the overall cohesion of our budget, which represents an indissoluble whole. How can the technical resources of the CFP be deployed if the financial resources are lacking for the control system? How is a reasonable orientation plan to be implemented if the Structural Funds are not preserved?
That was the argument with which I approached the chairman of the Committee on Budgets and yourself, and I thank you for having already taken into account, even if only partially, the requests I made.
Finally, regarding the fisheries agreements, I would remind you that, during the May part-session, we were asked to vote upon the Crampton report on the development of international fisheries agreements. Those agreements are a source of employment for a very large number of structurally sensitive maritime regions.
I would also remind you that these fisheries agreements assist the development and stability of a number of less favoured States where fisheries can represent an important resource, and that those States include a number of our ACP partners.
I would therefore ask the rapporteur to retain intact the line of credits corresponding to these important agreements.
Mr President, on behalf of the Committee on Research, Technological Development and Energy I wish to make two points - one on research and one on energy. As far as research and development is concerned, there is a consensus amongst both the scientific and the industrial communities that research funded by the EU has a real multiplier effect, that it adds value. It is therefore all the more disappointing that the Council of Ministers is being so unambitious in its proposed funding for research. As you are well aware, we were expecting to have the fourth framework programme enhanced by a sum of about ECU 700m. Indeed this was exactly the sort of sum that was needed in order to enhance the research of the EU. Instead of that the Council comes up with a miserly suggestion of ECU 100m, ECU 35m of which they propose to spend on a new crisis need: that of BSE. It seems to us that ECU 100m is totally inadequate for increasing the competitiveness of the industries in the European Union and hence employment. The United States and Japan indeed spend far more than the European Union on research.
My second point is on energy. The European Union entered into obligations both at Rio and in Berlin to contribute to combating climate change through measures such as energy efficiency and renewable energy. The problem here is the long-standing and widespread problem of a lack of legal base. The Commission is doing its best, I know, to adopt a framework wherein these programmes can be included. I hope that this will be done in time for adequate funding to be made available in the 1998 budget.
Mr President, I am speaking on behalf of the Socialist Group. The first thing I want to do is to congratulate the two rapporteurs. Mr Tillich has been extremely kind in the way he has conducted his negotiations with the various groups and taken on board a lot of the suggestions, and Mr Tomlinson has done his usual exemplary work.
I have to say that the Tillich report is far too long, but that is not the fault of the rapporteur. Here we have a document which is a statement of our main priorities ahead of the Commission's PDB. It is not a resolution for the first reading, which a lot of people seem to think it is. However, when you have 135 amendments and 11 committees giving an input into that guideline you are bound to end up with something far more than the short, succinct document we all wanted.
You will notice that the text does not refer to an austerity budget, as it did last year. Nor does it explicitly state that the Parliament is prepared to help reduce expenditure. The reason is quite simple: last year Parliament went along with such a strategy in the hope that the Council would reciprocate by helping us solve some of the problems we have to live with, such as the problems of a legal base on a lot of the lines, and the problem of getting an agreement on classification and expenditure, to name but two.
Our group is not prepared to go down that route again. We are prepared to play our part in Parliament in getting the best budget we think is achievable and we are prepared to do that in good faith with the Council. We have to hope we will see the same good faith displayed by the Council. I say that because when you see our amendment to paragraph 3 you will understand our concerns.
The same feeling is displayed in paragraph 4 of the rapporteur's guidelines where we expect the normal dialogue we have with the Council to be improved. Mr Tomlinson said that when we go to the trialogue meetings to see the Council, it is a dialogue with the deaf. It is always the same procedure, whereby we make our points clear and the Council fails to respond. We have to hope that the experience over the past years with the Budget Council will now cease and that we will get a genuine dialogue in its place this time with the Ecofin Council. As Mr Tomlinson said, it is a pity that there is no one here from the Council to hear that.
I said that the guideline document was too long. It could have been made a lot more precise, and it could have been very concise by just consisting of paragraph 5(a). If we had said paragraph 5(a) we would have covered a lot of our priorities in one sentence, because that priority talks about combating unemployment. Parliament's budget should reflect Parliament's political priorities. The political priorities of my group are centred around job creation. It is job creation policies that we will support above all else. That is a message we want to get through to the Commission and to the Council for both the PDB and the draft budget.
I will now turn to the various categories. If the Council had been here I would have addressed the following point to it directly, and I hope the message gets back to it. If the ad hoc procedure which we talk about at length is to be adhered to, and if it is to be meaningful, we expect the Council to be honest about it. We want it to be honest with us and to say that it thinks it is a procedure that Council and Parliament have to go through to come to a conclusion about agricultural expenditure and the problems that exist therein. If it is going to go through the routine that it has gone through the last two years, which in the main is just a charade of going through the motions, knowing full well that at the end there will be no real conclusions, it should say so now. If it did so it would save everybody a lot of time. It would save us time, it would save our effort and we would not be making fools of ourselves by going through this joke of a procedure - which in my view is what it has been over the last two years. Therefore, I would hope that the Council can take it far more seriously and I hope the Commission will relay that to the Council.
While we are talking about Category 1, I would say to the rapporteur that my group will be supporting Amendment No 11 tabled by Mr Rehder and others. However, there is a mistake in it and I would ask the services to correct it. It should have been tabled as an extra paragraph 10(a) new, rather than replacing paragraph 9. With that correction, our group will support it.
On Category 2, our group has no plans to follow Parliament's action of last year which we voted against when ECU 1 billion in payments was removed from the structural funds. However, we are concerned about the problem of the gap between commitments and payments which is not helping job creation. It may well be the fault of the Member States, but we have to make it abundantly clear to those who are concerned about this that if we want to create cohesion, prosperity and jobs, the structural funds should be utilized to their fullest. We support paragraph 13. It is only a pity that we need to be saying something like this within the guidelines.
On Category 3 our group has, as in the past, seen TENs and research and development as essential vehicles for future job creation, as it does when we give help to SMEs. Our amendment to paragraph 21 is to indicate that we are not simply talking about certain types of road when we talk about trans-European networks; and the amendment to paragraph 22 is to clarify the position of the ECU 200m for research and development. Also in Category 3, not just under big programmes but on those smaller lines which Parliament considers to be priorities, such as youth, education and culture, we will also be giving our full support.
On external action, the Commission really does have to take heed of paragraphs 27 and 28. Let me add: ' We ain't joking' when we talk about PHARE and TACIS. We expect something far more concrete from the PDB. In our debates in the Committee on Budgets we have made it quite clear that the present objectives for PHARE cannot be continued, and the key words should be 'pre-accession strategy' . On Category 5 the text is quite explicit and I do not have to say anything on it.
Finally, on the Tomlinson report, you will see that it is extremely well prepared. Mr Tomlinson has involved as many people as possible. There is only one amendment in the plenary and I think that says it all.
I would like to thank our own Secretary-General and the Director-General for Personnel and Finance for taking part in this debate, for being part of this gathering tonight and for showing such an interest in these guidelines. It is a darn sight more than can be said for the Council.
(Applause )
Mr President, as the previous speaker has done, I should like to congratulate both our rapporteurs here this evening. My comments will focus principally on Mr Tillich's report and the Commission report on the Commission budget for 1998. However, I would like to say that Mr Tomlinson has done an excellent job in his report. We all know that he is a forward-looking man, rather like Batman visiting his website, and we like to know that he is well ahead of us in these information technologies and making sure that Parliament will be well provided.
Turning to Mr Tillich's report, I should like to congratulate the rapporteur. It provides succinct guidelines so we are giving a clear message to the Commission and the Council this evening. It is a pity that the Council is not here. It does not augur well for the rest of our dialogue. We understand that the presidency does not take quite so much interest in such a day-to-day process as the annual budget procedure is now becoming.
On behalf of the Group of the European People's Party, I should like to clarify our position as a group. In the 1997 budget we focused on maintaining our commitments under the inter-institutional agreement, which we did not wish to see disappear then, nor do we wish to see it disappear during this budget procedure. Our second plank was to go for zero, or almost zero, growth in the 1997 budget, as the European Union is preparing for the single currency.
The position this year will be somewhat altered in so far as the way the Council is prepared to enter into dialogue with the Parliament as part of the budgetary authority is concerned. That leads me to make three specific points regarding the preparations for the 1998 budget. Firstly, we want to see outstanding items resolved and we encourage the Commission and the Dutch presidency to focus on the item of the legal basis in particular. This has been trailing for some time and we think it should now be fully resolved before the first reading of the 1998 budget.
Equally, we wish to make sure that the demands of Parliament vis-à-vis the Intergovernmental Conference, in particular the example of obligatory and non-obligatory expenditure, are taken up within the Intergovernmental Conference and that we reach a satisfactory solution on it.
Secondly, when it comes to specific priorities, the guidelines are extremely clear. They give four priority areas. The Group of the European People's Party would like to make sure that those projects which have a multiplier effect, giving real value for EU money, are not dismissed simply because the Commission or the Council in its input into the guidelines would like to see certain projects which are dear to Parliament dismissed. We want to make sure that we get value for money and we will insist that there is clarity in the way in which the analysis is done on the particular lines. We will examine the Commission's report on that.
Finally, the most important part of this budget - and I think my group will share this view - is the pre-accession strategy. Terry Wynn has rightly drawn attention to that in paragraphs 27 and 28. At the dawn of new challenges for the European Union, we know there will be reports coming from the Commission later this year on what kind of strategy we should be following for enlargement of the European Union over the next decade. It is surely in the 1998 budget that we need to take account of that as a first step.
Mr President, as you see, you have eventually given me the floor spontaneously, and, personally, I welcome that. The subject is an important one. As too often happens, it is not one to arouse the enthusiasm of the multitude, because all we see here are the same faces as usual: the members of the Committee on Budgets, Commissioner Liikanen and the administrators of the Committee on Budgets. But, as all these people have eventually come to know me quite well, I feel sure that none of them will demand my exclusion, and that I shall be able to express my group's opinion, seriously and calmly, on the budgetary guidelines and on the reports by Mr Tillich and Mr Tomlinson, whom I congratulate on their efforts.
These budgetary guidelines have to be seen in the new economic context: a context where the markets are taking account of the forthcoming introduction of the single currency. In particular, I have no doubt that the pressures on Europe's currencies, which have enriched speculators in recent years, were largely related to the uncertainty felt by the market about the coming of the single currency. The lowering of interest rates, the return of savers to Europe's stock exchanges, the collapse of the relationship of the monetary investment companies with variable capital and the recovery of the dollar are all signs that economic activity in Europe is returning to normal and favourable omens for a recovery of growth - the one essential condition for new job creation.
That is why our group supports paragraph 1 of the section entitled 'General comments' in Mr Tillich's report, and I myself attach particular importance to the following phrase of that paragraph: ' to support the Member States in their efforts to meet the convergence criteria' . I think something needs to be added to that, to set in motion the ideas put forward just now by Mr Wynn when he said that we want the best budget achievable: the best budget achievable is not the biggest budget achievable but the budget in which best use is made of the appropriations. And I believe the problem of increasing the volume of the budget for 1998 is not the crucial problem - the crucial problem is knowing when we shall finally see implementation rates that are maximum implementation rates.
This is why we naturally support the four priorities defined by the Committee on Budgets, because one of those four priorities seems to me to be of the utmost importance. I refer to the exploitation of the job creation potential of the SMEs, because the hope of a recovery of growth is the one essential condition for new job creation.
On agriculture, our group is still firmly committed to the principle of compulsory expenditure, and I say yet again: the agricultural budget is not a budget, it is an instrument of market regulation which should be thought about in economic terms and not in budgetary terms. That, by the way, is one of the reasons why I find myself so frequently disagreeing with Mr Brinkhorst, though that didn't stop me supporting, at the meeting of the Committee on Budgets, his amendment which is now the subject of paragraph 4 of the Tillich report, because I believe that the opening of a genuine dialogue with the Council will be one of the essential conditions for the success of our budget. I take this opportunity to say that, once again, I am shocked that the Council is not represented at this debate.
Regarding the utilization of the appropriations, it is clear that the considerable shortfall in take-up of the PHARE and TACIS appropriations should make us seriously consider redeploying those appropriations which are not used. I think it is unacceptable to find ourselves with ECU three billion that have not been used and are going to be returned to the exchequers of the Member States at a time when we are facing desperate situations in other sectors.
I do of course support the stepping-up of efforts and the additional financing for mine clearance in the former Yugoslavia, because I believe that the only way to induce refugees to return to the former Yugoslavia is to rebuild, and that it is impossible to rebuild any housing until the mines have been cleared.
I shall be much briefer about Mr Tomlinson's report, confining myself to a very short comment on the appropriations for property and supplies. Our situation with regard to property is an unnatural one. The rental system for a Parliament which, at least in the minds of its founders, is intended to last forever should not lead to the enrichment of the property promoters who carry out the transactions. Especially as regards the incredible affair of the basement floors of the 'Caprice des dieux' , I trust we shall reach a satisfactory solution before the end of the year.
We shall also be asking tomorrow for a separate vote on the end of paragraph 16 of Mr Tomlinson's report. Our group cannot accept a secret accord between the President of the European Parliament and the Luxembourg Government.
Mr President, as rapporteur for last year's budget I would like, first of all, to wish my successor, Mr Tillich, every success and my old friend, Mr Tomlinson because 1998 is again a crucial year, perhaps not so much in financial terms but for what this budget contributes to progress on the institutional dialogue.
As a European and a Dutchman I am sad to see that the Council presidency is again absent as it was during the BSE debate. I would like to ask Mr Liikanen what he expects of the dialogue. The 1998 budget is only going to be a success if outstanding questions not resolved in the 1997 budget are resolved. These points have been made by others. I would simply like to strengthen this point by saying that if we cannot resolve them, clearly we are going to enter into a confrontational phase.
Secondly, 1998 is very important because it will show whether or not budgetary powers which actually exist will be taken away. Again this depends on the absent presidency. Pillar II and pillar III will become very important in the future not so much in monetary terms, but in terms of accountability and democratic control.
Priorities have been established and I am very happy that we have fewer priorities this year than we had in the first instance last year. I am happy that all colleagues participated in this point.
I would also like to stress the aspect of the pre-accession. We are living in a phase where very soon Europe will be much more than the 15 countries that we have now. Therefore it is necessary to redevelop instruments not only for the new countries joining, but for existing countries. My group will plead for something like PIMs for countries which, at the present time in the European Union, need to reorient themselves because they will be under special pressure. It cannot be an excuse to delay the adhesion of new countries but it will very much facilitate what at the present time cannot yet be done.
Finally, agriculture remains important. The ad hoc procedure last year was a failure because of interinstitutional issues - I hope we can resolve this - and also because of extra-institutional issues. Again I would like to ask the Commission what it expects the absent Council to do on this point?
Mr President, the important debate which we have already held in the Committee on Budgets and the very large number of amendments which came out of the report presented by Mr Tillich, even though we are still in the preliminary stage of the budgetary process, lead us to believe that our predictions were right: the road to December is not going to be an easy one.
And we are not saying this just to detach ourselves from the essence of the proposals made in the initial version of the Tillich report. We are saying this because we still remember the experience of last year and, in particular, the fact that we think that a fundamental contradiction has been maintained; a contradiction which stems from the existence, on the one hand, of compromises which have been translated into regulations, binding on everyone - and obviously I am referring to what was decided in Edinburgh and the financial perspectives set in the framework of the Inter-institutional Agreement - and on the other hand, a certain tendency to try and reach a rather more restrictive means , circumscribed in the guidelines adopted for a single currency, which have as their main motivation enlargement and which, in particular, concentrate on certain budgetary areas such as the structural activities.
For our part, we wish to assert, on this score, the following, very clearly: we are aware of the need to find answers to the problem of enlargement, but we are fully opposed to sacrifices in terms of cohesion and other objectives which we think are priority ones for the Community in order to reach this target.
Therefore, essentially, our disagreement with the proposals initially formulated by Mr Tillich, which had an undeniable merit: the clarity with which they were presented.
The restrictive option seemed without significant reservations, before even the presentation of the Commission's preliminary draft, leading to negotiations with the Council and on the point of evoking the principle of subsidiarity.
Fighting unemployment was limited to amounts which were meant to be sacrificed from the structural activities; however, stressing the little relevance effectively given to social problems, this pointed explicitly to a reduction in objectives and budgetary lines in this area.
The break with Edinburgh was obvious - and not only in terms of payments to the Structural Fund; it is evident from the invitation to the Commission to inscribe in the budget amounts of donations for authorisations corresponding to real predictions.
But, at the same time, this same guideline was quite generous with enlargement and with very specific programmes, set as genuine priorities for the next budgetary year.
Apart from the disagreement which their content merited, these proposals also placed the European Parliament in an institutionally delicate position: the European Parliament was totally bereft of power in the negotiations to be held with the Council, which have gone on becoming worse, probably because of the bad example of last year.
We feel that the votes which took place on Monday in the Committee on Budgets would help significantly to change, in a positive way, the initial proposal.
However, there are still reasons for concern.
There is a profound contradiction in the classification as unrealistic of the supposed positions of the Council - a correct classification in our opinion - the doors of which are still ajar for an agreement with that institution, concerning the overall maximum amount of increase in the budget.
In this area, it is a vital question, that of the opening of the creation of a reserve for agricultural expenditure. We should not forget that it is in this way that last year they introduced a whole set of measures which ended up in reducing the European Parliament's role to the minimum and, in particular, the cuts which the majority of this house rejected, unfortunately still without effective results.
It is usual to state that history never repeats itself, but the facts should make us be very cautious not to repeat such a cliché this time, especially as we heard the declarations made today by Commissioner Fischler to the Committee on Agriculture, according to which - exactly as happened a year ago - a clear link was established between cuts in agricultural spending and cuts in the Structural Fund.
On the other hand, the wording of point 13 is, to say the very least, equivocal and there could be perverse readings, which means that the expected revision of the regulations governing the Structural Fund might be withdrawn, something which of course we could not go along with.
There are still other questions which could be referred to, questions which of course do not leave us unconcerned, in respect of this budgetary process, but I should like to refer to one aspect in particular: in relation to the report by Mr Tomlinson, I think it is a good report, which gives continuity and which strengthens the positive guidelines of the past which therefore deserves our support.
Mr President, ladies and gentlemen, the rapporteur, Mr Tillich, is steering the House in the right general direction with the priorities he has identified. In practice, however, one has to ask exactly how unemployment is to be tackled and preparations made for enlargement to the east, and how these things will be costed. To my mind, this also begs the question of how these two priorities relate to one another. I believe that they are very closely related, because the Europe that we live in is already an entity, even if the rate of progress towards accession varies in the ten countries of Central and Eastern Europe. We have a part to play in shaping the process of structural change which is taking place throughout Eastern Europe - a process intensified and accelerated by the prospect of accession to the EU - just as we are involved in the structural change that our Member States must undergo in dealing with an industrial policy which has to some extent run its course.
Surely it follows, therefore, that we should take a joint approach to the challenges which are involved in this process of structural change in Eastern and Western Europe, and learn from one another? The lessons of our current structural policy could usefully be applied in Eastern Europe, and vice versa. That is why, as well as the pre-accession instrument which the rapporteur has provided for in category 4, I am proposing a specific structural instrument in a new, additional category 2a. This would also serve to emphasize the gradual budgetary transition from external to internal policy as regards the applicant countries. At the same time, by creating a negative reserve, we would produce a technically neat solution which does not affect the present obligations to the Member States.
Mr President, Commissioner, ladies and gentlemen, first let me encourage the President in relation to the surmenage we have imposed on him today; Mr President, you have my full solidarity! I also welcome the Secretary-General who is in the gallery for the first time, I believe, at this night sitting on two reports.
Of course I must also praise the two rapporteurs. However, I must express some concern about the Tillich report, and in part also about the Tomlinson report. In relation to the Tillich report, improved by the amendments, I have one major anxiety which I want to share with you in my brief speaking time.
I think it is inconceivable for Parliament to tackle the budgetary procedure in a rigorous manner and in the context of a zero-growth budget without regard for the outcome of the Amsterdam Conference and what might happen if, please God, the European Union finds means of responding concretely to the challenges which we have discussed so often and so seriously: unemployment, etc.
This timid approach to things, saying that as from March we do not intend to increase the Community budget by a penny, do not intend to increase the staffing by a single post, while the other institutions are to acquire more powers by virtue of the Amsterdam Conference - the Commission could have more powers, the Union as such could acquire responsibility for new policies - this timidity which forces us to calculate, as though this were our priority, the number of annual leave cases where the place of origin is outside the European Union - I certainly do not regard this as an encouraging start.
In particular, Mr President, I am referring to a question that was central to our discussions during the last term and to which Parliament devoted much energy, to the point of nearly deciding on a motion of censure on President Santer and the entire Commission. Not a word is said in the report about the priority we attached to this question and which the Commission is prepared to support at our incentive, namely the need to carry out more rigorous controls on the quality of human food to ensure that we have a health and food policy that is concrete and controlled by the Commission.
Not a word on all that, Mr Tillich! I have here some amendments which I hope you will examine with attention. We had a joint amendment which was inexplicably rejected. I really hope Parliament restores it so as to introduce a minimum of logic into the subject of our debate.
As for food aid and humanitarian aid to third countries, we have discussed the extent to which the lines would be taken up and utilized; we have already pointed to the cases where cuts need to be made. They are budget lines - B7-210, B7-212, B7-217, B7-219 - which have utilization rates of 180, 160, 152 %; well, what are we saying to this? 'Estime important d'évaluer l'efficacité de la politique de l'aide humanitaire.' Qu'est-ce qu'on doit évaluer?
In fact we must encourage this policy and make it work. I have tabled an amendment on that too, which I hope will be adopted.
Thank you, Mr Dell'Alba. Thank you both for your intervention and for your words of encouragement, but please rest assured that this Presidency has great staying power. If you wish to test it out, you may do so on Friday morning, when I shall still be in the chair. However, I should say that, generally speaking, when honourable members comply with the Rules of Procedure - as they usually do - presiding over a sitting is not a chore, but a pleasure.
Mr President, Commissioner, Mr Tillich, having acquainted myself with Mr Tillich's report I took the liberty of comparing his proposal with that put forward by the Commission regarding the 1997-98 farm product 'price' package.
The sum was easily done: a 3 % increase in the general budget, a 0.5 % increase in the agricultural budget, an 8 % increase in the Structural Funds. In a word, a cut in the agricultural budget relative to the guideline, on the pretext of non-utilization of the sums appropriated to the EAGGF for several years, and an increase for the Structural Funds even though it is common knowledge that we do not use 70 % of the sums appropriated. A case of double standards that requires an explanation.
Your proposal for agriculture, coupled with the Commission's, puts us - and will put us - in serious difficulties before the 1999 international negotiations. If these proposals are accepted as they stand, Europe will be committing a serious strategic error by reducing these payments for the major crops. Allow me to remind you that, even as we debate the matter, the exact opposite is happening in the United States. Their new legislation provides cereal growers, until the year 2000, with a level of subsidies at least equivalent to what it was previously. So our competitors are going to step up their farming activities and gain market shares. We, as usual, are going to do the opposite and we - or rather you - are going to bear the responsibility.
In the light of this situation, our group proposes two simple amendments whose common objective is to safeguard the future of our agriculture. First, the European Union must keep its promises to our farmers, and secondly the Maastricht convergence criteria must not be used as an alibi.
Considering the weakness of the Commission's proposals, it is therefore necessary to retain the principle of compulsory expenditure for all the agricultural lines. I cannot believe, Mr Tillich, that on this fortieth anniversary of the Treaty of Rome you failed to take account of the great success of this Common Agricultural Policy by condemning it.
Mr President, although I am opposed to the Government of my country, I find the position of the Council of Ministers more logical than those of the Commission and this Parliament.
The proposed 3 % increase in expenditure seems to me excessive. In every European country the equivalent expenditure - in other words the investment or intervention expenditure - is not increasing. It is stable or even declining. Consequently, genuine austerity would not be to increase expenditure by 3 % but, at the very least, to leave it unchanged. The only acceptable rate of growth for European taxation and European public spending is zero. That would be a strong signal to the tax-paying citizen.
A brief digression: in the southern French towns where the electorate has voted for mayors belonging to my political party, the National Front, local taxation will fall in 1997. That is something that is extremely well received by public opinion and by the taxpayers. It is an extremely strong signal. Parliament would do well to follow that example, the more so since the increases proposed to us are essentially being justified by the 8 % increase in the Structural Funds. That increase is unrealistic. It is unrealistic because everyone knows, and indeed everyone is saying, that there is a wide gap between the appropriations committed and the appropriations taken up. Providing for excessive expenditure, over and above what can possibly be used, is quite obviously a source of waste. Everywhere where appropriations are too high - which is the case with the Structural Funds - there is the danger of waste, the danger of clientage.
The justification offered for this expenditure on the Structural Funds, and on other lines, especially social policy, is the justification of employment - the struggle against unemployment. Unfortunately, the Structural Funds do not create jobs. They move jobs. They put jobs on wheels, trundling them around Europe from one place to another but without ever creating new ones. What could create jobs in Europe is different trade policy, different relations with the rest of the world, but not the Structural Funds.
Incidentally, we had an example this morning - I am sorry to go back to this - the Renault business. What happened? The European Union allocated a number of Structural Fund appropriations to the States of southern Europe, specifically Portugal and Spain. It was obvious for Renault to build factories there, factories which produced cars more cheaply than other factories further north. The Structural Funds contributed to this job creation in southern Europe. And yet, in this case too, what we have is not expansion but regression: the trade-off is the closure of the Vilvoorde factory, which will probably persuade Europe, through the Structural Funds, to make appropriations in order to compensate for the job losses.
In a word, the Structural Funds do not create jobs - at the most, they move them. The social policies for combating unemployment are ineffective, or at best they try to make unemployment more bearable. That is no way to improve the situation in Europe.
Mr President, firstly I would like to congratulate the two rapporteurs who are in the chamber on their reports, but I will concentrate on Mr Tillich's report and, owing to the lack of time available, will deal with only a small number of aspects.
We refer to this report as 'Guidelines' , i.e. its aim is to guide the Council, to provide a course to be followed, to inform the Council that these are Parliament's priorities. The Council would be wise to bear this in mind for its first reading.
The first piece of advice for the Council is that there are still a number of disputes outstanding which are of great significance for Parliament. We would like to resolve these matters once and for all, together, and they include the matter of the legal basis for many budget lines, particularly those lines about which European citizens are extremely sensitive.
Mention should also be made of the problem of classifying expenditure. This is an important topic given that the European Parliament is one of the branches of the budget authority.
The next piece of advice from the European Parliament to the Council is that this House is very clear about where its policy priorities lie, about where emphasis should be placed, and the most important matter is the fight against unemployment. No one should be in any doubt that unemployment is a real domestic tragedy for whomever is affected by it. I would like to end by expressing a wish - please would the Council read the verbatim proceedings of this debate, so that it knows what has been going on, since it has not deemed it necessary to attend.
Mr President, I would like to congratulate Mr Tillich on his excellent report and also because, in this exercise, he has continued to make use of the formula of cooperation between the various parliamentary committees, inaugurated in the budget for 1997, which is proof of the openness and cooperative mood of the Committee on Budgets. A result of this openness has been that no fewer than eleven parliamentary committees other than the Committee on Budgets have formulated amendments to these budget guidelines: 39 of the 134 amendments tabled come from these committees, despite this not having been an easy task. The translation of the report was available on 25 February and the period available for submitting amendments ended on 4 March - there was barely time to react, especially since the ordinary parliamentary committees do not receive the privileged treatment in terms of time periods, translation, availability of rooms and permission for meetings which the Committee on Budgets has.
I would like to concentrate on the amendments tabled by the Committee on Regional Policy - although not all were accepted in their entirety, many were incorporated into Mr Tillich's report, either directly or via compromise amendments. Others no longer needed immediate approval in the light of the report's final text.
The original wording of paragraph three of the report caused the Committee on Regional Policy much concern, since it accepted from the commencement of the budget procedure not only an average increase below the ceiling fixed in the financial perspectives but also wanted to apply that reduction equally to all expenditure categories, which meant that not only would expenditure within Category 2 be cut back but, also, in this exercise, the reduction would impinge on commitment appropriations. This signifies ignorance of the fact that the amount allotted to the Structural Funds, referred to in the financial perspectives, not only constitutes a simple authorization but also an expenditure target, as derives from Article 12, paragraph two, of the Framework Regulations of the Structural Funds.
We are therefore grateful that the Committee on Budgets has amended that paragraph three in the terms given in the compromise amendment tabled by Mr Tillich, including within the demands presented to the Council respect for the compromises established in the Framework Regulations of the Structural Funds. It is our belief that the budget authority must not compromise either growth or employment.
For the same reasons, our committee was concerned by the original wording of paragraph 12 of the report and we believe that Mr Christodoulou's amendment 72, which amended the said paragraph, is more appropriate, since it firstly points to the need to continue the structural policy, in accordance with the Edinburgh agreements, and also expresses its concern about the percentage of payments made, asking the Commission to issue a detailed report and submit proposals aimed at rationalizing and improving the effectiveness of these policies.
Overall, we think this is a reasonable report and I would like to conclude by congratulating Mr Tillich once again on his having written a report which makes the requirements of budgetary austerity imposed by Economic and Monetary Union compatible with continuity of economic and social cohesion.
(FI ) Mr President, the reports under discussion create a good basis for the preparation of next year's budget, and I should like to congratulate Mr Tillich and Mr Tomlinson on their reports. The primary objective of next year's budget has been defined as the prevention of unemployment. It occupies both the first and second places on the list of priorities.
Unemployment is a terrible scourge in Europe. There are already nearly 20 million unemployed and unfortunately no end to the growth in unemployment is in sight. Neither is it possible to talk of European cohesion if our citizens consider that the European Union is not capable of reducing unemployment. Still less can we speak of cohesion when there is a lurking suspicion that the European Union's policy itself increases unemployment. Thus the fight against unemployment must be seen to be a particularly central task for the EU as a whole.
In the creation of new jobs, small and medium-sized enterprises occupy a key position. It is therefore right and proper that the budget's second priority area is improving the operating conditions for small and medium-sized enterprises. The structural funds have a key role to play in strengthening business activity. The concern expressed in the report about the large discrepancy between commitments and payments in the structural funds is partly justified. There is no point in committing funds if they are not used. Over the last five years almost 20 % remained unused. Mr President, subject to these comments I still have great hopes of next year's draft budget.
Mr President, my group cannot settle for the report before us as adopted by the Committee on Budgets. I particularly regret the fact that the necessary rigour that this 1998 budget should show has virtually disappeared in the report. At a time when the Member States are being asked to make substantial efforts to reduce their budget deficits, to reduce their public spending, and in some cases to increase taxation too, it is wrong to have this kind of increase in expenditure in the European Community's budget, following the increases contained in the 1996 and 1997 budgets. The Commission must be told that we want to subject ourselves to the same climate of austerity as is being imposed on all the Member States, and that climate must prevail in every sector of Community spending.
I also regret the fact that the principle of subsidiarity, which had rightly been invoked by the rapporteur, has disappeared at the budget review stage. I do of course support the comments made by my colleagues Mr des Places and Mr Souchet regarding support for farmers' incomes.
I should like to add two further points that explain my group's hostility to the report. The first relates to information policy. The report says in its opening paragraphs that the necessary effort must be made on behalf of information policy. Here again, in an austerity context it would be appropriate not to spend too much on selling the citizens of the various countries of Europe what is going to look increasingly like pure propaganda.
Finally, Mr President, we are also unable to support paragraph 37, which refers to the establishment of a genuine European Foreign Service.
Mr President, this morning when we celebrated the 40th anniversary of the Treaty of Rome President Santer said that an economic Europe calls for a social Europe. In the Tillich report, the European Parliament emphasizes the importance of employment, regarding it as the absolute priority, the importance of the social dimension of the European Union and the major contribution that Community funding makes to achieving social objectives. So I consider it essential for adequate funds to continue to be earmarked for the various social policy activities financed by the Union.
I too am very displeased at the absence of the Council, with whom we want to reach agreement on the legal bases. Frankly, I consider this attitude incomprehensible and also as unnecessarily inflexible vis à vis Parliament in particular.
I also believe it is fundamental not only to sustain our training policy but also to include in the financing of this chapter the objectives listed in the White Paper on education and training. Today Parliament voted on a report that specifically evaluated the White Paper.
I would ask the Commission to continue with the work it began in 1996 on monitoring the utilization of the European Social Fund and establishing more systematic relations with the Member States in this area. This work showed that there was an improvement in the rates of utilization and demonstrated that the criticisms - like those voiced here tonight - about the under-utilization of the Structural Funds and the Social Fund are in fact unjust: we must examine and check where the problems are and tackle them, to ensure that the available resources are used in full and in the best possible way.
Mr President, at this stage it is most important that we should have a clear view with regard to the agriculture budget of what the contribution of the European Parliament must be to this important section of the budget. I think we realize already that the farm budget is now debated far more intensively than in previous years. Above all in the Committee on Agriculture. Only very close co-operation between the Committee on Agriculture and the Committee on Budgets can ensure that we play our proper part as Parliament and improve the quality of the budget as a whole. The need here is for greater transparency, more realistic spending estimates and consequently the best possible use of the funds which are available for non-farm budget items.
This first report of Mr Tillich's inspires confidence. I hope he will demonstrate the requisite inventiveness and flexibility so that the committees concerned can agree a common view and enable the European Parliament to do likewise.
Moving on to the substance. For the first time we have proposals, prompted by the agriculture budget, to change the income supplements in order to meet the spending criteria. But those criteria have first been looked at unilaterally by the Council. The agriculture guideline appears not to have played any part at all here.
More strangely still, the proposed reductions in income supplements are to be permanent, whilst the reason for them is somewhat exceptional in nature, namely the BSE crisis. I think that this way of operating farm policy is not conducive to creating confidence amongst the producers concerned. They are entitled to serious and in-depth consideration of the system on which they depend for their livelihood and control of which has passed almost totally to the European institutions.
Mr President, firstly allow me to thank the rapporteur, Mr Tillich, for his flexibility when discussing his document in committee, a place where there are not only contrasting ideological and regional views but also the contrasting views of the Council and of the Commission.
It is therefore obvious that it will be difficult for the House to exert an influence if the rapporteur's principal concern is not to achieve broad consensus on the document in question. For the sake of such consensus I think it right that the idea of the budget having to draw inspiration from subsidiarity should have been discarded, when it is precisely the budget which is the instrument implementing Community policies, not the instrument determining subsidiarity.
I am in total agreement with the priorities the rapporteur sets out in point five of his report, provided we do not forget the amounts set in Turin. Referring to point 2, therefore, however logical it may appear that the level of commitment appropriations should be established as a function of actual forecasts, I believe there will be less conflict if we keep to the Edinburgh agreements. It would be something else again for us to conclude that the Financial Regulations have to be revised again in order automatically to render the commitments not used by the beneficiaries null and void.
Mr Tillich, it is difficult for us, via an annual budget, to attempt to condition programmes which have already been approved - utilizing EAGGF expenditure is not the best way to influence the environment.
Perhaps the big question mark which remains regarding this budget relates to PHARE, TACIS and MEDA. How can we be more realistic - which is what we want to be - without breaking with the amounts agreed at the Cannes European Council?
Mr President, I want to thank Mr Tillich for his report and congratulate him on trying so hard to represent almost everybody's point of view.
In his general remarks he makes the point about helping the national governments to achieve the Maastricht criteria. I have to say that this is unrealistic. We spend 1.22 % of the GDP of the Community. National governments spend 46 %. Whether we go up or down a percentage point or two will not in any perceptible way affect the ability of any national government to achieve the Maastricht standards.
Yet in spite of the smallness of the budget that we spend there are, generally, quite a number of voices talking about reducing spending. I think this is unrealistic. Mr Tillich makes the point about his four priorities, which Mr Fabra Vallés referred to and supported. I support too small- and medium-sized industries, unemployment, youth and culture. These are important. But we have already committed 80 % of the budget in agriculture and structural funds. If we are to make any meaningful contribution to the policies proposed as priorities then we have to have at least some expansion in the amount of resources available to us.
In the area of agriculture Mr Tillich does not say much. But he does imply that by changing the regulations we can save money. This certainly would be bad faith and bad politics because the reform of the common agricultural policy in 1992 was intended to take us up to the next round of GATT agreements. We should look forward to the day when we will be able to increase productivity and improve farm incomes to reduce agricultural spending. I sincerely hope we will. Nevertheless, for the moment it must remain. We worry too much. It was a six-year programme. It is more important that it be well spent than that it be all spent.
Mr President, the European Parliament has tonight debated its priorities for the 1998 general budget. The role of the Commission at this stage is to listen. The institutions will have a first discussion of their positions in the trialogue on budget priorities on 9 April this year.
The Commission adopted its budget orientations for 1998 at the end of January. It is the second time that the Commission has done so. This procedure is one of the first innovations to strengthen financial management in the Commission and it has fulfilled the expectations. On substance the Commission decided to continue to pursue the approach of budgetary rigour which it started with the 1997 budget and which was subsequently strengthened further by the budget authority.
The first reason to maintain a rigorous orientation is the same as last year. The Member States are continuing their often painful efforts to get their public finances in order in the run-up to economic and monetary union. Of course the Community budget is not big but it must, within its limits, encourage and facilitate these efforts.
There is also a second reason which is gradually becoming more important. As the next round of enlargement approaches, the Community's finances have to be prepared. This has implications both for the level of spending and for the Community structural programmes. These questions will be discussed in more detail after the Intergovernmental Conference but a smooth transition to an enlarged Community will only be possible if the remaining time is used for the required adjustments.
In its budgetary orientation debate the Commission also decided on a new method to re-establish budgetary rigour. In fact, the traditional approach of following the financial perspectives with some small margins would not be appropriate for 1998. It would in fact lead to growth rates of 10 % or even more for the Community budget. Compare this to an expected growth of less than 3 % in the Member States. It would be simply impossible to explain such budgetary generosity at Community level to the citizens and taxpayers of Europe.
The Commission has therefore adopted a new approach to reflect on a justifiable overall growth rate first and then to discuss the priorities within such a framework. For 1998 it has decided to aim at limiting an increase to as close as possible to 3 %. I noticed from Mr Tillich's draft report that the Commission and Parliament agree on the need to support the Member States in their efforts to meet the convergence criteria. The discussions on the appropriate growth for the 1998 budget should not be overshadowed by preconditions which are, or could be, beyond reach.
Mr Brinkhorst asked me a question about the willingness of the Dutch presidency to contribute to a mutual understanding of these issues. I cannot comment on the results but I have to say that the Dutch presidency has shown a lot of interest in the budgetary issues. The best sign of that is that the budgetary issues will be discussed at two Ecofin Councils even though the presidency is not here at present.
(Interjection from Mr Tomlinson) I must say to Mr Tomlinson that this morning there was another important report in this Parliament which was closely and intently followed by the presidency.
The Commission objective of 3 % is not only inspired by the expected developments in the Member States. It also appears to be a reasonable compromise between the imperative of rigour and respect for the existing commitments of the Union. At the level of the financial perspectives this concerns in particular the commitment appropriations for structural funds. The decisions of Edinburgh imply a growth rate of some 8 % compared to 1997. That is quite high in the current circumstances. However, unless there is an agreement in the Council and Parliament that the inter-institutional agreement should be modified - and I take it from the draft Tillich report that Parliament will not be party to such an agreement - the Commission will respect the spending objectives for commitment appropriations in Category 2.
As far as payments are concerned, any over-budgeting must certainly be avoided. While it is difficult to meet an overall target of 3 %, if 8 % growth is accepted for one-third of the budget, it is not impossible. But it requires a very small growth of expenditure in the other categories. Of course this does not exclude the reinforcement of a few particular priorities if other activities are reduced or some phased out.
The Commission has not taken a position on the balance between the categories but it is obvious that a rigorous outcome can only be acceptable if all the institutions live up to their responsibilities for different parts of the budget. Thus the Commission adopted a proposal last week for the agricultural price package for 1997 and 1998 which is compatible with its overall budgetary strategy if - and this is crucial - the Commission proposals concerning adjustments in the cereal sector or equivalent savings are adopted.
With regard to Category 4, the Commission is working on a review of PHARE in the direction envisaged by the rapporteur and this issue was also raised by Mr Wynn and Mr Elles. I hope the Commission will be able to discuss the matter next week or in two weeks at the latest. As far as its own House is concerned, the Commission has decided to propose another year of zero growth for its staff, except for enlargement and it has agreed on new quantified initiatives to redeploy its human resources to priority activities.
In closing I would like to express my best wishes to the rapporteurs, Mr Tillich and Mr Tomlinson, as well as the chairman of the Committee on Budgets, Mr Samland, for a successful budgetary procedure for 1998.
Thank you, Mr Commissioner.
The debate is closed.
The vote will take place tomorrow at noon.
North/South cooperation to combat drugs
The next item is the debate on the recommendation for second reading (A4-0059/97), on behalf of the Committee on Development and Cooperation, on the common position adopted by the Council with a view to the adoption of a Council Regulation on North/South cooperation in the campaign against drugs and drug addiction (C4-0630/96-95/0167(SYN)) (Rapporteur: Mr Liese).
Mr President, ladies and gentlemen, between 40 and 50 million people throughout the world are dependent on illegal drugs. And that statistic conceals a host of grim individual stories. There are many causes of drug dependency and drug dealing, and that is why an integrated approach is needed if we are to combat the problem. One aspect which is frequently overlooked is the fact that development policy can also make a major contribution, and has to do so if the drugs problem is to be tackled successfully.
Poverty and underdevelopment are direct causes of illegal drug cultivation in the developing countries. If no legal alternatives are available, it is easy for the mafia to step in. Another problem that we often overlook is the fact that the drug trade and the large sums of money that it brings into a country lead to an artificial overvaluation of the currency. This means that those who make their living from legal produce are doubly penalized, because their earning ability is reduced. Once again, it does not pay to be honest.
In order to solve the drugs problem, therefore, some of the resources of development cooperation must also be brought into play. The committee was unanimous in supporting this concept, and I should like to thank everyone who helped with the report. In particular, I am grateful for the cooperation from the Commission, and for the efforts of my colleagues who collaborated on this report.
We managed not to complicate the issue of development policy with ideological arguments. We did not engage in any debate on the principles involved in liberalizing drugs policy, because such a debate would have had little focus and would not really have solved any of the problems.
What, then, are the central concerns of the report and of the Committee on Development and Cooperation? We wish to see the expression of a political will to get to grips with drugs in those countries with which we cooperate: in particular, national legislation on money laundering must be put in place and suitably monitored. We wish to see a high degree of respect for human rights, and a recognition of the key role that women play in the process of alternative development. We also support the Commission's initiative of cooperating with the United Nations in the fight against drugs.
As rapporteur, my main concern - shared by the committee - was to put the concept of alternative development at the top of the agenda. Alternative development means giving people the chance to earn their living by cultivating legal produce, so that they no longer have to depend on illegal drug crops. This may sound simple, but in practice it is very complicated. The idea is not merely to replace coca or poppy fields with something else: we need an integrated concept. Training must be available, marketing structures for other produce must exist, and there must be a means of transporting that produce. Only when all this is in place will the concept of alternative development actually work.
Last year, I had the opportunity of seeing for myself a number of United Nations projects in Colombia which are also partly co-financed by the Community. I was very impressed to see that it was possible to replace quite extensive acreages of illegal crops with legal ones and, in doing so, to offer people hope for the future. But here too it is essential, first of all, that the rule of law should operate in the country at least to a minimum extent, and that those involved in the illegal drug trade should be penalized at some point.
The Council accepted a good deal of the report at first reading. In particular, I think we should note that, after some initial problems, it stopped quibbling over the legal basis and recognized that Parliament had a right to be consulted. Unfortunately, however, we did not reach agreement on every point, and that is why we are once again seeking clarification on the question of alternative development in particular.
Not only do we wish to see alternative development funded from this budget line; we are also calling for a systematic examination of the Community's other financial instruments and the European Development Fund to see if they can help to support the concept of alternative development. The fact is that we must take a more committed approach in this area. Of course, this also means that, far from cutting back on development aid, the fight against drugs is a further reason for increasing it. If we fail to do so, the European Council statements on combating drugs will have little credibility.
Mr President, let me first compliment the rapporteur, Mr Liese, on the excellent work he has done over the past months and on succeeding, with the cooperation of all of us, in getting the Committee on Development and Cooperation to express a unanimous view for the second time running.
The development of cooperation in fighting drugs and drug addiction is an objective that Parliament set itself a long time ago and does indeed represent the search for an intelligent response to a problem that affects the life of millions of people in the world, in both northern and southern societies, which pollutes political, social and economic relations at international level and which is today the main source and principal means of support of the most profitable forms of international crime.
In the field of combating drugs and the spread of drugs, development cooperation also acts as an important example of international solidarity and cooperation with third countries and is an intelligent, preventive and more effective method of confronting and resolving problems that directly affect our societies.
There are three fundamental objectives which the Community institutions have set themselves with this proposed regulation: firstly, to reduce the impact of drugs production as a factor of stimulating demand for the consumption of these drugs; secondly, to reduce the power of the mafia and the cartels, by cutting the ground from under their feet and reducing their sources of supply; thirdly, to reduce the central economic position of drug production in large areas of the developing countries.
We must seek an intelligent solution because we have to form an alliance with the people of the south for whom the production and trade in drugs is often the only or main means of subsistence.
From that point of view, reference has rightly been made to the central role played by education to increase the awareness of the populations concerned, but even more important is to associate development and anti-poverty policies in the efforts to combat the production of drugs.
It was rightly pointed out that it is not enough simply to tackle the direct problem of replacement crops: action is needed within the organization of society in order to combat the power of the mafia, by strengthening the role of women and formulating alternative development projects based on the economic recovery of productive systems and, more generally, on social improvements.
After Parliament's first reading, the Council accepted some of the approved amendments. However, we note that some questions have remained on the sidelines, in particular the key role of women, the social and environmental implications of the activities relating to human rights, and sound management. That is why our group will vote for the 23 amendments approved by the Committee on Development.
Mr President, I read this Council of the European Union common position through with great interest. I see there an extremely impressive range of activities which are planned. We are actually going to try and help the developing countries! This is very laudable because, after all, we are exporting synthetic drugs to these countries, and for once we are not blaming them for exporting to us.
But then I know, because I have had something to do with drugs, and I have recently been talking to Mr Gelbard, a Secretary in the State Department in the United States, they have spent US$1, 000m on crop eradication in Bolivia. They have not yet touched Peru because they have not had much cooperation. And then I see that all this great work which is to take place from 1998 to the year 2000 is going to cost ECU 30m. I just ask you to compare the US$1, 000m which has been spent by the United States on crop eradication in one country, with the ECU 30m which is going to be spent over the period 1998 to 2000 under all these plans which are so well drawn up, so carefully thought through. What are we doing? Are we serious? I cannot believe we are serious if we are spending that sort of money. I have no more to say.
Mr President, in congratulating Mr Liese on the quality of his report I would like to concentrate on the three amendments which I, once again, put forward with his support.
First, Amendment No 3: the need to avoid contradictions between the EU policy to combat the drugs trade and those of the World Bank and the other financial institutions. Alternative development opportunities for producers of drug-linked crops in developing countries are too often jeopardized by unfavourable macro-economic policies imposed directly or indirectly on those countries. Peasant farmers find it increasingly difficult to produce other crops competitively for export under prevailing conditions of structural adjustment. Our regulation should make reference to this and require the Commission to work with the Member States, within the international institutions, to reduce these.
Second, Amendment No 4, which seeks to ensure that criteria for deciding a country's eligibility for EU support and for evaluation of the projects will be defined in dialogue between the Community and partner governments or organizations. It is extremely important that the EU does not follow the example of the United States which, in some countries, has unilaterally made drug control assistance conditional on the attainment of crop eradication targets. Not only is the long-term value of forceable eradication questionable, but eradication driven by conditionality is provoking serious social instability in countries such as Bolivia and Colombia.
Third, Amendment No 5, which seeks to give priority to enabling small peasant producers to take advantage of EU trade preferences. It is the small-scale rural sector, including those cultivating drug-linked crops, that should be the object of our development assistance in this field, and hence should be the object of the regulation.
All of us in this Parliament are united in our determination to combat the drugs trade. But this regulation should recognize the practical measures which are required if the EU's policy of joint responsibility for the drugs problem is to be realized: respect for genuine cultural differences, an anti-poverty focus and a framework of fair trade can succeed where repressive measures have failed. In our regulation let us commit ourselves to these objectives.
, Vice-President of the Commission. (ES) Thank you Mr President, and good evening to everyone sharing this solitude. Many thanks, Mr Liese, for your report - you may rest assured that the Commission has made the campaign against drugs one of its priorities.
The use, production and illegal trafficking of drugs are, together with money laundering, problems which a large number of countries in Latin America, Africa, the Middle East and Asia have to deal with.
The illegal production of drugs is tending to become internationalized - this is no secret, and you state this in your report - and it is no longer just a few developing countries which are cultivating and converting coca crops, opium poppies or cannabis in Latin America, Africa, the Middle East or Asia. Industrialized countries and other developing countries have, unfortunately, also begun to produce so-called designer drugs, or synthetic drugs.
In addition, illegal drugs use has now become a public-health problem for a growing number of developing countries, not just for rich nations.
This globalization is very closely linked to the profits which can be derived from drug-related activities. It is well known that such profits are huge. However, money laundering is not the privilege of the industrialized countries with advanced banking systems, but goes on everywhere to a certain extent, from East to West and from North to South.
The European Union, as you will know - to reply to one of Mr Howitt's concerns - has distanced itself from certification policies as practised by the United States and we have incorporated the principle of shared responsibility, both in our policy position in Vienna and in the future position to be adopted by the European Union at the forthcoming General Assembly of the United Nations on the subject of drugs. Shared responsibility in the sense that although a great deal of the responsibility lies with the producer countries - that fact cannot be denied - there is also a great deal of responsibility on the part of the consumer countries, and it is our belief that only by assuming the principle of shared responsibility - co-responsibility - will it be possible to set up the bases for an international dialogue which will enable us to eradicate this plague. We do not believe - you are quite right - that unilateral certification measures will achieve positive objectives in the campaign to combat drugs.
There is one absolutely elementary question, mentioned by Sir Jack Stewart-Clark, who is well versed in drugrelated problems since he has in the past prepared several reports for this House. This budget line is really very modest as a specific line intended to combat the drug problem. However, we should not forget that, principally in the Mediterranean - specifically in the case of Morocco - or in Latin America - Bolivia and Peru - a considerable part of the cooperation programmes currently being implemented is essentially aimed at promoting alternative crops. Allow me to pass on some information about Bolivia: alternative crops in the Chaparé region in Bolivia are being financed by the European Union. The United States has made no contribution whatsoever. A degree of care should be taken when presenting such impressive figures in the campaign against drug trafficking, since a distinction must be made between development cooperation funded by military sources and development cooperation funded by the forces of law and order. To be sure, if, in its report, the European Commission were to include all the national budgets of the 15 Member States - all the expenditure for Scotland Yard, the French Gendarmerie , the German police, the Spanish Guardia Civil and Italian customs officers - the amount spent by the European Union to combat the drugs problem would also be an impressive figure. However, this matter has to be viewed from different standpoints.
It will not come as news to anyone that this specific budget line could hardly be more modest. Yet, let me give you all a warning: the European Parliament, namely you yourselves, in the 1996 financial perspectives decided to reduce the already modest sum of ECU 11 million by one million. As a consequence, it is difficult to ask the Commission for an explanation of why you decided to further reduce the already modestly funded budget line.
However, I say again, a large part of development cooperation programmes targets such problems. Naturally, there are problems such as the safeguarding of human rights and global poverty-alleviation policy - in this respect we can accept the European Parliament's recommendation - and I am pleased, Mr Liese, that you are pleased with the Commission at least this evening - you cannot imagine how happy we at the Commission are that this House is pleased with us, because it has not happened very often - and I am also pleased that we are in a position to accept virtually 90 % of your amendments, although a few do cause us some problems. Some of these are basic matters, such as Amendment 4; another would be Amendment 21, particularly given internal Commission organization. We always prefer logically to present budget-line implementation at the end of the year and not in the first 6 months, because, generally speaking, the Commission identifies projects in January, February and March, and approves them in April, May and June, for implementation from October, November and December onwards. As a consequence, from our viewpoint, working at the end of the year corresponds to the logic of internal work organization. As for Amendment 3, you will be aware that the Commission is not, as such, an integral part of international institutions. This role falls to the European Union which is generally represented by our honourable Council of Ministers. Anyway, thank you. This report is valuable and offers guidance, but I still have misgivings about its lack of a global character, particularly in budgetary terms, as such a character would lend credibility to this interesting drugs-related policy.
Thank you, Mr Commissioner. Do allow me to congratulate you on your excellent pronunciation of Catalan and also for having pointed to what you referred to as, if I have understood correctly, ' shared solitude' . However, since we are discussing such an important subject this evening we will have to trust that a careful reading of the Verbatim report of proceedings will make up for non-attendance.
The debate is closed.
The vote will take place tomorrow at noon.
Population policies in developing countries
The next item is the debate on the recommendation for second reading (A4-0057/97), on behalf of the Committee on Development and Cooperation, on the common position adopted by the Council with a view to the adoption of a Council Regulation on aid for population policies and programmes in the developing countries (C4-0631/96-95/0166(SYN)) (Rapporteur: Mr Nordmann).
, rapporteur. (FR) Mr President, I hope that population matters will produce the same positive feelings in Parliament and the Commission as everything that has been said on drugs. In the hope of creating those feelings, I shall not go back to basics because Parliament has already declared on several occasions that it favours support for population policies in the developing countries - support provided by the Union which respects the humanistic values of individual freedom of choice while at the same time serving as a vector for the better development of health services. This is the philosophy Parliament has tried to institute, and it is the same philosophy that underlies the proposal for a regulation under consideration.
At second reading, we might share the sense of satisfaction Mr Liese referred to earlier at what we might call a statistical level, because I believe that 26 of the 40 amendments tabled at first reading were retained in the common position. It should also be noted that those amendments which were not retained relate primarily to the formulation or relative flexibility of the action framework and that the Committee on Development did not see fit to assert a kind of proprietorial vanity regarding some of them.
The first of the amendments on which we should like to insist concerns a reminder of certain financial commitments entered into on behalf of the Union, especially at the Cairo conference in 1994. The Union had announced its intention, between now and the year 2000, of increasing its financial aid to population policies in the developing countries to ECU 300 million. Although the Commission did not submit any financial memoranda at first reading, the sums set down by the Council fall terribly far short of what had been announced, hence one of our amendments recalling that commitment. That being so, not everything has been said, and not everything will be said at voting time, and of course we will have to have a budgetary strategy for monitoring this matter.
The second amendment, which is something of a formality, relates to the problems of commitology. The Council having declared itself in favour of a regulatory committee, our own committee, conventionally, asks that responsibility for verification and monitoring of the policy be entrusted to an advisory committee.
There remain a number of amendments which were tabled by Mr Liese, rightly I believe, in so far as they reintroduce points adopted at first reading. They also reintroduce provisions which were not retained by the Committee on Development. That is why, irrespective of the validity of Mr Liese's position and the respect one may feel for it, I, in my capacity as rapporteur, shall have to vote against these amendments. Once again, they relate to very slight differences of standpoint, with the exception perhaps of Amendment No 8, the adoption of which, as such, would be likely to raise practical problems of implementation in certain difficult or urgent cases.
However, setting aside the debate which this amendment might cause, I think I can conclude by saying, Mr President, that we should close this procedure with the same sense of satisfaction as in the previous debate.
Mr President, population growth is a problem for the development of many countries. However, it is by no means the only cause of poverty, and my group is convinced that it is not the main cause of poverty in the developing countries. Population growth should not, therefore, be used as an excuse for refusing essential aid and trade preferences. Nonetheless, the fact remains that population growth must be vigorously tackled. Solutions must be found which take account of the people concerned. Personal experience has convinced me that it is not the case that families, and particularly women, are happy with large numbers of children. It is the women who are seeking information about birth control, and they are also seeking practical help. I think it is right that the European Union should offer that information and practical help. Of course, we all realize that this means more than just distributing condoms. An integrated approach is needed, and education - particularly for women - is also a key to tackling population problems effectively.
Our group has a special concern which has already emerged in the debate: we are particularly anxious that unwanted pregnancies should be avoided. On the other hand, because we are dealing here with a budget line for population policies and demography, we also wish to see the decision of the Cairo Conference being implemented. In other words, abortion should not be a means of birth control. If we are talking here about demography, as opposed to general humanitarian aid, then this is not the place for argument about abortion under medically unsatisfactory conditions, because we are dealing here simply with population policy. The fact is that we cannot agree on the question of abortion, nor are we going to reach agreement, whether in Parliament or in the European Union. And our amendments are not designed to produce a European Union view on abortion. Of course we must take the Cairo Conference seriously, in so far as what we are dealing with here is population policy.
I should therefore be grateful if the other groups could signal their willingness to accept Amendments Nos 3, 4 and 5 in particular. These amendments were tabled by other groups at first reading: Amendment No 5, in particular, came from the Socialist Group. The point here is that no support should be given to countries or organizations that use compulsory abortion and infanticide as means of controlling the population. In my view, there can be no serious argument against such an amendment. Therefore, I would ask once again for your support on this point.
Mr President, in tackling this problem I should also like to say that the demographic problem, although it is not the single cause of the problems of developing countries, is nonetheless a problem which cannot be overlooked.
Consequently it seems to me that the conclusions of the Cairo Conference are perfectly appropriate conclusions and they should be defended by all of us, including the final consequences, namely concerning abortion, which at the conference in Cairo undeniably was presented as a process which must not be looked upon as a form of contraception, deserves our support.
In any case, the demographic problem affecting developing countries is a problem which calls for a very serious effort in terms of training and prevention. There is a set of policies which ought to be developed and, consequently, we must very seriously bank on public health policies and also the development at the appropriate level of policies on sex education, which are compatible with any positive approach to this problem.
In the perspective of the positions set out by Mr Nordmann, these seem to me to be extremely correct. On the one hand, we must consider that the Union's undertaking concerning the strengthening of aid to democratic programmes in developing countries up to 300, 000 million escudos by the year 2000 is fundamental as a minimum contribution for developing these questions, and also the questions of comitology seemed to me to be extremely well dealt with by the rapporteur.
We must concentrate on committees such as the FED, MED and ELA, because it is by means of information, hearing and continuous consultation that this problem can be dealt with in a proper and positive way by the European Union and be developing countries themselves.
Mr President, we consider it extremely important that, as part of these measures, the European Union should fulfil the commitments it entered into at the Cairo conference on population and development, and do so on a scale that will effectively enable the provision of widespread access to family planning in the developing countries. On that basis, my group will back the report which has been tabled, and we hope that it will be adopted in a form which does not entail a one-sided view of the world.
I cannot conceal the fact that we had a controversial vote in the Committee on Development on certain amendments which have now been tabled again in plenary. We share the concern of the PPE Group that developing countries should be equally entitled to participate in tendering, and to that extent there is no disagreement here. However, we wish to make it quite clear that our group is not prepared to support those amendments that seek to promote a very one-sided view of the world. It remains to be seen how the House will vote.
I should like to return to the question of the UN conference in Cairo, since we believe that this conference represented a significant step forward in terms of opinion forming, and contributed to raising awareness and making people realize that we have to achieve slower population growth if we are to avoid the unfortunate situation that exists in many developing countries, where improved economic growth is outpaced and eaten up by population growth. There is no disagreement on the fact that compulsory measures should have no part to play here, but on the other hand we believe that we should not lay down too many preconditions which involve interfering in the internal affairs of other countries. Ultimately, what we are dealing with is an extremely wide range of attitudes among people of different cultures, and it is not for us to lay down more preconditions than are absolutely necessary.
One piece of progress in Cairo which, as a feminist politician, I should particularly like to mention was the agreement by the conference that women themselves can decide freely how many children they want, and when they want to have them. This consideration also conditions our view of the report, and we should like to see it adopted in that spirit.
, Vice-President of the Commission. (ES) Thank you, Mr President. Thank you very much, Mr Nordmann, for your report which sets this evening's debate against an atmosphere of mutual understanding between the Council, the Commission and the European Parliament regarding a matter as important as demography, covering both population aspects as well as health and production worldwide.
In global terms, the Commission's priority objectives which, I believe, are largely shared by the European Parliament and the Council, are three in number. Firstly, enabling women, men and adolescents to come to a decision freely and with full knowledge of the facts about the number of children they have and the timing of any births; secondly, contributing to the creation of a socio-cultural, economic and educational environment which makes it possible to exercise this option fully, especially in the case of women and adolescents, through the condemnation and eradication of any form of sexual violence, mutilation and abuse affecting their health and dignity. As something of a response to Mr Liese's concerns, the European Community particularly endorses the position on abortion, adopted at the Cairo Conference, condemning its use as a method of contraception. Thirdly, we wish to make a contribution to developing or reforming health systems in order to increase access to them and the quality of reproductive-health care provided in the case of men and women, including adolescents of both sexes, thereby significantly reducing the level of risk to the health of women and children.
The Commission's initial proposal has been altered considerably - Mr Nordmann is right - by the incorporation of many of the amendments proposed by this House on first reading. I would therefore like to offer my thanks for your collaboration on this specific aspect.
I would like to make the following comments on the amendments endorsed by the Committee on Development and Cooperation: the Commission is in favour of Amendment 2, which relates to the use of Committees; as regards Amendment 1, on increasing Community financial support for population policies and measures by ECU 300 million by 2000, the Commission - I have to point this out to you - will not be in a position to introduce this possibility on purely technical grounds, since the Regulation - or the legal base of the Regulation we are discussing this evening - will enable a legal base to be attributed to a budget line, aimed at demographic matters, which also consists of a very modest sum: barely ECU 8 million, aimed at financing pilot projects.
Now I would like to comment further on the discussion I had with Sir Jack Stewart-Clark concerning the money spent on combating drugs. Population policy does not come under solely that particular budget line, because if you take together all the policies we implement - Latin America, Africa, Mediterranean and Asia - and what is done under bilateral programmes with various States receiving our aid, the sum of ECU 300 million is exceeded with interest. Yet again, as happens with the Community budget, we come up against the form that matters should take: if we were to look at population policy-related expenditure contained in the Lomé Convention, in Latin America, the Mediterranean and Asia, you may rest assured that ECU 300 million would be exceeded. If an attempt were made to set up a budget line of over ECU 300 million applying only to population matters, we will have the same problem as we have with the 'drugs' line. A choice has to be made, and I believe that we are confronted more with a problem of presentation, of how the Community budget is spent, than with a dispute over figures with the Committee on Development and Cooperation.
Next, there is a series of amendments - numbers 3 and 4 - with which we have problems on a number of objective grounds. Amendments 5 and 8 we regard as unnecessary because the criteria relating to these amendments are already sufficiently contained in the recitals of the common position. However, I would like to give you an example of something that is being done in the population field, namely the three most recent decisions we have taken under the terms of a bilateral cooperation project, to demonstrate that we are well above ECU 300 million.
The first piece of evidence is this: the ECU 200 million subsidy for the family welfare programme in India, to support the implementation of a new series of policies to be centred on family planning and also on global harmonization of reproductive-health measures. In India alone, in terms of family welfare, we are already spending ECU 200 million. The 'Asia' initiative on reproductive health - ECU 25 million - which we recently signed with Dr Nafis Sadik from the United Nations Population Fund last month relates to an innovative programme for working essentially in Asia. To finish, a further bilateral example: in the Philippines, there is an ECU 19 million mother-andchild programme which will help to reduce the risks facing pregnant women and women in labour or who have just given birth, thereby reducing maternal mortality rates.
I wanted to mention these examples - India, ECU 200 million; United Nations family-planning programme in Asia, ECU 25 million; and the most recent decision regarding the Philippines, ECU 19 million - to demonstrate that if we add together all we are doing on various bilateral cooperation programmes, the Committee on Development and Cooperation should have no trouble in confirming that, in this specific case, we are meeting its requirements - our presentation, however, is, of course, different.
Thank you, Mr Marín.
The debate is closed.
The vote will take place tomorrow at noon.
Fourth framework programme in research,
technological development and demonstration (1994-1998)
The next item is the debate on the recommendation for second reading (A4-0084/97), on behalf of the Committee on Research, Technological Development and Energy, on the common position adopted by the Council with a view to the adoption of a European Parliament and Council Decision adapting for the second time Decision 1110/94/EC on the European Community fourth framework programme of activities in the field of research, technological development and demonstration (1994-1998) (C4-0041/97-96/0034(COD)) (Rapporteur: Mr Linkohr).
Mr President, on Monday the Committee on Research adopted my report by a substantial majority - two members abstained, while the others voted in favour. Our message is relatively simple. We take the view that the funding should be increased by ECU 200 million, as opposed to ECU 100 m; that funding for all the programmes - with the exception of research into BSE, which has already been treated very generously - should be doubled; and that an additional ECU 33 m should be provided for research into renewable energy sources and water.
As regards the amendments, all I have to say is that no amendments were received on Monday, but clearly a whole series of amendments has now been tabled. Speaking as rapporteur, I have to recommend that we reject them, because while I have every sympathy with some of the amendments, I am representing the view of the committee. Moreover, the substance of many of these amendments is already included or at least implicit in the report.
The conflict which lies ahead of us is not, however, about the amendments. It is simply about money, and I would strongly urge the House that it should demonstrate the maximum degree of solidarity in adopting the report if we are to have a chance of success in the Conciliation Committee. I am relatively confident because the Committee on Budgets is behind us, which means that we can expect some genuinely tough negotiation.
On the substance of the report, I find it somewhat disconcerting that the Council took so long to reach a decision in the first place, and that it could not then see its way to providing a further ECU 100 m. I would remind you that the ECU 100 m in question is not an additional sum of taxpayers' money: it is a sum which Parliament made available from savings in other areas, and we shall be able to save a further ECU 100 m in the new budget. In other words, the funds can be provided through reallocation. So the money is there. ECU 100 m is already in the reserve, in any case, although it can only be paid out when there is a legal basis for doing so.
I would remind you here of a point that has often been made, and is rightly referred to time and again by the Commission: Europe's competitiveness is, unfortunately, declining rather than increasing. This assessment is no less accurate for being constantly repeated. Declining competitiveness is what lies behind the loss of a great many jobs in Europe.
Part of the reason why we spent so much time this morning discussing Renault's problems and the related difficulties is the fact that Europe has given away its competitive edge - and done so knowingly. Nonetheless, I hope that this debate and, in particular, our disagreement with the Council of Ministers will at least send out a small signal. I know that ECU 100 m or ECU 200 m is only a fraction of Europe's annual spending on research, but it could serve to point the way ahead.
Unfortunately, there is no lobby for research. Researchers themselves are above taking to the streets, and they do not count, as far as the political parties are concerned, because there are not enough of them. The researchers have to rely on Parliament, therefore, and I hope that we shall achieve a substantial majority on this issue. If Parliament approves the report, as I hope it will, then I also hope that we shall move into the conciliation procedure as quickly as possible and waste no time in coming to a decision, so that notices can appear in the Official Journal. The fact is that if the procedure is not concluded in time, even the best decisions will be useless because it will be too late to pay out the money. I would therefore ask the many Members who are present here to give this report their backing.
Mr President, first I should like to congratulate Mr Linkohr, not least for his patience in this apparently never-ending saga of the refinancing of the fourth framework programme. Speed is now essential. Months are slipping past; brain-power is being wasted. So we hope this decision will be taken speedily and implemented. I regret very much the apparent absence of the Council of Ministers, although I may be wrong, from this important debate.
The main priority of the European Union is jobs. One way, though certainly not the only way, of creating jobs is to make ourselves more competitive through research and development. We have problems in society which research and development will also help with. And the European Union adds value. This is the view of academics and industrialists. There is a multiplier effect. Therefore it is all the more bizarre that the Council of Ministers and the Member States that compose it wish to repatriate money where it does not have that added value.
We are disappointed at the cut from the expected ECU 700m, which of course led to the drawing up of proposals, down to a paltry ECU 100m, over one-third of which is to be spent on BSE. We in the Committee on Energy, Research and Technology wish to express our very warm thanks to the Committee on Budgets for its support. It is forward-looking. It has made research and development one of its priorities and has found more money to be spent on research and development. It is the committee that found it. It expects some sort of recognition for its efforts from the Council and the Commission.
Turning briefly to the content of Mr Linkohr's report and the way in which we expect that money to be spent - and remember this is co-decision - some of the European Parliament's priorities are reflected in Mr Linkohr's report: our wish for landmines to be investigated, for inter-modal transport, educational multimedia and, in particular, renewable energy - and I must make it clear that the Committee on Budgets made it a condition that a proportion of that extra money would be spent on renewable energy.
I am told by medical researchers that the amount to be spent on BSE is unrealistically high. However, in the interests of the speedy adoption of this report, we will go along with this. But, we do not propose to double that amount when we double from ECU 100m to ECU 200m. This is a sensible report. Let us all support it and get it through quickly.
Mr President, as a group we shall support this report, although we have certain qualms about doing so. Incidentally, I should like to say that the rapporteur has my admiration for the work that he has done. He has my admiration not least because he was involved in a conciliation procedure two years ago, the outcome of which was ECU 700 million in a reserve - in other words 5 %. Without wishing to belittle Parliament's powers of codecision - and nothing could be further from my aim - I have to say that this begs the question of whether the entire procedure is justified by such an outcome.
One thing really amazes me in all this. We wish to invest in the future - today we had workers from Renault here, and we have problems with the miners in Germany - but what are we doing? In the very areas that have a bearing on the future - research, development and possibilities for industrial conversion - we are trying to save money! I would not mind if the money saved at European level was in fact being spent effectively on research at national level. But there, I have to say, I have my doubts! In any event, I am convinced that for the future of our research policy, we must find a form of financing which does not entail debating budgetary changes in the middle of the framework programme. I was involved in the process four years ago: it was not satisfactory then, and it is not satisfactory now.
Secondly, I have some reservations concerning the Commission's role in all this, and I have already spoken about these. Just how seriously are we to take proposals that begin by providing for task forces with ECU 700 m of funding - for which a great deal of pressure was exerted - if those proposals can subsequently be changed at the stroke of a pen? What happened to the package when it emerged that we were to receive not ECU 700 m, but only ECU 100 m? Looking now at the list and the allocation of resources, I honestly have to ask what difference two million here or there will make. What has become of our package? Having a package also implies finding the courage to state what we do not want - and we did not manage to do that.
For myself and my group, all this is a learning process. I am convinced that for the fifth framework programme, we need a different type of cooperation. Perhaps we also need different structures, and in any event I shall do my best to ensure that we cooperate positively. It is with some degree of resignation that I will now conclude and offer the rapporteur my full support. However, this is not the way to prepare for the future.
Mr President, the common position presented to the Council is a step backwards compared with Parliament's first reading. At this historic moment, when the importance of research is increasing day by day, I believe it is wrong not to give more coherent funding to this programme, which would enable the European Union to improve and develop coordinated research, so that the Member States can act together in the common interest. We note that the European Union is finding it increasingly necessary to compete with the United States and Japan and the emerging economies, where research funding is and always will be more consistent and more conspicuous.
The increase proposed by the Council gives more precedence to its own financial priorities without taking account of the proposals made by the European Parliament in the 1997 budgetary procedure, when it decided to set up an ECU 100m reserve for research. That reserve would indeed make it possible to increase the framework programme funds by at least ECU 200m. So the Council's attitude has in fact made the efforts of Parliament futile. With such financial premises I think it is worth noting, as Mr Linkohr has done, that the increase of ECU 200m would, among others, have made it possible to earmark some of the funds for renewable energy sources, which are also important for the Mediterranean area.
It is in this area that Mr Malerba and I tabled an amendment, underlining the importance of a new form of renewable and non-pollutant electrochemical energy, what are called combustion cells.
Mr President, ladies and gentlemen, in the common position 35 % of the ECU 100m are allocated to research on BSE, vaccines and viral diseases. This is indeed extremely important to public health and the future of the European Union; however, as other rapporteurs have pointed out, perhaps that 35 % is being allocated at the cost of other important areas.
Finally, I hope the Council will do the necessary to amend its own common position and that negotiations will begin as soon as possible to remedy this situation.
Mr President, my compliments to Mr Linkohr on the work he has done so far on the topping up of funds for the fourth framework programme.
Mr President, my Group is unhappy that the original increase of 700 million ECU for the fourth framework programme has been cut by the Council to just 100 million. This is because the BSE affair has caused the Financial Perspective to be exceeded and because the Council refuses to modify the Financial Perspective. But, Mr President, Parliament now finds itself lumbered with the problems which the Commission and Council themselves brought about by failing to react to the BSE crisis in time. Thanks to Mrs Cresson's proposal Parliament is also faced with a fait accompli since just 35 MECU of the Council's paltry 100 MECU are being set aside.
Once again for BSE, rather than the 15 million ECU which Parliament had proposed. My Group is not in agreement with that. Only if the Council is willing to increase the budget to 200 million ECU will 35 million ECU for BSE be acceptable as a proportion. If the Council will not do this my Group, using the criteria of the Committee on Budgets, will again seek to have 100 million ECU set aside for research prior to the 1998 budget. The Council must understand once and for all that it is the European Parliament which has the last word on research spending under the budget procedure.
Mr President, the Confederal Group of the European United Left - Nordic Green Left supports the recommendation made by Mr Linkohr on supplementary financing for the fourth framework programme. However, there are three points we would like to highlight: firstly the cut in the amount of financing, which is a retreat from the commitment the European Union must make to research into the development of a competitive society and the creation of jobs. This is a very serious matter.
Secondly, we are concerned at the surreptitious introduction of the concept of 'Task Forces' as a vertical philosophy as opposed to the horizontal philosophy of successive framework programmes, and it introduces what I believe is a worrying new aspect into preparations for the fifth framework programme.
Thirdly, it makes reference to the need to embark upon research into the welfare of the elderly, a problem which will be of crucial importance to Europe's population in the future, and we therefore recommend that the amount earmarked for research into BSE be reduced by a similar amount, as there is no justification for so much funding to be allocated to this area.
Mr President, a lack of curiosity is an indication that a person is growing old. And a society which does not engage in organized research is on the way to decline. But obviously, one also has to ask what people are curious about, and what is being researched. It requires no great leap of the imagination to envisage people who are curious about extremely destructive - even self-destructive - things, and unfortunately that is an analogy which applies to our European societies.
If we look at what the package actually contains, there is aeronautics, fingerprint technologies and industrial engineering with a view to economizing on water use: that accounts for ECU 60 million already, by my calculations. BSE research as a whole accounts for ECU 34.5 m, and a closer look reveals that this is intended mainly for animal experiments which are expected to yield results in about ten years' time. That is not where the BSE problem lies: the problem is that we need to change our agricultural policy and stop feeding animals on animalbased meal. Looking too at the research that is to be undertaken into information and communication technologies, one sometimes gains the impression that it is all about preparing for escape into virtual reality, as opposed to investigating the interface between social processes and technological change, and all the possible options and objectives which this entails.
In the programme as a whole, ECU 147 m is devoted to research on socio-economic issues, and this in a society which is undergoing radical social and environmental change. Something is seriously amiss here. Considering the problems that confront us, the priorities are wrong. Mr Linkohr has made a few adjustments: in particular, the ECU 33 m for non-nuclear energy is clearly a positive change, but it is not enough to convince us of the value of the concept. After all, this is a retreat from the position at first reading, and the situation that we are forever bemoaning - the fact that Europe has lost or deliberately given away its competitive edge - is actually connected with the need to develop a sense of curiosity about the social, technological and scientific problems that we face. So far, that is not what we are talking about here. We shall abstain.
Mr President, Commissioner, ladies and gentlemen, I address you this evening on behalf of the Committee on Budgets, a task which is all the more pleasurable in that today, for once, we have heard nothing but good of that committee. That was a point worth emphasizing, and it is a pity there are not more of us here to hear a tribute which was as unusual as it was well deserved.
As the rapporteur pointed out, and as other honourable Members have also pointed out, it was indeed the Committee on Budgets which, in the course of the 1997 budgetary procedure, managed to snatch the hundred million with which the Commission is making us a proposal today.
I should add that this business of the refinancing of the fourth framework programme combines a broken promise with a sorry display of weakness. The broken promise was broken by the Council, because, in the course of the negotiations on the fourth framework programme which we conducted with Rolf Linkohr and a few other colleagues, the Council did indeed undertake to provide 700 million of refinancing. And now it has not done so, pleading that 'Ecofin doesn't want to revise the financial perspectives' .
What a climb-down by this council of research ministers! And what a display of weakness by the Commission which, having come up with an ambitious initial proposal - and all credit to you for it, Commissioner - based on 700 million suddenly caved in completely after what was said at the subsequent Ecofin Council in Florence: ' no 700 million, we'll try to find you something' . In fact, the Commission didn't find anything. It was Parliament that found the 100 million, and will find another 100 million in the 1998 procedure.
That is why I call upon the Commission to support the proposals by Rolf Linkohr and the European Parliament. Because we are going to have another 100 million in 1998. That makes 200 million. So I call upon the Commission, here and now, to support Parliament.
Mr President, I commend the rapporteur for his report. I congratulate him on raising the ante to ECU 200m and for pursuing his own aim on the subject of land mines. This will make some of my constituents happy although they fear that most of it will go to consultants and there may not be so very much to show by way of practical results.
I have to note that the original figure of ECU 700m was cut back by the Council. I am not surprised that they applied a tight rein to this figure because, it has to be said, the Commission and Parliament were not able to put forward a clear signal of a coherent set of priorities. It seems to me that a fluctuating number of taskforces on a variety of topics rather smacked of people looking around for ways of spending money, instead of coming forward with a carefully reasoned programme of action to complement the fourth framework programme.
So I commend the rapporteur but I hope, as my colleague, Mrs Quisthoudt-Rowohl has said, that we can learn from this process when we address the fifth framework programme.
Mr President, ladies and gentlemen, first of all I should like to thank the Members of the Committee on Research, and especially the rapporteur, Mr Linkohr, for all their work. As he always does, Mr Linkohr has made a balanced and constructive reply to the Council's common position.
That reply focuses on the essential thing: the total appropriation for the financial supplement and its allocation. It is clear that this will raise problems for the Council, which had difficulty in reaching agreement on the content of the supplement. As the rapporteur also points out in his explanatory statement, it took the Council over six months, after the European Parliament's first reading, to achieve the necessary unanimity to adopt a common position. That shows, once again, that although co-decision is useful because of the constructive exchanges to which it leads, the Council's unanimity rule is at odds with the desire to make the Union's research policy effective and able to react to events. Solving this problem is not the least of the issues facing the Intergovernmental Conference.
After all, the debate on the supplement has gone on all too long. The sums at issue are not such as to upset the balance of the budget. Various projects are having to wait, projects whose importance is common knowledge such as TSE and educational multimedia.
In many respects, then, it seems important to me that we should send a positive political signal to the scientific and industrial world. Despite these circumstances, there are prospects that Parliament and the Council will be able to resolve their differences. All parties will have to contribute to that. The Commission will be unsparing in its efforts to achieve an acceptable compromise. And, indeed, the foundations for such a compromise are beginning to become apparent.
The Council has accepted research into the detection and destruction of antipersonnel mines as a priority subject. It has thus adopted an essential amendment from the European Parliament's first reading. Mr Linkohr, for his part, does not dispute the importance of intensifying research into transmissible spongiform encephalopathy, or TSE.
This is an urgent measure, as Mr Medina Ortega's report on behalf of the Committee of Inquiry emphasized. It is encouraging that it has been supported by both Parliament and the Council, both in principle and as regards the total appropriations, based on the analysis submitted by the Commission in its action plan last November.
It is in the hope of encouraging a compromise between the European Parliament and the Council in the coming weeks that the Commission does not, at this stage, wish to endorse the amendments proposed by Mr Linkohr, although I do have a great deal of sympathy for their tenor. In this context, incidentally, the Commission expects to allow, in its provisional draft budget for 1998, a sufficient margin to enable the budgetary authority to go beyond the ECU 100 million already shown in the 1997 budget.
I should like to take this opportunity to thank the Committee on Budgets and Mr Desama for their invaluable assistance.
Finally, a word about the timetable. The fourth framework programme, for which the financial supplement is intended, will finish next year. The fifth framework programme is already in preparation, and the Commission expects to submit its formal proposal next month. We therefore need to finalize the financial supplement quickly to make it operational and to prevent any interference with the discussion of the fifth framework programme.
The European Parliament's speedy conclusion of its second reading has set a good example, and I thank Parliament for it.
Thank you, Mrs Cresson.
The debate is closed.
The vote will take place tomorrow at noon.
And now, Ladies and Gentlemen, I have some good news for you. Today's sitting is now at an end, so, with your permission, I would like to thank all our colleagues and you yourselves for what Mr Chichester has referred to as an even-tempered debate which has nonetheless been significant and which for me personally, I must confess, Ladies and Gentlemen, has been very encouraging. Many thanks to you all, therefore, and good night.
(The sitting was closed at 11.45 p.m.)